 

Exhibit 10.6

 

Execution Version

 

 



 



 

 

 

 

 

 

 

CREDIT AGREEMENT

among BIOLASE, INC.,

as Borrower,

 

SWK FUNDING LLC,

as Agent, Sole Lead Arranger and Sole Bookrunner, and

the financial institutions party hereto from time to time as Lenders

 

 

Dated as of November 9, 2018

 

 

 



 



 



[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Table of Contents

Page

 

Section 1Definitions; Interpretation.1

 

1.1

Definitions1

 

1.2

Interpretation15

Section 2Credit Facility16

 

2.1

Term Loan Commitments16

 

2.2

Loan Procedures17

 

2.3

Commitments Several17

 

2.4

Indebtedness Absolute; No Offset; Waiver17

 

2.5

Loan Accounting18

 

2.5.1

Recordkeeping18

 

2.5.2

Notes18

 

2.6

Payment of Interest18

 

2.6.1

Interest Rates18

 

2.6.2

Payments of Interest and Principal19

 

2.7

Fees19

 

2.8

Prepayment20

 

2.8.1

Mandatory Prepayment20

 

2.8.2

Voluntary Prepayment20

 

2.8.3

Change of Control20

 

2.9

Repayment of Term Loan21

 

2.9.1

Revenue-Based Payment21

 

2.9.2

Principal23

 

2.10

Payment23

 

2.10.1

Making of Payments23

 

2.10.2

Application of Payments and Proceeds23

 

2.10.3

Set-off23

 

2.10.4

Proration of Payments23

Section 3Yield Protection24

 

3.1

Taxes24

 

3.2

Increased Cost26

 

3.3

Funding Losses27

 

3.4

Manner of Funding; Alternate Funding Offices27

 

3.5

Conclusiveness of Statements; Survival28

Section 4Conditions Precedent.28

 

4.1

Prior Debt28

 

4.2

Delivery of Loan Documents28

 

4.3

Fees29

 

4.4

Closing Date Warrant29

 

4.5

Representations, Warranties,  Defaults29

 

4.6

Reserved30

 

4.7

Reserved30

 

4.8

Reserved30

 

4.9

No Material Adverse Effect30

- i -

 



[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Section 5Representations and Warranties.30

 

5.1

Organization30

 

5.2

Authorization; No Conflict30

 

5.3

Validity; Binding Nature30

 

5.4

Financial Condition31

 

5.5

No Material Adverse Change31

 

5.6

Litigation31

 

5.7

Ownership of Properties; Liens31

 

5.8

Capitalization31

 

5.9

Pension Plans32

 

5.10

Investment Company Act32

 

5.11

No Default32

 

5.12

Margin Stock32

 

5.13

Taxes32

 

5.14

Solvency32

 

5.15

Environmental Matters33

 

5.16

Insurance33

 

5.17

Information33

 

5.18

Intellectual Property; Products and Services33

 

5.19

Restrictive Provisions34

 

5.20

Labor Matters34

 

5.21

Material Contracts35

 

5.22

Compliance with Laws; Health Care Laws35

 

5.23

Existing Indebtedness; Investments, Guarantees and Certain Contracts36

 

5.24

Affiliated Agreements36

 

5.25

Names; Locations of Offices, Records and Collateral; Deposit Accounts37

 

5.26

Non-Subordination37

 

5.27

Reserved37

 

5.28

Anti-Terrorism; OFAC37

 

5.29

Security Interest37

 

5.30

Survival38

Section 6Affirmative Covenants.38

 

6.1

Information38

 

6.1.1

Annual Report38

 

6.1.2

Interim Reports38

 

6.1.3

Revenue-Based Payment Reconciliation39

 

6.1.4

Compliance Certificate39

 

6.1.5

Reports to Governmental Authorities and Shareholders39

 

6.1.6

Notice of Default; Litigation39

 

6.1.7

Management Report40

 

6.1.8

Projections41

 

6.1.9

Updated Schedules to Guarantee and Collateral Agreement41

 

6.1.10

Other Information41

 

6.2

Books; Records; Inspections41

 

6.3

Conduct of Business; Maintenance of Property; Insurance42

 

6.4

Compliance with Laws; Payment of Taxes and Liabilities43

 

6.5

Maintenance of Existence44

 

6.6

Employee Benefit Plans44

 

6.7

Environmental Matters44

 

6.8

Further Assurances44

- ii -

 



[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

6.9

Compliance with Health Care Laws45

 

6.10

Cure of Violations46

 

6.11

Corporate Compliance Program46

 

6.12

Payment of Debt46

 

6.13

Board Observation47

 

6.14

Post-Closing Covenant47

Section 7Negative Covenants.47

 

7.1

Debt48

 

7.2

Liens49

 

7.3

Dividends; Redemption of Equity Interests51

 

7.4

Mergers; Consolidations; Asset Sales52

 

7.5

Modification of Organizational Documents53

 

7.6

Use of Proceeds53

 

7.7

Transactions with Affiliates53

 

7.8

Inconsistent Agreements54

 

7.9

Business Activities54

 

7.10

Investments54

 

7.11

Restriction of Amendments to Certain Documents55

 

7.12

Fiscal Year55

 

7.13

Financial Covenants56

 

7.13.1

Consolidated Unencumbered Liquid Assets56

 

7.13.2

Minimum Aggregate Revenue56

 

7.13.3

Minimum EBITDA57

 

7.14

Deposit Accounts58

 

7.15

Subsidiaries58

 

7.16

Regulatory Matters58

 

7.17

Name; Permits; Dissolution; Insurance Policies; Disposition of Collateral;
Taxes;

Trade Names59

Section 8Events of Default; Remedies.59

 

8.1

Events of Default59

 

8.1.1

Non-Payment of Credit59

 

8.1.2

Default Under Other Debt59

 

8.1.3

Bankruptcy; Insolvency59

 

8.1.4

Non-Compliance with Loan Documents60

 

8.1.5

Representations; Warranties60

 

8.1.6

Pension Plans60

 

8.1.7

Judgments60

 

8.1.8

Invalidity of Loan Documents or Liens61

 

8.1.9

Invalidity of Subordination Provisions61

 

8.1.10

Change of Control61

 

8.1.11

Certificate Withdrawals, Adverse Test or Audit Results, and Other Matters

...............................................................................................................
61

 

8.1.12

Reserved62

 

8.2

Remedies62

Section 9Agent.63

 

9.1

Appointment; Authorization63

 

9.2

Delegation of Duties63

 



- 3 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

9.3

Limited Liability63

 

9.4

Reliance63

 

9.5

Notice of Default64

 

9.6

Credit Decision64

 

9.7

Indemnification64

 

9.8

Agent Individually65

 

9.9

Successor Agent65

 

9.10

Collateral and Guarantee Matters65

 

9.11

Intercreditor Agreements66

 

9.12

Actions in Concert66

Section 10Miscellaneous.66

 

10.1

Waiver; Amendments66

 

10.2

Notices67

 

10.3

Computations68

 

10.4

Costs; Expenses68

 

10.5

Indemnification by Borrower68

 

10.6

Marshaling; Payments Set Aside69

 

10.7

Nonliability of Lenders70

 

10.8

Assignments70

10.8.1   Assignments70

 

10.9

Participations71

 

10.10

Confidentiality72

 

10.11

Captions73

 

10.12

Nature of Remedies73

 

10.13

Counterparts73

 

10.14

Severability73

 

10.15

Entire Agreement73

 

10.16

Successors; Assigns74

 

10.17

Governing Law74

 

10.18

Forum Selection; Consent to Jurisdiction74

 

10.19

Waiver of Jury Trial74

 

10.20

Patriot Act75

 

10.21

Independent Nature of Relationship75

 

10.22

Approved AR Loan Facility75

 



- 4 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Annexes

 

Annex ICommitments and Pro Rata Term Loan Shares

Annex IIAddresses

 

 

Exhibits

 

Exhibit AForm of Assignment Agreement

Exhibit BForm of Compliance Certificate

Exhibit CForm of Note Schedules

Schedule 1.1Pending Acquisitions as of the Closing Date

Schedule 4.1Prior Debt

Schedule 5.1Jurisdictions of Qualification

Schedule 5.7Ownership of Properties; Liens

Schedule 5.8Capitalization

Schedule 5.16Insurance

Schedule 5.18(a)Borrower’s Registered Intellectual Property Schedule
5.18(b)Products and Services

Schedule 5.21Material Contracts

Schedule 5.25ANames

Schedule 5.25BOffices

Schedule 7.1Existing Debt

Schedule 7.2Existing Liens

Schedule 7.7Transactions with Affiliates

Schedule 7.10Existing Investments Schedule 7.11Restricted Material Contracts
Schedule 7.14Deposit Accounts

 



- 5 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as may be amended, restated, supplemented, or otherwise
modified from time to time, this “Agreement”) dated as of November 9, 2018 (the
“Closing Date”), among BIOLASE, INC., a Delaware corporation (“Borrower”), the
financial institutions party hereto from time to time as lenders (each a
“Lender” and collectively, the “Lenders”) and SWK FUNDING LLC (in its individual
capacity, “SWK”), as Agent for all Lenders.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows: Section 1Definitions; Interpretation.

 

1.1

Definitions.

 

When used herein the following terms shall have the following meanings:

 

Account Control Agreement means, individually and collectively, any account
control or similar agreement(s) entered into from time to time at Agent’s
request, among a Loan Party, Agent and any third party bank or financial
institution at which such Loan Party maintains a Deposit Account.

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of
fifty percent (50%) of the capital stock, partnership interests, membership
interests or equity of any Person, or otherwise causing any Person to become a
Subsidiary, (c) the acquisition of a product license or a product line
(excluding, for purposes of Section 7.10 hereof, any pending Acquisitions as of
the Closing Date as set forth on Schedule 1.1 hereto), or (d) a merger or
consolidation or any other combination (other than a merger, consolidation or
combination that effects a Disposition) with another Person (other than a Person
that is already a Subsidiary).

 

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any employee, manager, officer or director of such Person and (c)
with respect to any Lender, any entity administered or managed by such Lender or
an Affiliate or investment advisor thereof which is engaged in making,
purchasing, holding or otherwise investing in commercial loans; provided,
however, that notwithstanding anything to the contrary herein, the Investors are
not Affiliates for purposes of this Agreement.

 

Agent means SWK in its capacity as administrative and collateral agent for all
Lenders hereunder and any permitted successor thereto in such capacity.

 

Aggregate Revenue shall have the meaning set forth in Section 2.9.1(a).

 

Agreement shall have the meaning set forth in the Preamble.

 

Approved AR Loan Facility shall have the meaning set forth in Section 10.22.

 

Approved Fund means (a) any fund, trust or similar entity that invests in
commercial loans in the ordinary course of business and is advised or managed by
(i) a Lender, (ii) an Affiliate of a Lender, (iii) the same investment advisor
that manages a Lender or (iv) an Affiliate of an investment advisor that manages
a Lender or (b) any finance company, insurance company or other financial
institution which temporarily warehouses loans for any Lender or any Person
described in clause (a) above.

 



- 1 -

[Biolase] Credit Agreement #61204369

 



--------------------------------------------------------------------------------

 

Assignment Agreement means an agreement substantially in the form of Exhibit A.

 

Authorization shall have the meaning set forth in Section 5.22(b).

 

Borrower shall have the meaning set forth in the Preamble.

 

Business Day means any day on which commercial banks are open for commercial
banking business in Dallas, Texas, and, in the case of a Business Day which
relates to the calculation of LIBOR, on which dealings are carried on in the
London interbank Eurodollar market.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person; provided that, notwithstanding the foregoing, in
no event will any lease that would have been categorized as an operating lease
as determined in accordance with GAAP prior to giving effect to the Financial
Accounting Standards Board Accounting Standard Update 2016-02, Leases (Topic
842), issued in February 2016, or any other changes in GAAP subsequent to the
Closing Date be considered a capital lease for purposes of this Agreement.

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof,

(b)commercial paper, or corporate demand notes, in each case (unless issued by a
Lender or its holding company) rated at least “A-l” by Standard & Poor’s Ratings
Group or “P-l” by Moody’s Investors Service, Inc., (c) any certificate of
deposit (or time deposit represented by a certificate of deposit) or banker’s
acceptance maturing not more than one year after such time, or any overnight
Federal Funds transaction that is issued or sold by any Lender (or by a
commercial banking institution that is a member of the Federal Reserve System or
is a U.S. branch of a foreign banking institution and has a combined capital and
surplus and undivided profits of not less than $500,000,000), (d) any repurchase
agreement entered into with any Lender (or commercial banking institution of the
nature referred to in clause (c) above) which (i) is secured by a fully
perfected security interest in any obligation of the type described in any of
clauses (a) through

(c)above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than one-hundred percent (100%) of the repurchase
obligation of such Lender (or other commercial banking institution) thereunder,
(e) money market accounts or mutual funds which invest exclusively or
substantially in assets satisfying the foregoing requirements, (f) cash, and (g)
other short-term investments utilized by Foreign Subsidiaries in accordance with
the normal investment practices for cash management in investments of a type
analogous to the foregoing and (h) other short term liquid investments approved
in writing by Agent.

 

Change of Control means the occurrence of any of the following, unless such
action has been consented to in advance in writing by Agent in its sole
discretion:

 

(i)any Person, other than the Permitted Holders, is or becomes the beneficial
owner (within the meaning Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of more than fifty-one percent (51%) of the issued and
outstanding voting Equity Interests of Borrower;

 

(ii)fifty percent (50%) or more of the members of the Board of Directors (or
other applicable governing body) of Borrower on any date shall not have been (x)
members of the Board of Directors (or other applicable governing body) of
Borrower on the date twelve (12) months prior to such date or (y) approved (by
recommendation, nomination, ratification, election or otherwise) by Persons who
constitute at least a majority of the members of the Board of Directors

 



- 2 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

(or other applicable governing body) of Borrower as constituted on the date
twelve (12) months prior to such date;

 

(iii)Borrower shall at any time fail to own, directly or indirectly, one hundred
percent (100%) of the Equity Interests of each of its Subsidiaries;

 

 

(iv)

a Key Person Event;

 

(v)any “change in/of control” in any document governing Debt of any Loan Party
(other than any Loan Documents) in excess of $1,000,000, individually or in the
aggregate which gives the holder of such indebtedness the right to accelerate or
otherwise require payment of such indebtedness prior to the maturity date
thereof; or

 

(vi)the sale of all or substantially all of the assets of Borrower and its
Subsidiaries or any merger, consolidation or acquisition by Borrower or any of
its Subsidiaries which does not result in such Person being the sole surviving
entity or otherwise permitted in Section 7.4(a).

 

Closing Date shall have the meaning set forth in the Preamble.

 

Closing Date Warrant means that certain warrant issued to SWK Funding LLC by
Borrower on the Closing Date.

 

CMS means the Centers for Medicare and Medicaid Services of the United States of
America.

 

COC Prepayment Fee has the meaning set forth in Section 2.8.3.

 

Collateral has the meaning set forth in the Guarantee and Collateral Agreement.

 

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to Agent pursuant to which a mortgagee or lessor of real property
on which Collateral (or any books and records) is stored or otherwise located,
or a warehouseman, processor or other bailee of Inventory or other property
owned by any Loan Party, acknowledges the Liens of Agent and waives (or, if
approved by Agent, subordinates) any Liens held by such Person on such property,
and, in the case of any such agreement with a mortgagee or lessor, permits Agent
reasonable access to any Collateral stored or otherwise located thereon.

 

Collateral Documents means, collectively, the Guarantee and Collateral
Agreement, the IP Security Agreement, each Collateral Access Agreement, any
mortgage delivered in connection with the Loan from time to time, each Account
Control Agreement and each other agreement or instrument pursuant to or in
connection with which any Loan Party or any other Person grants a Lien in any
Collateral to Agent for the benefit of Agent and Lenders, each as amended,
restated or otherwise modified from time to time.

 

Commitment means, as to any Lender, such Lender’s Pro Rata Term Loan Share.

 

Compliance Certificate means a certificate substantially in the form of Exhibit
B.

 

Consolidated Net Income means, with respect to any Person and its Subsidiaries,
for any period, the consolidated net income (or loss) of such Person and its
respective Subsidiaries for such period, as determined under GAAP.

 



- 3 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Consolidated Unencumbered Liquid Assets means as of any date of determination
(i) any Cash Equivalent Investment owned by Borrower and its Subsidiaries on a
consolidated basis which are not the subject of any Lien or other arrangement
with any creditor to have its claim satisfied out of the asset (or proceeds
thereof) prior to the general creditors of Borrower and such Subsidiaries other
than the Lien for the benefit of Agent and Lenders and any Liens granted to the
lenders under the Approved AR Loan Facility, minus (ii) the aggregate amount of
Borrower’s accounts payable under GAAP that are ninety (90) days or more past
due the invoice date for such accounts payable.

 

Contingent Obligation means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation in respect of any Contingent Obligation shall be deemed to be the
amount for which the Person obligated thereon is reasonably expected to be
liable or responsible.

 

Contract Rate means a rate per annum equal to (x) the LIBOR Rate, plus (y) ten
percent (10.00%).

 

Control has the meaning set forth in Section 6.4.

 

Controlled Group means all members of a controlled group of corporations and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with a Loan Party, are
treated as a single employer under Section 414 of the IRC or Section 4001 of
ERISA.

 

Copyrights shall mean all of each Loan Party’s (or if referring to another
Person, such other Person’s) now existing or hereafter acquired right, title,
and interest in and to: (i) copyrights, rights and interests in copyrights,
works protectable by copyright, all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Copyright Office or in any similar office or agency of the United States, any
state thereof or any political subdivision thereof, or in any other country, and
all research and development relating to the foregoing; and (ii) all renewals of
any of the foregoing.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments to the extent the same would appear as a liability
(excluding footnotes) in accordance with GAAP, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts, accrued expenses, current accounts and
similar obligations payable in the ordinary course of business (including on an
intercompany basis)), other than royalty payments or milestone payments made or
to be made by such Person from time to time in connection with an Acquisition,
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person (with the amount
thereof being measured as the lesser of (x) the aggregate unpaid amount of such
indebtedness and (y) the fair market value of such property), (f) all
reimbursement obligations, contingent or otherwise, with respect to the face
amount of letters of credit (whether or not drawn), banker’s acceptances and
surety bonds issued for the account of such Person, other than obligations that
relate to trade accounts payable in the ordinary course of business, (g) all net
Hedging Obligations of such Person, (h) all Contingent Obligations of such
Person in respect of Debt referred to in clauses (a) through (g) above and
clause (i) below, in each case, of others,

(i) all indebtedness of any partnership of which such Person is a general
partner except to the extent such Person is not liable for such Debt, and (j)
all obligations of such Person under any synthetic lease

 



- 4 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

transaction, where such obligations are considered borrowed money indebtedness
for tax purposes but the transaction is classified as an operating lease in
accordance with GAAP. For the avoidance of doubt, notwithstanding anything to
the contrary set forth herein, intercompany advances in the ordinary course of
business in respect of operating costs (such as cash management obligations,
royalty fees and transfer pricing) shall not constitute Debt.

 

Debtor Relief Law means, collectively: (a) Title 11 of the United States Code,
11 U.S.C. § 101 et. seq., as amended from time to time, and (b) all other United
States or foreign applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally, in each case as amended from time to time.

 

Default means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.

 

Default Rate means a rate per annum equal to the lesser of (i) three percent
(3%) over the Contract Rate, or (ii) the maximum rate of interest permitted to
be charged by applicable laws or regulation governing this Agreement until paid.

 

Deposit Account means, individually and collectively, any bank or other
depository accounts of a Loan Party.

 

Disposition means, as to any asset or right of any Loan Party, (a) any sale,
lease, assignment or other transfer (other than to any other Loan Party), but
specifically excluding any license or sublicense,

(b) any loss, destruction or damage thereof or (c) any condemnation,
expropriation, confiscation, requisition, seizure or taking thereof, in each
case excluding (i) the sale of inventory or Product in the ordinary course of
business, (ii) any sale or issuance of Equity Interests by Borrower or any
Subsidiary and

(iii) sales or dispositions in reliance on Section 7.4(b)(ii), (iv), (vi),
(xiii), (x) and/or (xv) and (iv) any other Disposition where the Net Cash
Proceeds of any sale, lease, assignment, transfer, condemnation, expropriation,
confiscation, requisition, seizure or taking do not in the aggregate exceed
$500,000 in any Fiscal Year.

 

Division means, with respect to any Person which is an entity, the division of
such Person into two

(2) or more separate such Persons, with the dividing Person either continuing or
terminating its existence as part of such division, including as contemplated
under Section 18-217 of the Delaware Limited Liability Act for limited liability
companies formed under Delaware law, or any analogous action taken pursuant to
any other applicable law with respect to any corporation, limited liability
company, partnership or other entity. The word “Divide,” when capitalized, shall
have a correlative meaning.

 

Dollar and $ mean lawful money of the United States of America.

 

Drug Application means a new drug application, an abbreviated drug application,
or a product license application for any Product, as appropriate, as those terms
are defined in the FDA Law and Regulation.

 

EBITDA means, for any Person and its Subsidiaries for any period, Consolidated
Net Income for such period plus, to the extent deducted in determining such
Consolidated Net Income for such period (and without duplication), (i) Interest
Expense, (ii) tax expense (including tax accruals), (iii) depreciation and
amortization, (iv) nonrecurring cash fees, costs and expenses incurred in
connection with the Acquisitions of product licenses and product lines from a
third party, and milestone and royalty payments to any third party, in relation
to any Material Contract or any other Acquisition made prior to the date of this
Agreement,

 



- 5 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

(v) non-cash expenses relating to equity-based compensation or purchase
accounting, (vi) non-cash charges reducing Consolidated Net Income, (vii) fees,
premiums, expenses and other transaction costs incurred in connection with the
negotiation and entry into this Agreement and the Approved AR Loan Facility and

(viii) other non-recurring and/or non-cash expenses or charges approved by the
Agent.

 

Elapsed Period has the meaning set forth in Section 2.9.1(a).

 

Environmental Claims means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or any Person or property.

 

Environmental Laws means all present or future foreign, federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case relating to any matter arising out of or relating to the effect of
the environment on health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, release, control or cleanup of any Hazardous
Substance.

 

Equity Interests means, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership unit purchase rights and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing.

 

Event of Default means any of the events described in Section 8.1.

 

Excluded Taxes has the meaning set forth in Section 3.1(a).

 

Exempt Accounts means any Deposit Accounts, securities accounts or other similar
accounts (i) into which there are deposited no funds other than those intended
solely to cover compensation to employees of the Loan Parties (and related
contributions to be made on behalf of such employees to health and benefit
plans) plus balances for outstanding checks for compensation and such
contributions from prior periods; (ii) constituting employee withholding
accounts and contain only funds deducted from pay otherwise due to employees for
services rendered to be applied toward the tax obligations of such Person or its
employees; or (iii) that contain cash deposits, at any one time, in an aggregate
amount less than

$1,000,000 in the aggregate.

 

Exit Fee shall have the meaning set forth in Section 2.7(b).

 

Fair Valuation shall mean the determination of the value of the consolidated
assets of a Person by the Borrower in good faith on the basis of the amount
which may be realized by a willing seller within a reasonable time through
collection or sale of such assets at market value on a going concern basis to an
interested buyer who is willing to purchase under ordinary selling conditions in
an arm’s length transaction.

 

FATCA means Sections 1471 through 1474 of the IRC and any current or future
regulations thereunder or official interpretations thereof.

 



- 6 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

FD&C Act means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et
seq., as amended.

 

FDA means the Food and Drug Administration of the United States of America.

 

FDA Law and Regulation means the provisions of the FD&C Act and all applicable
regulations promulgated by the FDA.

 

FDA Products means any finished products sold by Borrower or any of the other
Loan Parties for itself or for a third party that are subject to applicable
Health Care Laws.

 

Federal Funds Effective Rate means, for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s Federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding day on which commercial banks
are open for commercial banking business in New York, New York, by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%.

 

Fiscal Quarter means a calendar quarter of a Fiscal Year.

 

Fiscal Year means the fiscal year of Borrower and its Subsidiaries, which period
shall be the twelve

(12) month period ending on December 31 of each year.

 

Foreign Lender means any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the IRC.

 

Foreign Subsidiary shall have the meaning set forth in Section 6.8(b).

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

GAAP means generally accepted accounting principles in effect in the United
States of America set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any agency, branch of government, department
or Person exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other Person owned or controlled (through stock or capital ownership or
otherwise) by any of the foregoing, whether domestic or foreign. Governmental
Authority shall include any agency, branch or other governmental body charged
with the responsibility and/or vested with the authority to administer and/or
enforce any Health Care Laws.

 

Guarantee and Collateral Agreement means the Guarantee and Collateral Agreement
dated as of the Closing Date executed by each Loan Party signatory thereto in
favor of Agent for the benefit of Agent and Lenders.

 

Hazardous Substances means hazardous waste, pollutant, contaminant, toxic
substance, oil, hazardous material, chemical or other substance regulated by any
Environmental Law.

 



- 7 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Health Care Laws mean all foreign, federal and state fraud and abuse laws
relating to the regulation of healthcare products, pharmaceutical products,
laboratory facilities and services, healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors, including but not limited to (i) the federal Anti-Kickback Statute (42
U.S.C. (§1320a-7b(b)), the Stark Law (42 U.S.C.

§1395nn and §1395(q)), the civil False Claims Act (31 U.S.C. §3729 et seq.),
TRICARE (10 U.S.C. Section 1071 et seq.), Section 1320a-7 and 1320a-7a of Title
42 of the United States Code and the regulations promulgated pursuant to such
statues; (ii) the Health Insurance Portability and Accountability Act of 1996
(Pub. L. No. 104-191), as amended by the Health Information, Technology for
Economic and Clinical Health Act of 2009 (collectively, “HIPAA”), and the
regulations promulgated thereunder, (iii) Medicare (Title XVIII of the Social
Security Act) and the regulations promulgated thereunder; (iv) Medicaid (Title
XIX of the Social Security Act) and the regulations promulgated thereunder; (v)
the FD&C Act and all applicable requirements, regulations and guidances issued
thereunder by the FDA (including FDA Law and Regulation); (vi) quality, safety
and accreditation standards and requirements of all applicable foreign and
domestic federal, provincial or state laws or regulatory bodies; (vii) all
applicable licensure laws and regulations; (viii) all applicable professional
standards regulating healthcare providers, healthcare professionals, healthcare
facilities, clinical research facilities or healthcare payors; and (ix) any and
all other applicable health care laws (whether foreign or domestic),
regulations, manual provisions, policies and administrative guidance, including
those related to the corporate practice of medicine, fee-splitting, state
anti-kickback or self-referral prohibitions, each of clauses (i) through (ix) as
may be amended from time to time.

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the termination value that would be
reflected in the financial statements of such Person in accordance with GAAP.

 

Indemnified Taxes has the meaning set forth in Section 3.1(a).

 

Intellectual Property shall mean all present and future: trade secrets, know-how
and other proprietary information; Trademarks and Trademark Licenses (as defined
in the Guarantee and Collateral Agreement), internet domain names, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; Copyrights (including
Copyrights for computer programs, but excluding commercially available
off-the-shelf software and any Intellectual Property rights relating thereto)
and Copyright Licenses (as defined in the Guarantee and Collateral Agreement)
and all tangible and intangible property embodying the Copyrights, unpatented
inventions (whether or not patentable); Patents and Patent Licenses (as defined
in the Guarantee and Collateral Agreement); Mask Works (as defined in the
Guarantee and Collateral Agreement); industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom, books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; customer
lists and customer information, the right to sue for all past, present and
future infringements of any of the foregoing; all other intellectual property;
and all common law and other rights throughout the world in and to all of the
foregoing.

 

Intercreditor Agreement means any intercreditor or similar agreement (in form
and substance acceptable to Agent in its commercially reasonable (from the stand
point of a secured lender) discretion) entered into between Agent and the
lender(s) (or an agent on their behalf) under any Approved AR Loan Facility in
accordance with Section 10.22 hereof, as each may be amended, restated,
supplemented, or otherwise modified from time to time.

 



- 8 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Interest Expense means for any Person and its Subsidiaries for any period the
consolidated interest expense of such Person and its Subsidiaries for such
period (including all imputed interest on Capital Leases) determined in
accordance with GAAP.

 

Interest Only Extension Conditions means the satisfaction, of each of the
following: (a) the Aggregate Revenue as of December 31, 2019 for the twelve (12)
consecutive months then ended is equal to or greater than $50,000,000, and (b)
the EBITDA of Borrower and its Subsidiaries for the Fiscal Quarter ending
December 31, 2019 is greater than $0.

 

Inventory has the meaning set forth in the Guarantee and Collateral Agreement as
the context requires.

 

Investment means, with respect to any Person, (a) the purchase of any debt or
equity security of any other Person, (b) the making of any loan or advance to
any other Person, (c) becoming obligated with respect to a Contingent Obligation
in respect of Debt of any other Person (other than travel and similar advances
to employees in the ordinary course of business) or (d) the making of an
Acquisition.

 

Investors means Larry Feinberg, Jack Schuler and their respective Affiliates.

 

IP Security Agreement means the Intellectual Property Security Agreement dated
on or about the Closing Date by each Loan Party signatory thereto in favor of
Agent for the benefit of Agent and Lenders.

 

IRC means the Internal Revenue Code of 1986, as amended.

 

IRS means the United States Internal Revenue Service.

 

Key Person means each of (a) Todd Norbe, (b) John Beaver and (c) Jonathan Lorde.

 

Key Person Event means, unless such actions are consented to in advance in
writing by Agent, two or more out of the three Key Persons shall, at any one
time, no longer serve in their respective, current capacities with Borrower,
unless one of such departed Key Persons is replaced within one hundred fifty

(150) days (or such longer period as Agent may agree), and the other departed
Key Persons(s) are replaced within two hundred ten (210) days (or such longer
period of time as Agent may agree to), with individuals of appropriate
qualification and experience to assume the respective responsibilities of such
departed Key Persons, which individuals have been approved in writing by Agent
(which shall not be unreasonably withheld or delayed) to assume the respective
responsibilities and capacities of such departed Key Persons. Notwithstanding
anything to the contrary contained in the definition of “Key Person” or the
foregoing provisions of this definition of “Key Person Event,” if any Key Person
is replaced within the time period specified in the preceding sentence with an
individual of appropriate qualification and experience to assume the
responsibilities of such Key Person and such individual has been approved in
writing by Agent (which shall not be unreasonably withheld or delayed) to assume
such responsibility and capacity of such departed Key Person, then following
such replacement, such individual shall be deemed to be a Key Person for
purposes of this definition of “Key Person Event.” .

 

Legal Costs means, with respect to any Person, all reasonable, duly documented,
out-of-pocket fees and charges of any counsel, accountants, auditors,
appraisers, consultants and other professionals to such Person, and all court
costs and similar legal expenses.

 

Lenders has the meaning set forth in the Preamble.

 



- 9 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

LIBOR Rate means a fluctuating rate per annum equal to the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), as the offered rate for loans in Dollars for a
three (3) month period, rounded upwards, if necessary, to the nearest 1/8 of 1%.
The rate is set by the ICE Benchmark Administration as of 11:00 a.m. (London
time) as determined two (2) Business Days prior to each Payment Date, and
effective on the Payment Date immediately following such determination date and
continuing to but not including the next succeeding Payment Date. If Bloomberg
Professional Service (or another nationally-recognized rate reporting source
acceptable to Agent) no longer reports the LIBOR Rate or Agent determines in
good faith that the rate so reported no longer accurately reflects the rate
available to Agent in the London Interbank Market or if such index no longer
exists or if page USD-LIBOR- BBA (ICE) no longer exists or accurately reflects
the rate available to Agent in the London Interbank Market, Agent may select a
replacement index that approximates as near as possible such prior index.
Notwithstanding the foregoing, (i) if at any time Agent determines (which
determination shall be conclusive absent manifest error) that the LIBOR Rate is
no longer available for determining interest rates for loans or notes similar to
the Loans, then Agent shall, in consultation with Borrower, endeavor to
establish an alternate rate of interest to the LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for loans or notes similar to the Loans in the United States at such
time, and, if requested by Agent, Agent and Lenders at such time party hereto
and the Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable, and (ii) in no event shall the “LIBOR Rate” or any such
alternate rate of interest to the LIBOR Rate ever be less than two and
one-quarter of one percent (2.25%) per annum at any time.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

Loan or Loans means, individually and collectively the Term Loan and any other
advances made by Agent and Lenders in accordance with the Loan Documents.

 

Loan Documents means this Agreement, any Notes, the Collateral Documents and all
documents, instruments and agreements delivered in connection with the
foregoing.

 

Loan Party means Borrower and each of its Subsidiaries; provided, however,
notwithstanding anything to the contrary herein, neither Biolase Australia Pty.
Ltd., an entity organized under the laws of Australia and Biolase (NZ) Limited,
an entity organized under the laws of New Zealand shall be considered a Loan
Party of the Borrower for purposes of this Agreement or any other Loan Document.

 

Margin Stock means any “margin stock” as defined in Regulation T, U or X of the
FRB.

 

Material Adverse Effect means (a) a material adverse change in, or a material
and adverse effect upon, the condition (financial or otherwise), operations,
assets, business or properties of the Loan Parties taken as a whole, (b) a
material impairment of the ability of the Loan Parties, taken as a whole, to
perform any of their payment Obligations under any Loan Document or (c) a
material and adverse effect upon any material portion of the Collateral under
the Collateral Documents or upon the legality, validity, binding effect or
enforceability against any Loan Party of any material Loan Document.

 

Material Contract has the meaning assigned in Section 5.21 hereof.

 



- 10 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrower or any member of the Controlled Group may
have any liability.

 

Net Cash Proceeds means, with respect to any Disposition, the aggregate cash
proceeds (including cash proceeds received pursuant to policies of insurance and
by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by any Loan
Party pursuant to such Disposition net of (i) the reasonable direct costs
relating to such Disposition (including sales commissions and legal, accounting
and investment banking fees, commissions and expenses), (ii) any portion of such
proceeds deposited in an escrow account pursuant to the documentation relating
to such Disposition (provided that such amounts shall be treated as Net Cash
Proceeds upon their release from such escrow account to and receipt by the
applicable Loan Party), (iii) taxes and other governmental costs and expenses
paid or reasonably estimated by a Loan Party to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements),

(iv)amounts required to be applied to the repayment of any Debt (together with
any interest thereon, premium or penalty and any other amount payable with
respect thereto) secured by a Lien that has priority over the Lien, if any, of
Agent on the asset subject to such Disposition, (v) reserves for purchase price
adjustments and retained liabilities reasonably expected to be payable by the
Loan Parties in connection therewith established in accordance with GAAP
(provided that upon the final determination of the amount paid in respect of
such purchase price adjustments and retained liabilities, the actual amount of
purchase price adjustments and retained liabilities paid is less than such
reserves, the difference shall, at such time, constitute Net Cash Proceeds) and
(vi) with respect to any Disposition described in clauses (a), (b) or (c) of the
definition thereof, all cash actually applied within one-hundred eighty (180)
days to reinvest in assets to be used in the business of Borrower and the
Subsidiaries.

 

Net Sales means the gross amount billed or invoiced by Borrower and its
Subsidiaries for Services and for the sale of Products and (including products
and services ancillary thereto) to independent customers, less deductions for
(a) quantity, trade, cash or other discounts, allowances, credits or rebates
(including customer rebates) actually allowed or taken, (b) amounts deducted,
repaid or credited by reason of rejections or returns of goods and government
mandated rebates, or because of chargebacks or retroactive price reductions, and
(c) taxes, tariffs, duties or other governmental charges or assessments
(including any sales, value added or similar taxes other than an income tax)
levied, absorbed or otherwise imposed on or with respect to the production,
sale, transportation, delivery or use of pharmaceutical products. A Product or
Service shall be considered sold and/or provided when billed out or invoiced. To
the extent applicable, components of Net Sales shall be determined in the
ordinary course of business in accordance with historical practice and using the
accrual method of accounting in accordance with GAAP. For the purposes of
calculating Net Sales, Lenders and Agent understand and agree that (i)
Affiliates of a Borrower shall not be regarded as independent customers and (ii)
Net Sales shall not include Products distributed for product development
purposes, including for use in pre-clinical trials.

 

Note means a promissory note substantially in the form of Exhibit C.

 

Obligations means all liabilities, indebtedness and obligations (monetary
(including post-petition interest, allowed or not) or otherwise) of any Loan
Party under this Agreement, any other Loan Document or any other document or
instrument executed in connection herewith or therewith which are owed to any
Lender or Affiliate of a Lender, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due. For the avoidance of doubt, “Obligations”
shall include Borrower’s obligation to pay any amounts due under Section 2.8.2
or COC Prepayment Fee otherwise due and payable on such date of determination.

 

OFAC shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.

 



- 11 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Operating Burn shall mean, for any period being measured the (i) aggregate cash
flow from operations of Borrower and its Subsidiaries less (ii) capital
expenditures (in the case of clauses (i) and (ii), for the period being measured
and as determined in accordance with GAAP).

 

Origination Fee shall have the meaning set forth in Section 2.7(a).

 

Paid in Full, Pay in Full or Payment in Full means, with respect to any
Obligations, the payment in full in cash of all such Obligations (other than
contingent indemnification obligations, yield protection and expense
reimbursement to the extent no claim giving rise thereto has been asserted in
respect of contingent indemnification obligations, and to the extent no amounts
therefor have been asserted, in the case of yield protection and expense
reimbursement obligations).

 

Patents shall mean all of each Loan Party’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title and
interest in and to: (i) all patents, patent applications, inventions, invention
disclosures and improvements, and all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any political subdivision thereof, or in any other
country, and all research and development relating to the foregoing; and (ii)
the reissues, divisions, continuations, renewals, re-examinations, extensions
and continuations-in-part of any of the foregoing.

 

Payment Date means the fifteenth (15th) day of each of February, May, August and
November (or the next succeeding Business Day to the extent such 15th day is not
a Business Day), commencing with February 15, 2019.

 

Permitted Holders means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the Investors
beneficially own more than 50% of the relevant voting Equity Interests
beneficially owned by the group.

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its material functions under ERISA.

 

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which Borrower or any member of the Controlled Group may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 

Permit means, with respect to any Person any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or Products or
to which such Person or any of its property or Products is subject, including
without limitation all registrations with Governmental Authorities.

 

Permitted Liens means Liens permitted by Section 7.2.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 



- 12 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Prior Debt means the Debt listed on Schedule 4.1.

 

Pro Rata Term Loan Share means, with respect to any Lender, the applicable
percentage (as adjusted from time to time in accordance with the terms hereof)
specified opposite such Lender’s name on Annex I which percentage represents the
aggregate percentage of the Term Loan Commitment held by such Lender, which
percentage shall be with respect to the outstanding balance of the Term Loan as
of any date of determination after the Term Loan Commitment has terminated.

 

Product means any products manufactured, sold, developed, tested or marketed by
Borrower or any of its Subsidiaries from time to time, including, without
limitation, those products set forth on Schedule 5.18(b) (as updated from time
to time in accordance with Section 6.1.2).

 

Registered Intellectual Property means all applications, registrations and
recordings for or of Patents, Trademarks or Copyrights filed by a Loan Party
with any Governmental Authority, all internet domain name registrations owned by
a Loan Party, and all proprietary software owned by a Loan Party.

 

Required Lenders means Lenders having an aggregate Pro Rata Term Loan Share in
excess of fifty percent (50%), collectively.

 

Required Permit means a Permit (a) required under applicable law to the business
of Borrower or any of its Subsidiaries or necessary in the manufacturing,
importing, exporting, possession, ownership, warehousing, marketing, promoting,
sale, labeling, furnishing, distribution or delivery of goods or services under
any laws applicable to the business of Borrower or any of its Subsidiaries
(including, without limitation, any Health Care Laws) or any Drug Application
(including without limitation, at any point in time, all licenses, approvals and
permits issued by the FDA, CMS, or any other applicable Governmental Authority
necessary for the testing, manufacture, marketing or sale of any Product by
Borrower or any of its Subsidiary as such activities are being conducted by
Borrower or its Subsidiary with respect to such Product at such time), and (b)
required by any Person from which Borrower or any of its Subsidiaries have
received an accreditation.

 

Responsible Officer shall mean the president, vice president or secretary of a
Person, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer, the treasurer or
the controller of a Person, or any other officer having substantially the same
authority and responsibility, and in all cases such person shall be listed on an
incumbency certificate delivered to Agent in form and substance reasonably
acceptable to Agent.

 

Revenue-Based Payment has the meaning set forth in Section 2.9.1(a).

 

Royalties means the amount of any and all royalties, license fees and any other
payments or income of any type recognized as revenue in accordance with GAAP by
Borrower and its Subsidiaries with respect to the sale of Products or the
provision of services by independent licensees of Borrower and/or its
Subsidiaries, including any such payments characterized as a share of net
profits, any up-front or lump sum payments, any milestone payments, commissions,
fees or any other similar amounts, less deductions for amounts deducted, repaid
or credited by reason of adjustments to the sales upon which royalty amounts are
based, regardless of the reason for such adjustment to such sales. For the
purposes of calculating Royalties, Lenders and Agent understand and agree that
Affiliates of Borrower shall not be regarded as independent licensees.

 



- 13 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Services means services provided by Borrower or any Affiliate of Borrower to
un-Affiliated Persons, including without limitation any sales, laboratory
analysis, testing, consulting, marketing, commercialization and any other
healthcare-related services.

 

Subordinated Debt means any Debt incurred by Borrower and/or any other Loan
Party that is subordinated to the Obligations pursuant to a subordination
agreement entered into between Agent, any applicable Loan Party and the
subordinated creditor(s) upon terms acceptable to Agent in its commercially
reasonable discretion; provided, however, that the Approved AR Loan Facility
shall not be considered Subordinated Debt.

 

Solvent means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent, unmatured and unliquidated liabilities); (b)
the present fair saleable value of the property (on a going concern basis) of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its assets and pay its debts
and other liabilities (including subordinated, disputed, contingent, unmatured
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other equity interests as to
have more than fifty percent (50%) of the ordinary voting power for the election
of directors or other managers of such corporation, partnership, limited
liability company or other entity. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to direct and indirect
Subsidiaries of Borrower. Notwithstanding anything to the contrary herein,
neither Biolase Australia Pty. Ltd., an entity organized under the laws of
Australia and Biolase (NZ) Limited, an entity organized under the laws of New
Zealand shall be considered Subsidiaries of the Borrower for purposes of Section
6.8(a) of this Agreement.

 

SWK has the meaning set forth in the Preamble.

 

Taxes has the meaning set forth in Section 3.1(a).

 

Term Loan has the meaning set forth in Section 2.1.

 

Term Loan Commitment means $12,500,000.

 

Term Loan Maturity Date means November 9, 2023.

 

Termination Date means the earlier to occur of (a) the Term Loan Maturity Date,
or (b) the date upon which the Loan and all other Obligations are Paid in Full,
whether as a result of (i) the prepayment of the Term Loan and all Obligations
through (x) the application of Net Cash Proceeds from any Disposition, or (y)
any other mandatory or voluntary prepayment of the Term Loan in full, (ii) the
contractual acceleration of the Loan hereunder, (iii) the acceleration of the
Loan by Agent in accordance with this Agreement, or (iv) otherwise.

 

Trademarks shall mean all of each Loan Party’s (or if referring to another
Person, such other Person’s) now existing or hereafter acquired right, title,
and interest in and to: (i) all of such Loan Party’s (or if referring to another
Person, such other Person’s) trademarks, trade dress, trade names, designs,

 



- 14 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, slogans (and all translations, adaptions,
derivations and combinations of the foregoing), other business identifiers, all
applications, registrations and recordings relating to the foregoing as may at
any time be filed in the United States Patent and Trademark Office or in any
similar office or agency of the United States, or in any other country, and the
goodwill of the business relating to the foregoing; (ii) all renewals thereof;
and (iii) all designs and general intangibles of a like nature.

 

Uniform Commercial Code means the Uniform Commercial Code as in effect in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

U.S. or United States means the United States of America.

 

U.S. Lender means any Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the IRC.

 

Wholly-Owned Subsidiary means, as to any Person, another Person all of the
Equity Interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

 

1.2

Interpretation.

 

(a)In the case of this Agreement and each other Loan Document, (i) the meanings
of defined terms are equally applicable to the singular and plural forms of the
defined terms; (ii) Annex, Exhibit, Schedule and Section references are to such
Loan Document unless otherwise specified; (iii) the term “including” is not
limiting and means “including but not limited to”; (iv) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”;

(v)unless otherwise expressly provided in such Loan Document, (A) references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments, restatements and other modifications thereto, but only to
the extent such amendments, restatements and other modifications are not
prohibited by the terms of any Loan Document, and (B) references to any statute
or regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation; (vi) this Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters, all of which are cumulative and each shall be performed in accordance
with its terms and (vii) this Agreement and the other Loan Documents are the
result of negotiations among and have been reviewed by counsel to Agent,
Borrower, Lenders and the other parties hereto and thereto and are the products
of all parties; accordingly, they shall not be construed against Borrower, Agent
or Lenders merely because of Borrower’s, Agent’s or Lenders’ involvement in
their preparation. Except where otherwise expressly provided in the Loan
Documents, in any instance where the approval, consent or the exercise of
Agent’s judgment is required, the granting or denial of such approval or consent
and the exercise of such judgment shall be (x) within the sole and absolute
discretion of Agent and/or Lenders; and (y) deemed to have been given only by a
specific writing intended for such purpose executed by Agent.

 

(b)For purposes of converting any amount reported or otherwise denominated in
any currency other than Dollars to Dollars under or in connection with the Loan
Documents, Agent shall calculate such currency conversion via the applicable
exchange rate identified and normally published by

 



- 15 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Bloomberg Professional Service as the applicable exchange rate as of the close
of currency trading on each trading date during the applicable period of
measurement, or, if such currency conversion deals exclusively with a particular
date of determination, as of the close of currency trading on such date of
determination (or the following trading date to the extent no currency trading
took place on such date of determination). If Bloomberg Professional Service no
longer reports such currency exchange rate, Agent shall select another
nationally-recognized currency exchange rate reporting service selected by Agent
in good faith.

 

(c)If any payment hereunder is to be made on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. In the case
of any extension of any payment of principal pursuant to the preceding sentence,
interest thereon shall be payable at the then applicable rate during such
extension. When the performance of any covenant, duty or obligation (other than
payment of an obligation as described in the immediately preceding sentence) is
required on a day which is not a Business Day, the date on which such
performance is required shall be extended to the immediately succeeding Business
Day.

 

(d)Any and all notices, reports, financial statements or other documents or
instruments that are required to be delivered pursuant this Agreement
(including, without limitation and for the avoidance of doubt, pursuant to
Section 6.1.1, Section 6.1.2, Section 6.1.5, Section 6.1.6, Section 6.1.7,
Section 6.1.10 and Section 6.9) shall be deemed to have been delivered on the
date on which such documents are posted on the SEC’s website at www.sec.gov.

 

(e)In the case of this Agreement and each other Loan Document, to the extent
that any representation and warranty applies (i) to any Foreign Subsidiary or
(ii) any asset, Product, Service or property of any Foreign Subsidiary, such
representation and warranty shall be subject to the actual knowledge of the Loan
Parties as context requires.

 

(f)In the case of this Agreement and each other Loan Document, and
notwithstanding anything to the contrary in any Loan Document, it is understood
and agreed that (i) the Agent shall not require the perfection of a security
interest granted in Collateral (under and as defined in the Guarantee and
Collateral Agreement) as to which (A) the cost, burden, difficulty or
consequence (including any effect on the ability of the relevant Loan Party to
conduct its operations and business in the ordinary course of business) of
perfecting a security interest therein outweighs the benefit of a security
interest to the relevant Secured Parties (under and as defined in the Guarantee
and Collateral Agreement) afforded thereby, as determined by Agent in its
reasonable (from standpoint of a secured lender) discretion and (B) solely as it
relates to any Collateral that does not constitute US Collateral (under and as
defined in the Guarantee and Collateral Agreement) or that is owned or held by a
Loan Party that is organized under the law of any jurisdiction other than the
United States or Canada, the granting of a security interest in, or the
perfection of a security interest granted in, in either case, would result in
material and adverse tax consequences to any Loan Party (as determined by Agent
in its reasonable (from standpoint of a secured lender) discretion) and (ii) to
the extent any Foreign Subsidiary is prohibited by applicable law from being a
Guarantor (under and as defined in the Guarantee and Collateral Agreement), such
Foreign Subsidiary’s status as a Guarantor and/or its Guarantor Obligations, as
applicable, under and as defined in the Guarantee and Collateral Agreement,
shall be limited to the maximum amount of liability which could be asserted
against such Guarantor without causing such Foreign Subsidiary (or its directors
and officers) to be in violation with applicable law.

 

Section 2Credit Facility.

 

2.1Term Loan Commitments. On and subject to the terms and conditions of this
Agreement, each Lender, severally and for itself alone, agrees to make a term
loan to Borrower (each such loan, individually and collectively, a “Term Loan”)
in an amount equal to such Lender’s applicable Pro Rata

 



- 16 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Term Loan Share of the Term Loan Commitment. The Commitments of Lenders to make
the Term Loan shall terminate concurrently with the making the Term Loan on the
Closing Date. The Loan is not a revolving credit facility, and therefore any
amount thereof that is repaid or prepaid by Borrower, in whole or in part, may
not be re-borrowed.

 

 

2.2

Loan Procedures.

 

On the Closing Date, each Lender shall advance to Borrower an amount equal to
its Pro Rata Share of the Term Loan, upon Borrower’s satisfaction of the
conditions to closing described in Section 4 of this Agreement.

 

 

2.3

Commitments Several.

 

The failure of any Lender to make the Term Loan on the Closing Date shall not
relieve any other Lender of its obligation (if any) to make its Loan on the
applicable date, but no Lender shall be responsible for the failure of any other
Lender to make the Term Loan to be made by such other Lender.

 

 

2.4

Indebtedness Absolute; No Offset; Waiver.

 

The payment obligations of Borrower hereunder are absolute and unconditional,
without any right of rescission, set-off, counterclaim or defense for any reason
against Agent and Lenders. As of the Closing Date, the Loan has not been
compromised, adjusted, extended, satisfied, rescinded, set-off or modified, and
the Loan Documents are not subject to any litigation, dispute, refund, claims of
rescission, set-off, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against any Loan Party or any other Person. Payment
of the Obligations by Borrower, shall be made only by wire transfer, in Dollars,
and in immediately available funds when due and payable pursuant to the terms of
this Agreement and the other Loan Documents, is not subject to compromise,
adjustment, extension, satisfaction, rescission, set- off, counterclaim,
defense, abatement, suspension, deferment, deductible, reduction, termination or
modification, whether arising out of transactions concerning the Loan, or
otherwise. Without limitation to the foregoing, to the fullest extent permitted
under applicable law and notwithstanding any other term or provision contained
in this Agreement or any other Loan Document, Borrower hereby waives (and shall
cause each Loan Party to waive) (a) presentment, protest and demand, notice of
default (except as expressly required in the Loan Documents), notice of intent
to accelerate, notice of acceleration, notice of protest, notice of demand and
of dishonor and non-payment of the Obligations, (b) any requirement of diligence
or promptness on Agent’s part in the enforcement of its rights under the
provisions of this Agreement and any other Loan Document, (c) any rights, legal
or equitable, to require any marshalling of assets or to require foreclosure
sales in a particular order, (d) all notices of every kind and description which
may be required to be given by any statute or rule of law except as specifically
required hereunder, (e) the benefit of all laws now existing or that may
hereafter be enacted providing for any appraisement before sale or any portion
of the Collateral, (f) all rights of homestead, exemption, redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the Obligations in the event of foreclosure of the
Liens created by the Loan Documents, (g) the pleading of any statute of
limitations as a defense to any demand under any Loan Document and (h) any
defense to the obligation to make any payments required under the Loan
Documents, including the obligation to pay taxes based on any damage to, defects
in or destruction of the Collateral or any other event, including obsolescence
of any of the Collateral, it being agreed and acknowledged that such payment
obligations are unconditional and irrevocable. Borrower further acknowledges and
agrees (i) to any substitution, subordination, exchange or release of any
security or the release of any party primarily or secondarily liable for the
payment of the Loan; (ii) that Agent shall not be required to first institute
suit or exhaust its remedies hereon against others liable for repayment of all
or any part of the Loan, whether primarily or secondarily (collectively, the
“Obligors”), or to perfect or enforce its rights against any Obligor or any
security for the Loan; and (iii) that

 



- 17 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

its liability for payment of the Loan shall not be affected or impaired by any
determination that any security interest or lien taken by Agent for the benefit
of Agent and Lenders to secure the Loan is invalid or unperfected. Borrower
acknowledges, warrants and represents in connection with each waiver of any
right or remedy of Borrower contained in any Loan Document, that it has been
fully informed with respect to, and represented by counsel of its choice in
connection with, such rights and remedies, and all such waivers, and after such
advice and consultation, has presently and actually intended, with full
knowledge of its rights and remedies otherwise available at law or in equity, to
waive or relinquish such rights and remedies to the full extent specified in
each such waiver.

 

 

2.5

Loan Accounting.

 

 

2.5.1

Recordkeeping.

 

Agent, on behalf of each Lender, shall record in its records the date and amount
of the Loan made by each Lender, each prepayment and repayment thereof. The
aggregate unpaid principal amount so recorded shall be final, binding and
conclusive absent manifest error. The failure to so record any such amount or
any error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of Borrower hereunder or under any Note to repay the
principal amount of the Loans hereunder, together with all interest accruing
thereon.

 

 

2.5.2

Notes.

 

At the request of any Lender, the Loan of such Lender shall be evidenced by a
Note, with appropriate insertions, payable to the order of such Lender in a face
principal amount equal to such Lender’s Pro Rata Term Loan Share and payable in
such amounts and on such dates as are set forth herein.

 

 

2.6

Payment of Interest.

 

 

2.6.1

Interest Rates.

 

(a)The outstanding principal balance under the Loan shall bear interest at a per
annum rate of interest equal to the Contract Rate (as may be adjusted from time
to time in accordance with this Section 2.6.1). Whenever, subsequent to the date
hereof, the LIBOR Rate is increased or decreased (as determined on the date that
is two (2) Business Days prior to each Payment Date), the Contract Rate, as set
forth herein, shall be similarly changed effective as of such subsequent Payment
Date, without notice or demand of any kind by an amount equal to the amount of
such change in the LIBOR Rate on the date that is two (2) Business Days prior to
each such Payment Date. The interest due on the principal balance of the Loan
outstanding as of any Payment Date shall be computed for the actual number of
days elapsed during the period in question on the basis of a year consisting of
three hundred sixty (360) days and shall be calculated by determining the
average daily principal balance outstanding for each day of such period in
question. The daily rate shall be equal to 1/360th times the Contract Rate. If
any statement furnished by Agent for the amount of a payment due exceeded the
actual amount that should have been paid because the LIBOR Rate decreased and
such decrease was not reflected in such statement, Borrower shall make the
payment specified in such statement from Agent and Borrower shall receive a
credit for the overpayment, which credit shall be applied towards the next
subsequent payment due hereunder. If any statement furnished by Agent for the
amount of a payment due was less than the actual amount that should have been
paid because the LIBOR Rate increased and such increase was not reflected in
such statement, Borrower shall make the payment specified in such statement from
Agent and Borrower shall be required to pay any resulting underpayment with the
next subsequent payment due hereunder; for the avoidance of doubt, any payment
that is made that is in an amount less than the actual amount that should have
been paid because a

 



- 18 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

LIBOR Rate increase was not reflected in a statement furnished by the Agent
shall not be considered a Default or Event of Default hereunder.

 

(b)Borrower recognizes and acknowledges that any default on any payment, or
portion thereof, due hereunder or to be made under any of the other Loan
Documents, will result in losses and additional expenses to Agent in servicing
the Loan, and in losses due to Lenders’ loss of the use of funds not timely
received. Borrower further acknowledges and agrees that in the event of any such
Default, Lenders would be entitled to damages for the detriment proximately
caused thereby, but that it would be extremely difficult and impracticable to
ascertain the extent of or compute such damages. Therefore, upon the Term Loan
Maturity Date and/or upon the occurrence and during the existence of an Event of
Default (or upon any acceleration), interest shall automatically accrue
hereunder, without notice to Borrower, at the Default Rate. The Default Rate
shall be calculated and due from the date that the Event of Default occurred and
shall be payable upon demand.

 

(c)Notwithstanding anything herein to the contrary, if at any time the interest
rate for any Loan (if applicable), together with all fees, charges and other
amounts that are treated as interest on such Loan under applicable law
(collectively, “charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder (if applicable), together with all
charges payable in respect of the Loan, shall be limited to the Maximum Rate. To
the extent lawful, the interest and charges that would have been paid in respect
of such Loan but were not paid as a result of the operation of this Section
shall be cumulated and the interest (if any) and charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
amount collectible at the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate for each day
to the date of repayment, shall have been received by such Lender. Any amount
collected by such Lender that exceeds the maximum amount collectible at the
Maximum Rate shall be applied to the reduction of the principal balance of such
Loan or refunded to the Borrower so that at no time shall the interest (if any)
and charges paid or payable in respect of such Loan exceed the maximum amount
collectible at the Maximum Rate.

 

 

2.6.2

Payments of Interest and Principal.

 

Borrower shall pay to Lenders all accrued interest on the Loan in arrears on
each Payment Date, upon a prepayment of such Loan in accordance with Section 2.8
and at maturity in cash. Any partial prepayment of the Loan shall be applied in
inverse order of maturity and so shall not reduce the amount of any quarterly
principal amortization payment required pursuant to Section 2.9.1 (but this
shall not be construed as permitting any partial prepayment other than as may be
expressly permitted elsewhere in this Agreement).

 

 

2.7

Fees.

 

(a)Origination Fee. Borrower shall pay to SWK, for its own account, a fee (the
“Origination Fee”) in the amount of $187,500, which Origination Fee shall be
deemed fully earned and non-refundable on the Closing Date and which, at the
option of the Borrower, may be net-funded on the Closing Date.

 

(b)Exit Fee. Subject to Section 2.8.3, upon the Termination Date, Borrower shall
pay an exit fee (the “Exit Fee”) to Agent, for the benefit of Lenders, in an
amount equal to (x) eight percent (8.0%) multiplied by (y) the aggregate
principal amount of the Term Loan advanced hereunder, which Exit Fee shall be
deemed fully earned and non-refundable on the Termination Date.

 



- 19 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

2.8

Prepayment.

 

2.8.1Mandatory Prepayment. Borrower shall prepay all or part of, as applicable,
the Obligations (which shall include (a) as it relates to any such prepayment
made pursuant to this Section 2.8.1, on or after the Closing Date and prior to
the first anniversary of the Closing Date, the amount of interest theretofore
accrued but unpaid in respect of the principal amount so prepaid, plus the
amount of interest that would have accrued on the principal amount so prepaid
had it remained outstanding through the first anniversary of the Closing Date
assuming the Contract Rate remained constant from the date of such prepayment
through the first anniversary of the Closing Date, (b) as it relates to any such
prepayment made on or after the first anniversary of the Closing Date, any
amounts that would otherwise be due and payable on such date had Borrower
voluntarily prepaid the Obligations pursuant to Section 2.8.2), or (c) as it
relates to any such prepayment made on or before the first anniversary of the
Closing Date, any COC Prepayment Fee that would otherwise be due and payable on
such date had Borrower voluntarily prepaid the Obligations pursuant to Section
2.8.3) until paid in full within two (2) Business Days after the receipt by a
Loan Party of any Net Cash Proceeds from any Disposition, in an amount equal to
such Net Cash Proceeds.

 

 

2.8.2

Voluntary Prepayment.

 

(a)Subject to clause (b) below and Section 2.8.3 hereof, Borrower may, on at
least five (5) Business Days’ (or such shorter period as Agent may agree in its
sole discretion) written notice or telephonic notice (provided that such notice
may be conditioned on receiving the proceeds of any transaction) (followed on
the same Business Day by written confirmation thereof) to Agent (which shall
promptly advise each Lender thereof) not later than 2:00 p.m. Dallas time on
such day, prepay the Term Loan and all related Obligations in whole but not in
part at any time on or after the first anniversary of the Closing Date. Such
notice to Agent shall specify the amount and proposed date of such prepayment,
and the application of such amounts to be prepaid shall be applied in accordance
with Section 2.9.1(b) or 2.10.2 (as applicable).

 

(b)If Borrower makes a prepayment of the Term Loan under Section 2.8.2(a), it
shall pay to Agent, for the benefit of Lenders, the following amounts (in
addition to any such prepayment of the Term Loan and related Obligations) on the
date of such prepayment: (i) if such prepayment is made on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, six percent (6%) of the aggregate amount of the Term Loan so
prepaid; (ii) if such prepayment is made on or after the second anniversary of
the Closing Date but prior to the third anniversary of the Closing Date, one
percent (1%) of the aggregate amount of the Term Loan so prepaid; and (iii) if
such prepayment is made on or after the third anniversary of the Closing Date,
zero percent (0%) of the aggregate amount of the Term Loan so prepaid.

 

(c)For the avoidance of doubt, a permitted payment under this Section 2.8.2 is
independent of and in addition to Revenue-Based Payments that are credited
toward the principal of the Loans under Section 2.9.1(b). Notwithstanding
anything set forth herein or in any other Loan Documents to the contrary, any
prepayment of the Loans shall be limited and governed by this Section 2.8.2
other than prepayments or repayments (i) via the application of Revenue-Based
Payments made pursuant to Section

2.9.1 or Section 2.10.2, as applicable or (ii) prepayments in accordance with
Section 2.8.1 or Section 2.8.3.

 

2.8.3Change of Control. Upon a Change of Control on or before the first
anniversary of the Closing Date, Borrower shall immediately prepay all
outstanding Obligations. Such prepayment shall

 



- 20 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

equal the sum of the outstanding principal balance of the Term Loan and all
other outstanding Obligations (subject to the limitations set forth in this
Section 2.8.3), plus

 

(a) a prepayment fee (the “COC Prepayment Fee”) calculated as the additional
amount that would be needed to be paid such that the sum of (1) such COC
Prepayment Fee, plus (2) the aggregate payments actually made in cash to all
Lenders on or prior to such date in respect of the principal amount of the Term
Loan, including without limitation the Origination Fee, plus (3) without
duplication, all Revenue-Based Payments actually made in cash to all Lenders on
or prior to such date (excluding, for the avoidance of doubt, any amounts paid
in respect of any costs, expenses, indemnifications or reimbursements or any
amounts paid in connection with the Closing Date Warrant, but including, for the
avoidance of doubt, any amounts paid or payable in respect of the Origination
Fee, the COC Prepayment Fee and Exit Fee) results in an amount equal to one and
twenty-three hundredth (1.23) times the aggregate amount advanced by Lenders
pursuant to Section

2.2 hereof on or prior to such date; or

 

(b) if such prepayment occurs on or after the first anniversary of the Closing
Date, the amounts that would otherwise be due and payable upon a prepayment made
pursuant to Section 2.8.2(b) on such date of determination, if any.

 

Any prepayment made under this Section 2.8.3 shall be applied in the order set
forth in Section 2.9.1(b). For the avoidance of doubt, (i) no amounts paid or
otherwise earned in connection with the Closing Date Warrant shall be included
in the calculation of the Prepayment Fee, and (ii) no Exit Fee shall be due and
payable upon a prepayment of the loan prior to the first anniversary of the
Closing Date pursuant to this Section 2.8.3.

 

 

2.9

Repayment of Term Loan.

 

 

2.9.1

Revenue-Based Payment.

 

(a)During the period commencing on the date hereof until the Obligations are
Paid in Full, Borrower promises to pay to Agent, for the account of each Lender
according to its Pro Rata Term Loan Share, an amount based on a percentage of
the aggregate of the Net Sales, Royalties and other revenue realized by Borrower
and/or its Subsidiaries, on a consolidated basis, in accordance with GAAP
(collectively, the “Aggregate Revenue”) in each Fiscal Quarter (the
“Revenue-Based Payment”), which will be applied to the Obligations as provided
in clause (b) below. The Revenue-Based Payment with respect to each Fiscal
Quarter shall be payable on the Payment Date next following the end of such
Fiscal Quarter. Commencing with the Fiscal Quarter beginning January 1, 2018,
the Revenue-Based Payment with respect to each Fiscal Quarter shall be equal to:

 

(i)the aggregate Revenue-Based Payments payable during the period commencing as
of January 1 of the Fiscal Year of which such Fiscal Quarter is part, through
the end of such Fiscal Quarter (such elapsed portion of the Fiscal Year, the
“Elapsed Period”), calculated as the sum of:

 

(A)Fifty percent (50.00%) of Aggregate Revenue during the Elapsed Period up to
and including $7,500,000; plus

 

(B)Twenty-five percent (25.00%) of Aggregate Revenue during the Elapsed Period
greater than $7,500,000; minus

 



- 21 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

(ii)the aggregate amount of Revenue-Based Payments, if any, made with respect to
prior Fiscal Quarters in such Fiscal Year; provided that the Revenue-Based
Payment is payable solely upon Aggregate Revenue in a given Fiscal Year, and
will not be calculated on a cumulative, year-over-year basis.

 

(b)So long as no Event of Default has occurred and is continuing and until the
Obligations have been Paid in Full, each Revenue-Based Payment on each Payment
Date will be applied in the following priority:

 

(i)FIRST, to the payment of all fees, costs, expenses and indemnities due and
owing to Agent pursuant to Sections 2.7, 3.1, 3.2, 6.3(d), 10.4 and/or 10.5
under this Agreement or otherwise pursuant to the Collateral Documents, and any
other Obligations owing to Agent in respect of sums advanced by Agent to
preserve or protect the Collateral or to preserve or protect its security
interest in the Collateral (other than fees not otherwise included in an invoice
provided by Agent pursuant to Section 2.1.0.1 for such Payment Date for which
invoices have been delivered to the Borrower no later than two (2) Business Days
prior to such Payment Date);

 

(ii)SECOND, to the payment of all fees, costs, expenses and indemnities due and
owing to Lenders in respect of the Loans and Commitments pursuant to Sections
2.7, 3.1, 3.2, 6.3(d), 10.4 and/or 10.5 under this Agreement or otherwise
pursuant to the Collateral Documents, pro rata based on each Lender’s Pro Rata
Term Loan Share, until Paid in Full;

 

(iii)THIRD, to the payment of all accrued but unpaid interest in respect of the
Loans as of such Payment Date, pro rata based on each Lender’s Pro Rata Term
Loan Share, until Paid in Full;

 

(iv)FOURTH, as it relates to each Payment Date on or after the Payment Date
occurring in May 2021 (or if the Extension Conditions are satisfied, the Payment
Date occurring in May 2022) to the payment of all principal of the Loans, pro
rata based on each Lender’s Pro Rata Term Loan Share, up to an aggregate amount
of $700,000 on any such Payment Date;

 

 

(v)

FIFTH, all remaining amounts to the Borrower.

 

In the event that the amounts distributed under this clause (b) on any Payment
Date are insufficient for payment of the amounts set forth in clauses (i)
through (iii) above for such Payment Date, Borrower shall pay an amount equal to
the extent of such insufficiency within five (5) Business Days (or such longer
period as Agent may agree in its sole discretion) of request by Agent. For the
avoidance of doubt, at all times prior to the Payment Date in May 2021 (or if
the Interest Only Extension Conditions are satisfied, the Payment Date occurring
in May 2022), Borrower shall only be required to pay Revenue-Based Payments to
the extent of amounts owing under clauses (i), (ii), and (iii) above on each
such Payment Date prior to the Payment Date in May 2021 (or if the Extension
Conditions are satisfied, the Payment Date occurring in May 2022).

 

(c)In the event that Borrower makes any adjustment to Aggregate Revenue after it
has been reported to Agent, and such adjustment results in an adjustment to the
Revenue-Based Payment due to the Lenders pursuant to this Section 2.9.1,
Borrower shall so notify Agent and such adjustment shall be captured, reported
and reconciled with the next scheduled report and payment of Revenue-Based
Payment hereunder, but in no event shall the failure to have paid any amount
that has been adjusted in accordance with this Section 2.9.1(d) result in an
Event of Default to the extent such amounts

 



- 22 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

are paid in full on the next Payment Date. Notwithstanding the foregoing, Agent
and Borrower shall discuss and agree on the amount of any such adjustment prior
to it being given effect with respect to future Revenue- Based Payments.

 

 

2.9.2

Principal.

 

Notwithstanding the foregoing, the outstanding principal balance of the Term
Loan and all other Obligations then due and owing (including any amounts due
pursuant to Section 2.8.2 hereof or any COC Prepayment Fee, as applicable, that
may be due and owing on such date) shall be Paid in Full on the Termination
Date.

 

 

2.10

Payment.

 

 

2.10.1

Making of Payments.

 

Except as set forth in the last sentence of this Section 2.10.1, all payments of
principal, interest, fees and other amounts, shall be made in
immediately-available funds, via wire transfer as directed by Agent in writing,
not later than 2:00 p.m. Dallas time on the date due, and funds received after
that hour shall be deemed to have been received by Agent on the following
Business Day. Not later than two (2) Business Days prior to each Payment Date,
Agent shall provide to Borrower and each Lender a quarterly statement with the
amounts payable by Borrower to Agent on such Payment Date in accordance with
Section 2.9.1(b) and (c) hereof, which shall include, for additional clarity,
Agent’s calculation of the Revenue-Based Payment for the prior Fiscal Quarter,
which statement shall be binding on Borrower absent manifest error, and Borrower
shall be entitled to rely on such quarterly statement in relation to its payment
obligations on such Payment Date.

 

 

2.10.2

Application of Payments and Proceeds Following an Event of Default.

 

Following the occurrence and during the continuance of an Event of Default, or
if the Obligations have otherwise become or have been declared to become
immediately due and payable in accordance with this Agreement, then
notwithstanding anything herein or in any other Loan Document to the contrary,
Agent shall apply all or any part of payments in respect of the Obligations and
proceeds of Collateral, in each case as received by Agent, to the payment of the
Obligations in the order and priority as determined by Agent in its sole
discretion.

 

 

2.10.3

Set-off.

 

Borrower agrees that Agent and each Lender and its Affiliates have all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
Borrower agrees that at any time an Event of Default exists and is continuing,
Agent and each Lender may, subject to Section 2.10.4, to the fullest extent
permitted by applicable law, apply to the payment of any Obligations of Borrower
hereunder then due, any and all balances, credits, deposits, accounts or moneys
of Borrower then or thereafter with Agent or such Lender. Notwithstanding the
foregoing, no Lender shall exercise any rights described in the preceding
sentence without the prior written consent of Agent.

 

 

2.10.4

Proration of Payments.

 

If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of set-off or otherwise, on account of principal of,
interest on or fees in relation to any Loan, but excluding any payment pursuant
to Section 3.1, 3.2, 10.5 or 10.8) in excess of its applicable Pro Rata Term
Loan Share of payments and other recoveries obtained by all Lenders on account
of principal

 



- 23 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

of, interest on or fees in relation to such Term Loan then held by them, then
such Lender shall purchase from the other Lenders such participations in the
Loans held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

 

Section 3Yield Protection.

 

 

3.1

Taxes.

 

(a)All payments of principal and interest on the Loans and all other amounts
payable hereunder by or on behalf of Borrower to or for the account of Agent or
any Lender shall be made free and clear of and without deduction for any present
or future income, excise, stamp, documentary, property or franchise taxes and
other taxes, fees, duties, levies, withholdings or other similar charges imposed
by any Governmental Authority that is a taxing authority (“Taxes”), excluding
(i) taxes imposed on or measured by Agent’s or any Lender’s net income (however
denominated) or gross profits, and franchise taxes, imposed by any jurisdiction
(or subdivision thereof) under the laws of which Agent or such Lender is
organized or in which Agent or such Lender conducts business or, in the case of
any Lender, in which its applicable lending office is located, (ii) any branch
profit taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which Agent or a Lender is located or conducts
business; (iii) in the case of any Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or designates a new lending office;
(iv) in the case of any U.S. Lender, any United States federal backup
withholding tax; and (v) taxes imposed under FATCA (items in clauses (i) through
(v), “Excluded Taxes”, and all Taxes other than Excluded Taxes, “Indemnified
Taxes”). If any withholding or deduction from any payment to be made by Borrower
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then Borrower shall: (w) make such withholding or deduction;
(x) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted; (y) as promptly as practicable forward to Agent
the original or a certified copy of an official receipt or other documentation
reasonably satisfactory to Agent evidencing such payment to such Governmental
Authority; and (z) if the withholding or deduction is with respect to
Indemnified Taxes, pay to Agent for the account of Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction of Indemnified Taxes been
required. To the extent that any amounts shall ever be paid by Borrower in
respect of Indemnified Taxes, such amounts shall, for greater certainty, be
considered to have accrued and to have been paid by Borrower as interest on the
Loans.

 

(b)Borrower shall indemnify Agent and each Lender for any Indemnified Taxes paid
by Agent or such Lender, as applicable, on or with respect to any payment by or
on account of any obligation of Borrower hereunder, and any additions to Tax,
penalties and interest paid by Agent or such Lender with respect to such
Indemnified Taxes; provided that Borrower shall not have any obligation to
indemnify any party hereunder for any Indemnified Taxes or additions to Tax,
penalties or interest with respect thereto that result from or are attributable
to such party’s own gross negligence or willful misconduct. Payment under this
Section 3.1(b) shall be made within thirty (30) days after the date Agent or the
Lender, as applicable, makes written demand therefor; provided, however, that if
such written demand is made more than one-hundred eighty (180) days after the
earlier of (i) the date on which Agent or the Lender, as applicable, pays such
Indemnified Taxes or additions to Tax, penalties or interest with respect
thereto and

(ii) the date on which the applicable Governmental Authority makes written
demand on Agent or such Lender, as applicable, for payment of such Indemnified
Taxes or additions to Tax, penalties or interest with respect thereto, then
Borrower shall not be obligated to indemnify Agent or such Lender for such
Indemnified Taxes or additions to Tax, penalties or interest with respect
thereto.

 



- 24 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

(c)Each Foreign Lender that is a party hereto on the Closing Date or becomes an
assignee of an interest under this Agreement under Section 10.8.1 after the
Closing Date (unless such Lender was already a Lender hereunder immediately
prior to such assignment) shall deliver to Borrower and Agent on or prior to the
date on which such Foreign Lender becomes a party to this Agreement:

 

(i)Two duly completed and executed originals of IRS Form W-8BEN (or IRS Form
W-8BENE) claiming exemption from withholding of Taxes under an income tax treaty
to which the United States of America is a party;

 

 

(ii)

two duly completed and executed originals of IRS Form W-8ECI;

 

(iii)a certificate in form and substance reasonably satisfactory to Agent and
Borrower claiming entitlement to the portfolio interest exemption under Section
881(c) of the IRC and certifying that such Foreign Lender is not (x) a “bank”
within the meaning of Section 881(c)(3)(A) of the IRC, (y) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the IRC,
or (z) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the IRC, together with two duly completed and executed originals of IRS Form
W-8BEN (or IRS Form W-8BENE); or

 

(iv)if the Foreign Lender is not the beneficial owner of amounts paid to it
hereunder, two duly completed and executed originals of IRS Form W-8IMY, each
accompanied by a duly completed and executed IRS Form W-8ECI, IRS Form W-8BEN
(or IRS Form W- 8BENE), IRS Form W-9 or a portfolio interest certificate
described in clause (iii) above from each beneficial owner of such amounts
claiming entitlement to exemption from withholding or backup withholding of
Taxes.

 

Each Foreign Lender shall (to the extent legally entitled to do so) provide
updated forms to Borrower and Agent on or prior to the date any prior form
previously provided under this clause (c) becomes obsolete or expires, after the
occurrence of an event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (c) or from
time to time if requested by Borrower or Agent. Each U.S. Lender shall deliver
to Agent and Borrower on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the request of
Borrower or Agent) properly completed and executed originals of IRS Form W-9
certifying that such Lender is exempt from backup withholding. Notwithstanding
anything to the contrary contained in this Agreement, Borrower shall not be
required to pay additional amounts to or indemnify any Lender pursuant to this
Section 3.1 with respect to any Taxes required to be deducted or withheld (or
any additions to Tax, penalties or interest with respect thereto) (A) on the
basis of the information, certificates or statements of exemption provided by a
Lender pursuant to this clause (c), or (B) if such Lender shall fail to comply
with the certification requirements of this clause (c).

 

(d)Without limiting the foregoing, each Lender shall timely comply with any
certification, documentation, information or other reporting necessary to
establish an exemption from withholding under FATCA and shall provide any
documentation reasonably requested by Borrower or Agent sufficient for Borrower
and Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such applicable reporting requirements.

 

(e)If Agent or a Lender determines that it is entitled to or has received a
refund of any Taxes for which it has been indemnified by Borrower (or another
Loan Party) or with respect to which Borrower (or another Loan Party) shall have
paid additional amounts pursuant to this Section 3.1, it shall promptly notify
Borrower of such refund, and promptly make an appropriate claim to the relevant
Governmental Authority for such refund (if it has not previously done so). If
Agent or a Lender receives a

 



- 25 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

refund (whether or not pursuant to such claim) of such Taxes, it shall promptly
pay over such refund to Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by Loan Parties under this Section 3.1 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that Borrower, upon the request of Agent or such Lender,
agrees to repay to Agent or such Lender the amount paid over to Borrower in the
event Agent or such Lender is required to repay such refund to such Governmental
Authority. This Section 3.1(e) shall not be construed to require Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to Borrower or any other Person or to
alter its internal practices or procedures with respect to the administration of
Taxes.

 

 

3.2

Increased Cost.

 

(a)If, after the Closing Date, the adoption of, or any change in, any applicable
law, rule or regulation, or any change in the interpretation or administration
of any applicable law, rule or regulation by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof (provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be considered a change in applicable law, regardless of the date enacted,
adopted or issued), or compliance by any Lender with any request or directive
(whether or not having the force of law) issued after the Closing Date of any
such authority, central bank or comparable agency: (i) shall impose, modify or
deem applicable any reserve (including any reserve imposed by the FRB), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by any Lender; or (ii) shall impose on any Lender
any other condition affecting its ability to make loans based on the LIBOR Rate
or its obligation to make loans based on the LIBOR Rate; and the result of
anything described in clauses (i) and (ii) above is to increase the cost to (or
to impose a cost on) such Lender of making or maintaining any loan based on the
LIBOR Rate, or to reduce the amount of any sum received or receivable by such
Lender under this Agreement or under its Note with respect thereto, then upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Agent), and without
duplication of other payment obligations of Borrower hereunder (including
pursuant to Section 3.1), Borrower shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is
one-hundred eighty (180) days prior to the date on which such Lender first made
demand therefor; provided that if the event giving rise to such costs or
reductions has retroactive effect, such one-hundred eighty (180) day period
shall be extended to include the period of retroactive effect. For the avoidance
of doubt, this clause (a) will not apply to any such increased costs or
reductions resulting from Taxes, as to which Section 3.1 shall govern.

 

(b)If any Lender shall reasonably determine that any change after the Closing
Date in, or the adoption or phase-in after the Closing Date of, any applicable
law, rule or regulation regarding capital adequacy, or any change after the
Closing Date in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or the compliance by any Lender or any Person
controlling such Lender with any request or directive issued after the Closing
Date regarding capital adequacy (whether or not having the force of law) of any
such authority, central bank or comparable agency (provided that notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be considered a change in applicable law,
regardless of the date enacted, adopted or issued), has or would have the effect
of reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person

 



- 26 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

could have achieved but for such change, adoption, phase-in or compliance
(taking into consideration such Lender’s or such controlling Person’s policies
with respect to capital adequacy) by an amount deemed by such Lender or such
controlling Person to be material, then from time to time, within five (5)
Business Days of demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrower shall pay to such Lender such additional amount as will
compensate such Lender or such controlling Person for such reduction, so long as
such amounts have accrued on or after the day which is one-hundred eighty (180)
days prior to the date on which such Lender first made demand therefor; provided
that if the event giving rise to such costs or reductions has retroactive
effect, such one-hundred eighty (180) day period shall be extended to include
the period of retroactive effect.

 

(c)Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering its Loans, becomes aware of the occurrence
of an event or the existence of a condition that would entitle such Lender to
receive payments under this Section 3.2, it will, to the extent not inconsistent
with the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (i) make, issue, fund or maintain its
Loans through another office of such Lender, or (ii) take such other measures as
such Lender may deem reasonable, if as a result thereof the additional amounts
which would otherwise be required to be paid to such Lender pursuant to this
Section 3.2 would be materially reduced and if, as determined by such Lender in
its sole discretion, the making, issuing, funding or maintaining of such Loans
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Loans or the interests of such
Lender; provided that such Lender will not be obligated to utilize such other
office pursuant to this clause (c) unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Borrower pursuant to this clause (c) (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Borrower (with a
copy to Agent) shall be conclusive absent manifest error.

 

 

3.3

Funding Losses.

 

Borrower hereby agrees that upon demand by any Lender (which demand shall be
accompanied by a statement setting forth the basis for the amount being claimed,
a copy of which shall be furnished to Agent), Borrower will indemnify such
Lender against any net loss or expense which such Lender may sustain or incur
(including any net loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain the Term Loan subject to the LIBOR Rate, as reasonably determined by
such Lender) as a result of (a) any payment or prepayment of the Term Loan of
such Lender on a date other than the Term Loan Maturity Date or (b) any failure
of Borrower to borrow any Loan on a date specified therefor in a notice of
borrowing pursuant to this Agreement. For the purposes of this Section 3.3, all
determinations shall be made as if such Lender had actually funded and
maintained the Term Loan through the purchase of deposits having a maturity
corresponding to the Loan and bearing an interest rate equal to the LIBOR Rate
during such period of time being measured.

 

 

3.4

Manner of Funding; Alternate Funding Offices.

 

Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it may determine at its sole discretion. Each Lender may, if
it so elects, fulfill its commitment to make the Term Loan by causing any branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement (other than Section 3.1) such Loan shall be
deemed to have been made by such Lender and the obligation of Borrower to repay
such Loan shall nevertheless be to such Lender and shall be deemed held by it,
to the extent of such Loan, for the account of such branch or Affiliate.

 



- 27 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

3.5

Conclusiveness of Statements; Survival.

 

Determinations and statements of any Lender pursuant to Section 3.1, 3.2, 3.3 or
3.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 3.1
or 3.2, and the provisions of such Sections shall survive repayment of the
Loans, cancellation of the Notes and termination of this Agreement.

 

Section 4Conditions Precedent.

 

The effectiveness of this Agreement and the obligation of each Lender to make
its Loan hereunder is subject to the following conditions precedent, each of
which shall be reasonably satisfactory in all respects (or waived by) to Agent.

 

 

4.1

Prior Debt.

 

The Prior Debt has been (or concurrently with the initial borrowing will be)
paid in full and all related Liens have been (or concurrently with the initial
borrowing will be) released.

 

 

4.2

Delivery of Loan Documents.

 

Borrower shall have delivered the following documents in form and substance
reasonably acceptable to Agent (and, as applicable, duly executed and dated the
Closing Date or an earlier date reasonably satisfactory to Agent):

 

(a)Loan Documents. The Loan Documents to which any Loan Party is a party, each
duly executed by a Responsible Officer of each Loan Party and the other parties
thereto (except Agent and the Lenders), and each other Person (except Agent and
the Lenders) shall have delivered to Agent and Lenders the Loan Documents to
which it is a party, each duly executed and delivered by such Person and the
other parties thereto (except Agent and the Lenders).

 

 

(b)

Financing Statements. Properly completed Uniform Commercial Code financing

statements.

 

(c)Lien Searches. Copies of Uniform Commercial Code and state search reports
listing all effective financing statements filed and other Liens of record
against any Loan Party, with copies of any financing statements and applicable
searches of the records of the U.S. Patent and Trademark Office and the U.S.
Copyright Office performed with respect to each Loan Party, all in each U.S.
jurisdiction reasonably determined by Agent.

 

 

(d)

Reserved.

 

(e)Payoff; Release. Customary payoff letters with respect to the repayment in
full of all Prior Debt, termination of all agreements relating thereto and the
release of all Liens granted in connection therewith, with Uniform Commercial
Code or other appropriate termination statements and documents effective to
evidence the foregoing or authorization to file the same.

 

(f)Authorization Documents. For each Loan Party, such Person’s (i) charter (or
similar formation document), certified by the appropriate Governmental
Authority, (ii) good standing certificates in its jurisdiction of incorporation
(or formation) and in each other jurisdiction reasonably requested by Agent,
(iii) bylaws (or similar governing document), (iv) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance

 



- 28 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

of the Loan Documents to which it is party and the transactions contemplated
thereby, and (v) signature and incumbency certificates of its officers executing
any of the Loan Documents, all certified by its secretary or an assistant
secretary (or similar officer) as being in full force and effect without
modification, in form and substance reasonably satisfactory to Agent.

 

(g)Closing Certificate. A certificate executed by a Responsible Officer of
Borrower, which shall constitute a representation and warranty by Borrower as of
the Closing Date that the conditions contained in Section 4.5 and Section 4.9
have been satisfied.

 

(h)Opinions of Counsel. Customary opinions of U.S. counsel for each Loan Party
in form and substance reasonably acceptable to Agent regarding certain customary
closing matters, and Borrower hereby requests such counsel to deliver such
opinions and authorizes Agent and Lenders to rely thereon.

 

(i)Insurance. (Certificates or other evidence of insurance in effect as required
by Section 6.3(c) and (d), naming Agent as lenders’ loss payee and/or additional
insured, as applicable.

 

(j)Solvency Certificate. Agent shall have received a certificate of the chief
financial officer (or, in the absence of a chief financial officer, the chief
executive officer or manager) of Borrower, in his or her capacity as such and
not in his or her individual capacity, in form and substance reasonably
satisfactory to Agent, certifying that Borrower and its Subsidiaries on a
consolidated basis are Solvent after giving effect to the transactions and the
indebtedness contemplated by the Loan Documents.

 

(k)Financials. The financial statements, projections and pro forma balance sheet
described in Section 5.4.

 

 

(l)

Reserved.

 

(m)Consents. Evidence that all necessary consents, permits and approvals
(governmental or otherwise) required for the execution, delivery and performance
by each Loan Party of the Loan Documents have been duly obtained and are in full
force and effect.

 

4.3Fees. The Lenders and Agent shall have received all reasonable and documented
fees required to be paid, and all reasonable and documented expenses for which
invoices have been presented (including the Legal Costs), required to be paid
under the Loan Documents on or before the Closing Date; provided that Legal
Costs shall be limited to those of a single firm of counsel for the Agent and
the Lenders, taken as a whole (and, in the case of an actual or perceived
conflict of interest, one additional firm of counsel for all similarly affected
indemnitees), and, if reasonably necessary, by a single firm of local counsel in
each relevant jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for the Agent and the Lenders taken as a whole
(and, in the case of an actual or perceived conflict of interest, one additional
firm of local counsel in each relevant jurisdiction for similarly affected
indemnitees). All such amounts will be paid with proceeds of the initial advance
of the Term Loan and any previous expense deposits made with Agent on or before
the Closing Date and will be reflected in the funding instructions given by
Borrower to Agent on or before the Closing Date.

 

 

4.4

Closing Date Warrant. Agent shall have received the fully executed Closing Date
Warrant.

 

4.5Representations, Warranties, Defaults. As of the Closing Date, after giving
effect to the making of the Loans, (a) all representations and warranties of
Borrower set forth in any Loan Document shall be true and correct in all
material respects as if made on and as of the Closing Date (except for
representations and warranties that specifically refer to an earlier date, which
shall be true and correct in all

 



- 29 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

material respects as of such earlier date) and (b) no Default or Event of
Default shall exist and be continuing. The acceptance of the Term Loan by
Borrower shall be deemed to be a certification by Borrower that the conditions
set forth in this Section 4.5 have been satisfied.

 

 

4.6

Reserved.

 

 

4.7

Reserved.

 

 

4.8

Reserved.

 

4.9No Material Adverse Effect. There shall not be any Debt or material
obligations (other than those permitted pursuant to Section 7.1 hereof or as
otherwise set forth in the Schedules to this Agreement or in quarterly and
annual reports filed by the Company with the SEC) of any nature with respect to
any Loan Party which could reasonably be likely to have a Material Adverse
Effect.

 

Section 5Representations and Warranties.

 

To induce Agent and Lenders to enter into this Agreement and to induce Lenders
to make the Loan hereunder, Borrower represents and warrants to Agent and
Lenders, as of the Closing Date that:

 

 

5.1

Organization.

 

Each Loan Party is validly existing and in good standing under the laws of its
state or country of jurisdiction as set forth on Schedule 5.1, and is duly
qualified to do business in each jurisdiction set forth on Schedule 5.1, which
are all of the jurisdictions in which failure to so qualify could reasonably be
likely to have or result in a Material Adverse Effect.

 

 

5.2

Authorization; No Conflict.

 

Each Loan Party is duly authorized to execute and deliver each Loan Document to
which it is a party, to borrow or guaranty monies hereunder, as applicable, and
to perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of this Agreement and the
other Loan Documents to which it is a party, as applicable, and the transactions
contemplated therein, do not and will not (a) require any consent or approval of
any applicable Governmental Authority (other than any consent or approval which
has been obtained and is in full force and effect), (b) conflict with (i) any
provision of applicable law (including any Health Care Law), (ii) the charter,
by-laws or other organizational documents of such Loan Party or (iii) (except as
it relates to the documents governing the Prior Debt, each of which will be
terminated and/or paid on the Closing Date) any Material Contract, or any
judgment, order or decree, which is binding upon any Loan Party or any of its
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of Agent created
pursuant to the Collateral Documents), except, in each case, which could not
reasonably be expected to result in a material adverse effect on the ability of
the Borrower and its Subsidiaries, taken as a whole, to perform their
obligations hereunder.

 

 

5.3

Validity; Binding Nature.

 

Each of this Agreement and each other Loan Document to which any Loan Party is a
party, as applicable, is the legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity and concepts of
reasonableness.

 



- 30 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

5.4

Financial Condition.

 

(a)The audited consolidated financial statements of Borrower for the Fiscal Year
2017 and the unaudited consolidated financial statements of Borrower for the
Fiscal Quarters ended March 31, 2018, June 30, 2018 and September 30, 2018,
copies of each of which have been delivered pursuant hereto, were prepared in
accordance with GAAP and present fairly in all material respects the
consolidated financial condition of Borrower as at such dates and the results of
its operations for the periods then ended.

 

(b)The consolidated financial projections (including an operating budget and a
cash flow budget) of Borrower and its Subsidiaries for the period ending
December 31, 2022 delivered to Agent and Lenders on or prior to the Closing Date
(i) were prepared by Borrower in good faith and (ii) were prepared in accordance
with assumptions for which Borrower believes it has a reasonable basis, and the
accompanying consolidated pro forma unaudited balance sheet of Borrower and its
Subsidiaries as at the Closing Date, adjusted to give effect to the financings
contemplated hereby as if such transactions had occurred on such date, is
consistent in all material respects with such projections (it being understood
that the projections are not a guaranty of future performance and that actual
results during the period covered by the projections may materially differ from
the projected results therein).

 

 

5.5

No Material Adverse Change.

 

Since December 31, 2017, except as disclosed in quarterly and annual reports
filed by the Company with the SEC, there has been no change in the financial
condition, operations, assets, business or properties of Borrower and its
Subsidiaries, taken as a whole, which could not reasonably be expected to result
in a material adverse effect on the ability of the Borrower and its
Subsidiaries, taken as a whole, to perform their obligations hereunder.

 

 

5.6

Litigation.

 

Except as disclosed in quarterly and annual reports filed by the Company with
the SEC, no litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to Borrower’s knowledge,
threatened against any Loan Party that would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. As of the
Closing Date, other than any liability incidental to such litigation or
proceedings, no Loan Party has any material Contingent Obligations not listed on
Schedule 7.1 or disclosed in the financial statements specified in Section
5.4(a).

 

 

5.7

Ownership of Properties; Liens.

 

Borrower and each other Loan Party owns, or leases or licenses, as applicable,
all of its material properties and assets, tangible and intangible, of any
nature whatsoever that it purports to own, or lease, as applicable (including
Intellectual Property), free and clear of all Liens and charges and claims
(including infringement claims with respect to Intellectual Property), except
Permitted Liens and as set forth on Schedule 5.7.

 

 

5.8

Capitalization.

 

All issued and outstanding Equity Interests of the Loan Parties that are
Subsidiaries of the Borrower are duly authorized, validly issued, fully paid,
non-assessable, and such securities were issued in compliance in all material
respects with all applicable state and federal laws concerning the issuance of
securities. Schedule 5.8 sets forth the authorized Equity Interests of each of
the Loan Parties that is a

 



- 31 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Subsidiary of the Borrower as of the Closing Date as well as all Persons owning
more than ten percent (10%) of the outstanding Equity Interests in each such
Loan Party as of the Closing Date.

 

 

5.9

Pension Plans.

 

No Loan Party has, nor to Borrower’s knowledge has any Loan Party ever had, a
Pension

Plan.

 

 

5.10

Investment Company Act.

 

No Loan Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company”, within the
meaning of the Investment Company Act of 1940.

 

 

5.11

No Default.

 

No Event of Default or Default exists or would result from the incurrence by
Borrower of any Debt hereunder or under any other Loan Document or as a result
of any Loan Party entering into the Loan Documents to which it is a party.

 

 

5.12

Margin Stock.

 

No Loan Party is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. As of the Closing Date, no portion of the Obligations is secured
directly or indirectly by Margin Stock.

 

 

5.13

Taxes.

 

Each Loan Party has filed, or caused to be filed, all material federal and
material state taxes returns and reports required by applicable U.S. state and
U.S. federal law to have been filed by it and has paid all material federal and
material state taxes and governmental charges thereby shown to be owing, except
any such taxes or charges (a) that are not delinquent or (b) that are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on its books.
Except as would not, either individually or in the aggregate, reasonably be
expected to result in a material adverse effect on the ability of the Borrower
and its Subsidiaries, taken as a whole, to perform their obligations hereunder,
each Loan Party has filed, or caused to be filed, all material foreign and other
(non-state or U.S.) material tax returns and reports required by foreign law to
have been filed by it and has paid all material foreign and other (non-state or
U.S.) taxes and governmental charges thereby shown to be owing, except any such
taxes or charges (a) that are not delinquent or (b) that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on its books.

 

 

5.14

Solvency.

 

On the Closing Date, and immediately prior to and after giving effect to the
borrowing hereunder and the use of the proceeds hereof, Borrower and its
Subsidiaries on a consolidated basis are, and will be, Solvent.

 



- 32 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

5.15

Environmental Matters.

 

The on-going operations of Loan Parties comply in all respects with all
applicable Environmental Laws, except for non-compliance which could not (if
enforced in accordance with applicable law) reasonably be expected to result in
a Material Adverse Effect. Each Loan Party has obtained, and maintained in good
standing, all licenses, permits, authorizations and registrations required under
any Environmental Law and necessary for its respective ordinary course
operations, and each Loan Party is in compliance with all material terms and
conditions thereof, in each case, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. Neither Borrower,
any of its Subsidiaries nor any of their respective properties or operations is
subject to any outstanding written order from or agreement with any applicable
federal, state, or local Governmental Authority, nor subject to any judicial or
docketed administrative proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance, in each case, that would reasonably
be expected to result in a Material Adverse Effect. There are no Hazardous
Substances or other conditions or circumstances existing with respect to any
property, or arising from operations prior to the Closing Date, of any Loan
Party that would reasonably be expected to result in a Material Adverse Effect.

 

 

5.16

Insurance.

 

Loan Parties and their respective properties are insured with financially sound
and reputable insurance companies which are not Affiliates of any Loan Party, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Loan Parties operate, as applicable. A true and
complete listing of such insurance as of the Closing Date, including issuers,
coverages and deductibles, is set forth on Schedule 5.16.

 

 

5.17

Information.

 

All written information (other than projections, or other forward-looking
information and information of a general economic or industry nature) heretofore
or contemporaneously herewith furnished in writing by Borrower to Agent or any
Lender for purposes of or in connection with this Agreement and the transactions
contemplated hereby, taken as a whole, is true and accurate in every material
respect on the date as of which such information, taken as a whole, and none of
such information was materially incomplete by omitting to state any material
fact necessary to make such information not materially misleading in any
material respect in light of the circumstances under which made (after giving
effect to all supplements and updates thereto from time to time) (it being
recognized by Agent and Lenders that any projections and forecasts, taken as a
whole, provided by Borrower are based on good faith estimates and assumptions
believed by Borrower to be reasonable as of the date of the applicable
projections or assumptions and that actual results during the period or periods
covered by any such projections and forecasts may differ from projected or
forecasted results).

 

 

5.18

Intellectual Property; Products and Services.

 

(a)Schedule 5.18(a) (as updated from time to time in accordance with Section
6.1.2 hereof) accurately and completely lists all of Loan Parties’ Registered
Intellectual Property. Each Loan Party owns and possesses or has a license or
other right to use all material Intellectual Property as is necessary for the
conduct of the business of such Loan Party, and to the knowledge of such Loan
Party, without any infringement upon the intellectual property rights of others,
except as otherwise set forth on Schedule 5.18(a) hereto.

 



- 33 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

(b)Schedule 5.18(b) (as updated from time to time in accordance with Section
6.1.2 hereof) accurately and completely lists all Products and Services.

 

(c)With respect to any Product or Service that are material to the business of
the Loan Parties, taken as a whole, and that are being tested, manufactured,
marketed, sold, and/or delivered by Loan Parties, the applicable Loan Party has
received (or the applicable, authorized third parties have received), and such
Product or Service is the subject of, all Required Permits needed in connection
with the testing, manufacture, marketing, sale, and/or delivery of such Product
or Service by or on behalf of Loan Parties as currently conducted. No Loan Party
has received any written notice from any applicable Governmental Authority,
specifically including the FDA and/or CMS, that such Governmental Authority is
conducting an investigation or review (other than a normal routine scheduled
inspection) of any Loan Party’s (x) manufacturing facilities, laboratory
facilities, the processes for any such Product that is material to the business
of the Loan Parties, taken as a whole, or any related sales or marketing
activities and/or the Required Permits related to such material Product, and (y)
laboratory facilities, the processes for any such Services that are material to
the business of the Loan Parties, taken as a whole, or any related sales or
marketing activities and/or the Required Permits related to such material
Services. There are no material deficiencies or violations of applicable laws in
relation to the manufacturing, processes, sales, marketing, or delivery of any
such Product or Services that are material to the business of the Loan Parties,
taken as a whole, and/or the Required Permits related to such material Product
or Services, and, except as disclosed in quarterly and annual reports filed by
the Company with the SEC, no Required Permit has been revoked or withdrawn, nor,
to the best of Borrower’s knowledge, has any such Governmental Authority issued
any order or recommendation stating that the development, testing,
manufacturing, sales and/or marketing of such material Product or Services by or
on behalf of Loan Parties should cease or be withdrawn from the marketplace, as
applicable, that, in each case, is material to the business of the Loan Parties,
taken as a whole.

 

(d)Except as set forth on Schedule 5.18(b), (A) there have been no adverse
clinical trial results in respect of any Product that is material to the
business of the Loan Parties, taken as a whole, since the date on which the
applicable Loan Party acquired rights to such material Product, and (B) there
have been no product recalls or voluntary product withdrawals from any market in
respect of any Product that is material to the business of the Loan Parties,
taken as a whole, since the date on which the applicable Loan Party acquired
rights to such material Product.

 

(e)Since January 1, 2016, no Loan Party has experienced any significant failures
in its manufacturing of any Product which caused any reduction in Products sold.

 

 

5.19

Restrictive Provisions.

 

No Loan Party is a party to any agreement or contract or subject to any
restriction contained in its operative documents which would reasonably be
expected to have a Material Adverse Effect.

 

 

5.20

Labor Matters.

 

No Loan Party is subject to any labor or collective bargaining agreement. There
are no existing or threatened strikes, lockouts or other labor disputes
involving any Loan Party that singly or in the aggregate would reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of each Loan Party are not in violation in any material respect of the
Fair Labor Standards Act or any other applicable law, rule or regulation dealing
with such matters.

 



- 34 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

5.21

Material Contracts.

 

Except for the agreements set forth on Schedule 5.21 or in the exhibit list to
the Company’s annual report on Form 10-K for the fiscal year ended December 31,
2017 or any quarterly report on Form 10-Q filed by the Company with the SEC in
2018 (collectively, the “Material Contracts”), as of the Closing Date there are
no (i) employment agreements covering the management of any Loan Party, (ii)
collective bargaining agreements or other labor agreements covering any
employees of any Loan Party, (iii) agreements for managerial, consulting or
similar services to which any Loan Party is a party or by which it is bound,
(iv) agreements regarding any Loan Party, its assets or operations or any
investment therein to which such Loan Party and any of holder of 5.0% or more of
its equity that has filed a Schedule 13D or 13G are a party, (v) Patent
Licenses, Trademark Licenses, Copyright Licenses or other lease or license
agreements to which any Loan Party is a party, either as lessor or lessee, or as
licensor or licensee (other than software subject to “shrink-wrap” or
“click-through” software licenses), (vi) distribution, marketing or supply
agreements to which any Loan Party is a party, (vii) customer agreements to
which any Loan Party is a party (in each case with respect to any agreement of
the type described in the preceding clauses (i), (iii), (iv), (v), (vi) and
(vii) requiring payments in the aggregate of more than $500,000 in any year),

(viii)partnership agreements pursuant to which any Loan Party is a partner,
limited liability company agreements pursuant to which any Loan Party is a
member or manager, or joint venture agreements to which any Loan Party is a
party (in each case other than the applicable Loan Parties’ organizational
documents),

(ix)real estate leases, or (x) any other agreements or instruments to which any
Loan Party is a party, in each case the breach, nonperformance or cancellation
of which, would reasonably be expected to have a Material Adverse Effect.
Schedule 5.21 sets forth, with respect to each real estate lease agreement to
which any Loan Party is a party as of the Closing Date, the address of the
subject property. The consummation of the transactions contemplated by the Loan
Documents will not give rise to a right of termination in favor of any party to
any Material Contract (other than a Loan Party) which would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

 

5.22

Compliance with Laws; Health Care Laws.

 

(a)Laws Generally. Each Loan Party is in compliance with, and is conducting and
has conducted its business and operations in material compliance with the
requirements of all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits except where the failure to be in compliance
would not reasonably be expected to have a Material Adverse Effect.

 

 

(b)

Health Care Laws. Without limiting the generality of clause (a) above:

 

(i)No Loan Party is in violation of any of the Health Care Laws, except for any
such violation which would not reasonably be expected (either individually and
taken as a whole with any other violations) to have a Material Adverse Effect.

 

(ii)Each Loan Party(either directly or through one or more authorized third
parties) has (i) all licenses, consents, certificates, permits, authorizations,
approvals, franchises, registrations, qualifications and other rights from, and
has made all declarations and filings with, all applicable Governmental
Authorities and self-regulatory authorities (each, an “Authorization”) necessary
to engage in the business conducted by it, except for such Authorizations with
respect to which the failure to obtain would not reasonably be expected to have
a Material Adverse Effect, and (ii) no knowledge that any Governmental Authority
is considering limiting, suspending or revoking any such Authorization, except
where the limitation, suspension or revocation of such Authorization would not
reasonably be expected to have a Material Adverse Effect. All such
Authorizations are valid and in full force and effect and such Loan Party is in
material compliance with the terms and conditions of all such Authorizations and
with the rules and regulations of the

 



- 35 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

regulatory authorities having jurisdiction with respect to such Authorizations,
except where failure to be in such compliance or for an Authorization to be
valid and in full force and effect could not reasonably be expected to have a
Material Adverse Effect.

 

(iii)Each Loan Party has received and maintains accreditation in good standing
and without limitation or impairment by all applicable accrediting
organizations, to the extent required by applicable law or regulation (including
any foreign law or equivalent regulation), except where the failure to be so
accredited and in good standing without limitation would not reasonably be
expected to have a Material Adverse Effect.

 

(iv)Except where any of the following would not reasonably be expected to have a
Material Adverse Effect, no Loan Party has been, or has been threatened to be,
(i) excluded from U.S. health care programs pursuant to 42 U.S.C. §1320(a)7 or
any related regulations, (ii) “suspended” or “debarred” from selling products to
the U.S. government or its agencies pursuant to the Federal Acquisition
Regulation, relating to debarment and suspension applicable to federal
government agencies generally (48 C.F.R. Subpart 9.4), or other applicable laws
or regulations, or

(iii) made a party to any other action by any Governmental Authority that may
prohibit it from selling products to any governmental or other purchaser
pursuant to any federal, state or local laws or regulations.

 

(v)   No Loan Party has received any written notice from the FDA, CMS, or    any
other Governmental Authority with respect to, nor to Borrower’s best knowledge
is there, any actual or threatened investigation, inquiry, or administrative or
judicial action, hearing, or enforcement proceeding by the FDA, CMS, or any
other Governmental Authority against any Loan Party regarding any violation of
applicable law, except for such investigations, inquiries, or administrative or
judicial actions, hearings, or enforcement proceedings which, individually and
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

 

5.23

Existing Indebtedness; Investments, Guarantees and Certain Contracts.

 

Except as set forth on Schedule 7.1, as permitted by Section 7.1 or in the
exhibit list to the Company’s annual report on Form 10-K for the fiscal year
ended December 31, 2017 or any quarterly report on Form 10-Q filed by the
Company with the SEC in 2018, no Loan Party (a) has any outstanding Debt, except
Debt under the Loan Documents, or (b) owns or holds any equity or long-term debt
investments in, or has any outstanding advances to or any outstanding guarantees
for the obligations of, or any outstanding borrowings from, any other Person.

 

 

5.24

Affiliated Agreements.

 

Except as set forth on Schedule 7.7 or in the exhibit list to the Company’s
annual report on Form 10-K for the fiscal year ended December 31, 2017 or any
quarterly report on Form 10-Q filed by the Company with the SEC in 2018, and
except for employment agreements entered into with employees, managers, officers
and directors from time to time in the ordinary course of business, (i) there
are no existing or proposed agreements, arrangements, understandings or
transactions between any Loan Party, on the one hand, and such Loan Party’s
members, managers, managing members, investors, officers, directors,
stockholders, other equity holders, employees, or Affiliates or any members of
their respective families, on the other hand, and (ii) to Borrower’s knowledge,
none of the foregoing Persons are directly or indirectly, indebted to or have
any direct or indirect ownership or voting interest in, any Affiliate of any
Loan Party or any Person with which any Loan Party has a business relationship
or which competes with any Loan Party (except that any such Persons may own
equity interests in (but not exceeding two percent (2%) of the outstanding
equity interests of) any publicly traded company that may compete with Loan
Parties).

 



- 36 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

5.25

Names; Locations of Offices, Records and Collateral; Deposit Accounts.

 

Since January 1, 2013, no Loan Party has conducted business under or used any
name (whether corporate, partnership or assumed) other than such names set forth
on Schedule 5.25A. Each Loan Party is the sole owner(s) of all of its respective
names listed on Schedule 5.25A, and any and all business done and invoices
issued in such names are such Loan Party’s sales, business and invoices. Each
Loan Party maintains, and since January 1, 2013 has maintained, respective
places of business only at the locations set forth on Schedule 5.25B, and all
books and records of Loan Parties relating to or evidencing the Collateral are
located in and at such locations (other than (i) Deposit Accounts, (ii)
Collateral in the possession of Agent, for the benefit of Agent and Lenders, and
(iii) other locations disclosed to Agent from time to time in writing). Schedule
7.14 lists all of Loan Parties’ Deposit Accounts as of the Closing Date. All of
the tangible material Collateral (except for Inventory that is in transit or
Equipment that is being repaired) is located exclusively within the United
States.

 

 

5.26

Non-Subordination.

 

The payment and performance of the Obligations by Loan Parties are not
subordinated in any way to any other obligations of such Loan Parties or to the
rights of any other Person.

 

 

5.27

Reserved.

 

 

5.28

Anti-Terrorism; OFAC.

 

(a)No Loan Party, nor any Person Controlling or Controlled by a Loan Party, nor,
to Borrower’s knowledge, any Person having a beneficial interest in a Loan
Party, nor any Person for whom a Loan Party is acting as agent or nominee in
connection with this transaction (1) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001, Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (2) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner that violates of Section 2 of such executive
order, or (3) is a Person on the list of Specially Designated Nationals and
Blocked Persons or is in violation of the limitations or prohibitions under any
other OFAC regulation or executive order.

 

(b)No part of the proceeds of the Loan will be used, directly or indirectly, by
any Loan Party for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

 

5.29

Security Interest.

 

Each Loan Party has full right and power to grant to Agent, for the benefit of
itself and the other Lenders, a perfected, first priority (subject to Permitted
Liens and the Intercreditor Agreement) security interest and Lien on the
Collateral pursuant to this Agreement and the other Loan Documents, as
applicable, subject to the following sentence. Subject to Section 6.14, upon the
execution and delivery of this Agreement and the other Loan Documents, and upon
the filing of the necessary financing statements and/or appropriate filings
and/or delivery of the necessary certificates evidencing any equity interest,
control and/or possession, as applicable, without any further action, Agent will
have a good, valid and first priority (subject to Permitted Liens and the
Intercreditor Agreement) perfected Lien and security interest in the U.S.
Collateral, for the benefit of Agent and Lenders. Borrower is not party to any
agreement, document

 



- 37 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

or instrument that conflicts with this Section 5.29 other than in respect of
Permitted Liens and the Intercreditor Agreement.

 

 

5.30

Survival.

 

Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon. All such representations and warranties will survive the execution and
delivery of this Agreement, the closing and the making of the Loan.

 

Section 6Affirmative Covenants.

 

Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Agent shall otherwise expressly consent in writing, it will:

 

 

6.1

Information.

 

Furnish to Agent (which shall furnish to each Lender):

 

 

6.1.1

Annual Report.

 

Promptly when available and in any event within ninety (90) days after the close
of each Fiscal Year (unless Borrower files a Notice of Late Filing (12b-25
Notice) in which case such report shall be due within one hundred five (105)
days of the end of the relevant Fiscal Year): a copy of the annual audited
report of Borrower and its Subsidiaries for such Fiscal Year, including therein
(a) a consolidated balance sheet and statement of earnings and cash flows of
Borrower and its Subsidiaries as at the end of and for such Fiscal Year,
certified without qualification (except for (x) qualifications relating to
changes in accounting principles or practices reflecting changes in GAAP and
required or approved by Borrower’s independent certified public accountants and
(y) going concern qualification) by independent auditors of recognized standing
selected by Borrower, and (b) a comparison with the previous Fiscal Year.

 

 

6.1.2

Interim Reports.

 

 

(a)

Promptly when available and in any event within forty-five (45) days:

 

(i)after the end of each of the first three Fiscal Quarters of each Fiscal Year
(unless Borrower files a Notice of Late Filing (12b-25 Notice) in which case
such report shall be due within fifty (50) days of the end of the relevant
Fiscal Quarter), unaudited consolidated balance sheets of Borrower and its
Subsidiaries as of the end of such Fiscal Quarter, together with consolidated
statements of earnings and cash flows for such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter, together with a comparison with the corresponding period of
the previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year (which may be in preliminary form and subject to normal
year-end audit adjustments and the absence of footnotes); and

 

(ii)after the end of the last Fiscal Quarter of each Fiscal Year, unaudited
consolidated balance sheets of Borrower and its Subsidiaries as of the end of
such Fiscal Quarter, together with consolidated statements of earnings for such
Fiscal Quarter and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such Fiscal Quarter (which may be in
preliminary form and subject to normal year-end audit adjustments and the
absence of footnotes).

 



- 38 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

(b)Together with each such quarterly report to be delivered pursuant to clause
(a)(i) above, Borrower shall provide to Agent a written statement of Borrower’s
management setting forth a summary discussion of Borrower’s financial condition,
changes in financial condition and results of operations (which requirement
shall be satisfied by the filing by Borrower with the SEC of Management’s
Discussion and Analysis of Financial Condition and Results of Operations).

 

(c)Promptly when available and in any event within thirty (30) days after the
end of each calendar month, monthly management and sales reports of Borrower and
its Subsidiaries, which reports shall be in form and substance consistence with
the past practice of the Borrower (as such form may be updated in the ordinary
course of business of the Borrower.

 

 

6.1.3

Revenue-Based Payment Reconciliation.

 

Upon Agent’s request Borrower shall furnish to Agent, a report, in form
acceptable to Agent, reconciling the Net Sales, Royalties, and other revenue
realized on a consolidated basis in accordance with GAAP, in each case, reported
by Borrower to Agent during any reporting period to the Aggregate Revenue
reported by Borrower hereunder for such period and the amount of Revenue-Based
Payment(s) made by Borrower in connection with such period(s).

 

 

6.1.4

Compliance Certificate.

 

Contemporaneously with the furnishing of a copy of each set of quarterly
statements pursuant to Section 6.1.2, a duly completed Compliance Certificate,
with appropriate insertions, dated the date of delivery and corresponding to
such annual report or such quarterly statements, and signed by the chief
financial officer (or other executive officer) of Borrower, containing a
computation showing compliance with Section 7.13 and a statement to the effect
that such officer has not become aware of any Event of Default or Default that
exists or, if there is any such event, describing it and the steps, if any,
being taken to cure it.

 

 

6.1.5

Reports to Governmental Authorities and Shareholders.

 

Promptly upon the filing or sending thereof, copies of (a) all regular, periodic
or special reports of each Loan Party filed with any Governmental Authority, (b)
all registration statements (or such equivalent documents) of each Loan Party
filed with any Governmental Authority and (c) all proxy statements or other
communications made to the holders of Borrower’s Equity Interests generally.

 

 

6.1.6

Notice of Default; Litigation.

 

Promptly upon becoming aware of any of the following, written notice describing
the same and the steps being taken by Borrower or the applicable Loan Party
affected thereby with respect thereto:

 

 

(a)

the occurrence of an Event of Default;

 

(b)any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by Borrower to Lenders which has been instituted or, to the
knowledge of Borrower, is threatened in writing against Borrower or any other
Loan Party or to which any of the properties of any thereof is subject, which in
any case would reasonably be expected to have a Material Adverse Effect;

 

(c)the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make

 



- 39 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

a required contribution to any Pension Plan (if such failure is sufficient to
give rise to a Lien under Section 303(k) of ERISA) or to any Multiemployer
Pension Plan, or the taking of any action with respect to a Pension Plan which
could result in the requirement that Borrower or any other Loan Party furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of Borrower or any other
Loan Party with respect to any post-retirement welfare plan benefit, or any
notice that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of an excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the IRC, that any such plan is or
may be terminated, or that any such plan is or may become insolvent;

 

(d)any cancellation or material adverse change in any material insurance
maintained by Borrower or any other Loan Party;

 

(e)any other event (including (i) any violation of any applicable law, including
any applicable Environmental Law, or the assertion in writing of any
Environmental Claim or

(ii) the enactment or effectiveness of any applicable law, rule or regulation)
which could reasonably be expected to have a Material Adverse Effect; or

 

(f)to the extent that it would reasonably be expected to result in a Material
Adverse Effect (i) any suspension, revocation, cancellation or withdrawal of an
Authorization required for Borrower or any other Loan Party, is threatened in
writing or there is a reasonable basis for the Borrower to believe that such
Authorization will not be renewable upon expiration or will be suspended,
revoked, cancelled or withdrawn, (ii) Borrower or any other Loan Party enters
into any consent decree or order pursuant to any Health Care Law and Regulation,
or becomes a party to any judgment, decree or judicial or administrative order
pursuant to any Health Care Law, (iii) receipt of any written notice or other
written communication from the FDA, CMS, or any other applicable Governmental
Authority alleging non- compliance with any applicable Health Care Law, (iv) the
occurrence of any violation of any applicable Health Care Law by Borrower or any
of the other Loan Parties in the development or provision of Services, and
record keeping and reporting to the FDA or CMS that could reasonably be expected
to require or lead to an investigation, corrective action or enforcement,
regulatory or administrative action, (v) the occurrence of any civil or criminal
proceedings relating to Borrower or any of the other Loan Parties or any of
their respective employees, which involve a matter within or related to the
FDA’s or CMS’ jurisdiction, (vi) upon obtaining actual knowledge thereof by the
Borrower or any other Loan Party, any officer, employee or agent of Borrower
(acting in his or her capacity as such) or any of the other Loan Parties is
convicted of any crime or has engaged in any conduct for which debarment is
mandated or permitted by 21 U.S.C. § 335a, or (vii) upon obtaining actual
knowledge thereof by the Borrower or any other Loan Party, any officer, employee
or agent of Borrower (acting in his or her capacity as such) or any of the other
Loan Parties has been convicted of any crime or engaged in any conduct for which
such Person could be excluded from participating in any federal, provincial,
state or local health care programs under Section 1128 of the Social Security
Act or any similar law or regulation.

 

 

6.1.7

Management Report.

 

Promptly upon receipt thereof, copies of all detailed financial and management
reports submitted to Borrower or any other Loan Party by independent auditors in
connection with each annual or interim audit made by such auditors of the books
of Borrower or any other Loan Party.

 



- 40 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

6.1.8

Projections.

 

As soon as practicable, and in any event not later than thirty (30) days after
the commencement of each Fiscal Year, financial projections on a monthly basis
of revenues and EBITDA for Borrower and the Subsidiaries for such Fiscal Year
prepared in a manner consistent with the projections delivered by Borrower to
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to Agent, accompanied by a certificate of a chief financial officer (or other
executive officer) of Borrower on behalf of Borrower to the effect that (a) such
projections were prepared by them in good faith, (b) Borrower believes that it
has a reasonable basis for the assumptions contained in such projections and

(c) such projections have been prepared in accordance with such assumptions.

 

 

6.1.9

Updated Schedules to Guarantee and Collateral Agreement.

 

Contemporaneously with the furnishing of each annual audit report pursuant to
Section 6.1.1, updated versions of the Schedules to the Guarantee and Collateral
Agreement showing information as of the date of such audit report (it being
agreed and understood that this requirement shall be in addition to the notice
and delivery requirements set forth in the Guarantee and Collateral Agreement).

 

 

6.1.10

Other Information.

 

Promptly, from time to time as Agent reasonably requests, Borrower shall deliver
or shall cause to be delivered to Agent:

 

(a)copies of any reports, statements or written materials (other than routine
communications (electronic or otherwise) between Borrower or its Affiliates and
such entities that are not material in nature in the Borrower’s good faith
determination) in relation to any Material Contract;

 

(b)such other information concerning Borrower and any other Loan Party as Agent
may reasonably request;

 

(c)copies of all material communication as well as other material documents
received by Loan Parties or any of their Subsidiaries from the FDA, CMS, or any
other Governmental Authority; and

 

(d)copies of (x) any written notices or other communications relating to any
material breach, default, or event of default with respect to any Debt listed on
Schedule 7.1 and (y) any other material modifications or amendments entered into
in relation to any Debt listed on Schedule 7.1.

 

 

6.2

Books; Records; Inspections.

 

Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit (at any reasonable time during normal business hours and with
reasonable advance notice), Agent or any representative thereof to inspect the
properties and operations of Borrower or any other Loan Party; provided,
however, that in the absence of an Event of Default, the Agent (or
representative thereof) may not do any of the foregoing (or seek reimbursement
for) more than one visit during any Fiscal Year and to the extent any
information is subject to confidentiality obligations with a third party or
attorney-client privilege or the sharing of such information is prohibited by
law, then such information shall not be required to be delivered; and permit,
and cause each other Loan Party to permit, at any reasonable time during normal
business hours and with reasonable advance notice (or at any time without notice
if an Event of Default exists), Agent or any representative thereof to visit any

 



- 41 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

or all of its offices, to discuss its financial matters with its officers and
its independent auditors (and Borrower hereby authorizes such independent
auditors to discuss such financial matters with Agent or any representative
thereof), and to examine (and, at the expense of Borrower or the applicable Loan
Party, photocopy extracts from) any of its books or other records; provided,
however, that in the absence of an Event of Default, the Agent (or
representative thereof) may not do any of the foregoing (or seek reimbursement
for) more than one visit during any Fiscal Year and to the extent any
information is subject to confidentiality obligations with a third party or
attorney-client privilege or the sharing of such information is prohibited by
law, then such information shall not be required to be delivered.

 

 

6.3

Conduct of Business; Maintenance of Property; Insurance.

 

(a)Borrower shall, and shall cause each other Loan Party to, (i) conduct its
business substantially in accordance with its current business practices, (ii)
engage principally in the same or similar lines of business substantially as
heretofore conducted, (iii) collect the Royalties in the ordinary course of
business, (iv) maintain all of its Collateral used or useful in its business in
good repair, working order and condition (normal wear and tear excepted and
except as may be disposed of in the ordinary course of business and in
accordance with the terms of the Loan Documents), (v) from time to time to make
all necessary repairs, renewals and replacements to the Collateral; (vi)
maintain and keep in full force and effect all material Permits and
qualifications to do business and good standing in its jurisdiction of formation
and each other jurisdiction in which the ownership or lease of property or the
nature of its business makes such Permits or qualification necessary and in
which failure to maintain such Permits or qualification could reasonably be
expected to be, have or result in a Material Adverse Effect; (vii) remain in
good standing and maintain operations in all jurisdictions in which it is
currently located, except where the failure to remain in good standing or
maintain operations would not reasonably be expected to be, have or result in a
Material Adverse Effect, and (viii) maintain, comply with and keep in full force
and effect all Intellectual Property and Permits necessary to conduct its
business, except in each case where the failure to maintain, comply with or keep
in full force and effect could not reasonably be expected to be, have or result
in a Material Adverse Effect.

 

(b)Borrower shall keep, and cause each other Loan Party to keep, all property
necessary in the business of Borrower or each other Loan Party in good working
order and condition (normal wear and tear excepted and except as may be disposed
of in the ordinary course of business and in accordance with the terms of the
Loan Documents).

 

(c)Borrower shall maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as shall be required by
all laws, governmental regulations and court decrees and orders applicable to it
and such other insurance, to such extent and against such hazards and
liabilities, as is customarily maintained by Persons operating in the same
geographical region as Borrower that are (A) subject to applicable Health Care
Laws, or (B) otherwise delivering to customers products or services similar to
the Services (in each case, as determined by Agent in its reasonable
discretion). Upon request of Agent or any Lender, Borrower shall furnish to
Agent or such Lender a certificate setting forth in reasonable detail the nature
and extent of all insurance maintained by Borrower and each other Loan Party.
Borrower shall cause each issuer of an insurance policy to provide Agent with an
endorsement (x) showing Agent as a lender’s loss payee with respect to each
policy of property or casualty insurance and naming Agent as an additional
insured with respect to each policy of liability insurance promptly upon request
by Agent, (y) if insurance carrier agrees, providing that the insurance carrier
will endeavor to give at least thirty (30) days’ prior written notice to
Borrower and Agent (or ten (10) days’ prior written notice if the Agent consents
to such shorter notice) before the termination or cancellation of the policy
prior to the expiration thereof and (z) reasonably acceptable in all other
respects to Agent. Borrower shall execute and deliver, and cause each other
applicable Loan Party to execute and

 



- 42 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

deliver, to Agent a collateral assignment, in form and substance reasonably
satisfactory to Agent, of each business interruption insurance policy maintained
by the Loan Parties.

 

(d)Unless Borrower provides Agent with evidence of the continuing insurance
coverage required by this Agreement, Agent (upon reasonable advance notice to
Borrower) may purchase such coverage at Borrower’s expense to protect Agent’s
and Lenders’ interests in the Collateral. This insurance shall protect
Borrower’s and each other Loan Party’s interests. The coverage that Agent
purchases shall pay any claim that is made against Borrower or any other Loan
Party in connection with the Collateral. Borrower may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that Borrower
has obtained the insurance coverage required by this Agreement. If Agent
purchases insurance for the Collateral, as set forth above, Borrower will be
responsible for the reasonable costs of that insurance, including interest and
any other charges that may be imposed with the placement of the insurance, until
the effective date of the cancellation or expiration of the insurance, and such
costs of the insurance may be added to the principal amount of the Loans owing
hereunder.

 

 

6.4

Compliance with Laws; Payment of Taxes and Liabilities.

 

(a) Comply, and cause each other Loan Party to comply, in all material respects
with all applicable laws, rules, regulations, decrees, orders, judgments,
licenses and permits, except where failure to comply would not reasonably be
expected to have a Material Adverse Effect; (b) without limiting clause

(a) above, ensure, and cause each other Loan Party to ensure, that no person who
Controls a Loan Party

(i)listed on the Specially Designated Nationals and Blocked Person List
maintained by OFAC, and/or any other similar lists maintained by OFAC pursuant
to any authorizing statute, Executive Order or regulation or (ii) a Person
designated under Section 1(b), (c) or (d) or Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders; (c) without limiting clause

(a) above, comply and cause each other Loan Party to comply, with all applicable
Bank Secrecy Act and anti-money laundering laws and regulations, (d) (i) file,
or cause to be filed, all material federal and material state tax returns and
reports required by applicable U.S. state and U.S. federal law to have been
filed by it to be filed by any Loan Party and (ii) in respect of the taxes and
reports described in the prior clause (d)(i), pay, and cause each other Loan
Party to pay all such taxes and other material state or federal governmental
charges as well as material claims of any kind which, if unpaid, could become a
Lien (other than a Permitted Lien) on any of its property, except, in each case,
any such taxes or charges (A) that are not delinquent or

(B) that are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP have been set aside on
its books, (e) (i) except as would not, either individually or in the aggregate,
reasonably be expected to result in a material adverse effect on the ability of
the Borrower and its Subsidiaries, taken as a whole, to perform their
obligations hereunder, file, or cause to be filed, all material foreign and
other (non-state or Federal) material tax returns and reports required by
foreign law to be filed by any Loan Party and (ii) in respect of the taxes and
reports described in the prior clause (e)(i), except as would not, either
individually or in the aggregate, reasonably be expected to result in a material
adverse effect on the ability of the Borrower and its Subsidiaries, taken as a
whole, to perform their obligations hereunder, pay, and cause each other Loan
Party to pay, all material foreign other (non- state or federal) material taxes
and other material governmental charges against it or any of its property, as
well as material claims of any kind which, if unpaid, could become a Lien (other
than a Permitted Lien) on any of its property, except, in each case, any such
taxes or charges (A) that are not delinquent or (B) that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on its books. For purposes
of this Section 6.4 and Section 5.28, “Control” shall mean, when used with
respect to any Person, (x) the direct or indirect beneficial ownership of
fifty-one percent (51%) or more of the outstanding Equity Interests of such
Person or (y) the power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 



- 43 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

6.5

Maintenance of Existence.

 

Maintain and preserve, and (subject to Section 7.4) cause each other Loan Party
to maintain and preserve, (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary, other than any such jurisdiction where the failure to
be qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.

 

 

6.6

Employee Benefit Plans.

 

Except to the extent that failure to do so would not be reasonably expected to
result in (a) a Material Adverse Effect or (b) liability in excess of $500,000
of any Loan Party, maintain, and cause each other Loan Party to maintain, each
Pension Plan (if any) in substantial compliance with all applicable requirements
of law and regulations.

 

 

6.7

Environmental Matters.

 

Except to the extent the failure to do so would not be reasonably expected to
result in a Material Adverse Effect, if any release or disposal of Hazardous
Substances shall occur or shall have occurred on any real property or any other
assets of Borrower or any other Loan Party, cause, or direct the applicable Loan
Party to cause, the prompt containment and removal of such Hazardous Substances
and the remediation of such real property or other assets as is necessary to
comply in all material respects with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, except to the extent the failure to do so would not be reasonably
expected to result in a Material Adverse Effect, Borrower shall, and shall cause
each other Loan Party to, comply with each valid federal or state judicial or
administrative order requiring the performance at any real property by Borrower
or any other Loan Party of activities in response to the release or threatened
release of a Hazardous Substance.

 

 

6.8

Further Assurances.

 

(a)Take, and cause each other Loan Party to take, such actions as are necessary
or as Agent or the Required Lenders may reasonably request from time to time to
ensure that the Obligations of Borrower and each other Loan Party under the Loan
Documents are secured by a perfected Lien in favor of Agent (subject only to the
Permitted Liens) on substantially all of the assets of Borrower and each
Subsidiary of Borrower (as well as all equity interests of each Subsidiary of
Borrower) and guaranteed by all of the Subsidiaries of Borrower (including,
promptly upon the acquisition or creation thereof, any Subsidiary of Borrower
acquired or created after the Closing Date), in each case including (a) the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, financing statements and other documents, and the
filing or recording of any of the foregoing; (b) the delivery of certificated
securities (if any) and other Collateral with respect to which perfection is
obtained by possession but excluding (i) the requirement for the Loan Parties to
execute and deliver leasehold mortgages, and (ii) any other Excluded Property as
defined in the Guarantee and Collateral Agreement; and (c) using commercially
reasonable efforts to obtain and deliver executed Collateral Access Agreements
in relation to any foreign and domestic location where a material portion of the
Collateral is held or otherwise stored from time to time (in each case subject
to the limitations set forth in the definition of “Excluded Property” set forth
in the Guarantee and Collateral Agreement and Section 1.2 hereof).

 

(b)In the event that Agent and Borrower agree, in their mutual and reasonable
discretion, that being a party to the Guarantee and Collateral Agreement,
granting of Liens thereunder and the related transactions contemplated herein or
therein in relation to any Subsidiary that is organized outside

 



- 44 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

of the United States (a “Foreign Subsidiary”) may cause such Foreign Subsidiary
to suffer a material, negative tax consequence to the Borrower and/or one of its
Subsidiaries, then Agent and Borrower shall work together in good faith, and at
Borrower’s sole cost and expense, to negotiate and enter into such amendments to
this Agreement and such other Loan Documents, all in form and substance
acceptable to Agent and Borrower, as may be necessary to limit the obligations
hereunder of such Foreign Subsidiary, including amendments to (i) release such
Foreign Subsidiary from the Guarantee and Collateral Agreement,

(ii)limit any pledge of Equity Interest in such Foreign Subsidiary pursuant to
the Guarantee and Collateral Agreement to any applicable “safe-harbor” threshold
as of such date of determination, and (iii) as deemed appropriate by Agent in
its commercially reasonable discretion, revise this Agreement accordingly to
take into account the exclusion of such Foreign Subsidiary, and its assets and
income, as a Loan Party pursuant to this Agreement; in each case to the extent
necessary to limit any such material, negative tax consequence to the extent
commercially reasonable.

 

 

6.9

Compliance with Health Care Laws.

 

(a)Without limiting or qualifying Section 6.4 or any other provision of this
Agreement, Borrower will comply, and will cause each other Loan Party and each
Subsidiary of Borrower to comply, in all material respects with all applicable
Health Care Laws relating to the operation of such Person’s business, except
where failure to comply would not reasonably be expected to have a Material
Adverse Effect.

 

 

(b)

Borrower will, and will cause each other Loan Party and each Subsidiary to:

 

(i)Keep in full force and effect all Authorizations required to operate such
Person’s business under applicable Health Care Laws and maintain any other
qualifications necessary to conduct, arrange for, administer, provide services
in connection with or receive payment for all applicable Services, except to the
extent such failure to keep in full force and effect or maintain would not
reasonably be expected to have a Material Adverse Effect.

 

(ii)Promptly furnish or cause to be furnished to the Agent, with respect to
matters that could reasonably be expected to have a Material Adverse Effect, (w)
copies of all material written reports of investigational/inspectional
observations issued to and received by the Loan Parties or any of their
Subsidiaries, and issued by any Governmental Authority relating to such Person’s
business, (x) copies of all material written establishment
investigation/inspection reports (including, but not limited to, FDA Form 483’s)
issued to and received by Loan Parties or any of their Subsidiaries and issued
by any Governmental Authority, (y) copies of all material written warnings and
material untitled letters as well as other material documents received by Loan
Parties or any of their Subsidiaries from the FDA, CMS or any other Governmental
Authority relating to or arising out of the conduct of the Loan Parties or any
of their Subsidiaries applicable to the business of the Loan Parties or any of
their Subsidiaries that asserts past or ongoing lack of compliance with any
Health Care Law or any other applicable foreign, federal, state or local law or
regulation of similar import and (z) written notice of any material
investigation or material audit or similar proceeding by the FDA, CMS, or any
other Governmental Authority.

 

(iii)Promptly furnish or cause to be furnished to the Agent, with respect to
matters that would reasonably be expected to have a Material Adverse Effect, (in
such form as may be reasonably required by Agent) copies of all non-privileged,
reports, correspondence, pleadings and other written communications relating to
any matter that could lead to the loss, revocation or suspension (or threatened
loss, revocation or suspension) of any material Authorization or of any material
qualification of any Loan Party or Subsidiary; provided that any internal
reports to a

 



- 45 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Person’s compliance “hot line” which are promptly investigated and determined to
be without merit need not be reported.

 

(iv)Promptly furnish or cause to be furnished to the Agent notice of all
material fines or penalties imposed by any Governmental Authority under any
Health Care Law against any Loan Party or any of its Subsidiaries.

 

(v)Promptly furnish or cause to be furnished to the Agent notice of all material
written allegations by any Governmental Authority (or any agent thereof) of
fraudulent activities of any Loan Party or any of its Subsidiaries in relation
to the provision of clinical research or related services.

 

Notwithstanding anything to the contrary in any Loan Document, no Loan Party or
any of its Subsidiaries shall be required to furnish to Agent or any Lender
patient- related or other information, the disclosure of which to Agent or such
Lender is prohibited by any applicable law.

 

 

6.10

Cure of Violations.

 

If there shall occur any breach of Section 6.9, Borrower shall take such
commercially reasonable action as is necessary to validly challenge or otherwise
appropriately respond to such fact, event or circumstance within any timeframe
required by applicable Health Care Laws, and shall thereafter diligently pursue
the same.

 

 

6.11

Corporate Compliance Program.

 

Maintain, and will cause each other Loan Party to maintain on its behalf, a
corporate compliance program reasonably designed to ensure compliance by the
Borrower, its Subsidiaries, with laws, ordinances, rules, regulations and
requirements that are, in each case, material and applicable; provided, that, it
is acknowledged and agreed that the Loan Parties’ corporate compliance program
as of the Closing Date, and any amendment, restatement, amendment and
restatement, modification or supplement that does not result in a materially
adverse change to the ability of Borrower and its Subsidiaries to comply with
applicable laws, ordinances, rules, regulations and requirements (in each Loan
Party’s good faith determination), satisfies the Loan Parties’ obligations under
this Section 6.11. Until the Obligations have been Paid in Full, Borrower will
modify such corporate compliance program from time to time (and cause the other
Loan Parties and their Subsidiaries to modify their respective corporate
compliance programs) as may be reasonable to attempt to ensure continuing
compliance in all material respects with all material applicable laws,
ordinances, rules, regulations and requirements (including, in all applicable
material respects, any material Health Care Laws). Borrower will permit Agent
and/or any of its outside consultants to review such corporate compliance
programs from time to time upon reasonable notice and during normal business
hours of Borrower.

 

 

6.12

Payment of Debt.

 

Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy when due and payable (subject to applicable grace
periods and, in the case of trade payables, to ordinary course of payment
practices) all of its material obligations and liabilities, except when

(i) the amount or validity thereof is being contested in good faith by
appropriate proceedings and appropriate reserves shall have been made in
accordance with GAAP consistently applied or (ii) failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

 



- 46 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

6.13

Board Observation.

 

Borrower shall permit one designated representative of Agent consented to by
Borrower (such consent not to be unreasonably withheld or delayed) to attend
telephonically all meetings of Borrower’s Board of Directors (the “Board”) in a
non-voting capacity and shall give such representative copies of all notices,
minutes, consents and other materials that it provides to its directors;
provided that such representative shall, upon Borrower’s request, agree in
writing to hold in confidence and trust all information so provided, including
all information regarding Board proceedings and deliberations; and provided
further that Borrower reserves the right to exclude such representative from
access to any of such materials or meetings or portions thereof if (a) the Board
believes that such exclusion is reasonably necessary to preserve the
attorney-client privilege, confidential information or trade secrets, (b) the
Board reasonably believes that such access would or could materially impair the
due consideration by the Board of any specific matter or (c) information being
discussed at such portion of such meeting relates to Borrower’s strategy,
negotiating position or similar matters with respect to the Term Loan or
Approved AR Loan Facility, any refinancing or replacement thereof or any related
matters. Any observation rights shall be limited to the extent necessary, in
Borrower’s good faith judgment, for Borrower to comply with applicable laws.
Subject to the foregoing provisions of this Section 6.13, Borrower shall deliver
to the Lender representatives all information delivered to the Board in
connection with Board meetings as and when such information is delivered to the
Board.

 

 

6.14

Post-Closing Covenant.

 

(a)Within sixty (60) days of the Closing Date (or such longer period as
permitted by Agent in its reasonable discretion), Borrower shall deliver the
fully-executed Account Control Agreements, in form and substance reasonably
satisfactory to Agent, as requested by Agent, in relation to each of the Deposit
Accounts (other than any Exempt Accounts) set forth on Schedule 7.14 hereto.

 

(b)Within sixty (60) days of the Closing Date (or such longer period as
permitted by Agent in its reasonable discretion), Borrower shall use
commercially reasonable efforts to deliver the fully- executed Collateral Access
Agreements, in form and substance reasonably satisfactory to Agent, as
reasonably requested by Agent with respect to the Borrower’s leased location at
4 Cromwell, Irvine, CA 92618.

 

(c)Within sixty (60) days of the Closing Date (or such longer period as
permitted by Agent in its reasonable discretion), Borrower shall deliver
insurance endorsements naming Agent as lenders’ loss payee and/or additional
insured, as applicable, in form and substance reasonably satisfactory to Agent.

 

(d)Within one-hundred and twenty (120) days of the Closing Date (or such longer
period as permitted by Agent in its reasonable discretion), the Borrower shall
liquidate, wind up or dissolve each of Biolase Australia Pty. Ltd., an entity
organized under the laws of Australia and Biolase (NZ) Limited, an entity
organized under the laws of New Zealand.

 

Section 7Negative Covenants.

 

Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Agent shall otherwise expressly consent in writing, in its sole
discretion, it will:

 



- 47 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

7.1

Debt.

 

Not, and not permit any other Loan Party to, create, incur, assume or suffer to
exist any

Debt, except:

 

 

(a)

Obligations under this Agreement and the other Loan Documents;

 

(b)Debt under any Approved AR Loan Facility and extensions, renewals and re-
financings thereof; provided that the aggregate principal amount (excluding an
amount equal to accrued interest, premiums, fees and expenses associated
therewith) at any time outstanding in relation to such Approved AR Loan Facility
shall not exceed $2,500,000; provided that, (A) the principal amount of such
Debt (excluding an amount equal to accrued interest, premiums, fees and expenses
associated therewith) is not increased pursuant to any such renewal, extension,
refunding or refinancing, and (B) any such refinancing renewal, extension or
refunding shall continue to constitute usage of any basket under which such Debt
was originally incurred, created or assumed;

 

 

(c)

Subordinated Debt and extensions, renewals, and re-financings thereof;

 

(d)Debt secured  by  Liens  permitted  by  Section 7.2(b),  Section  7.2(d)  or
Section 7.2(o) and extensions, renewals and re-financings thereof; provided that
the aggregate principal amount of all such Debt (excluding an amount equal to
accrued interest, premiums, fees and expenses associated therewith or with any
extension, renewal or re-financing) permitted under Section 7.2(d) at any time
outstanding shall not exceed $500,000;

 

(e)Debt with respect to any Hedging Obligations incurred for bona fide hedging
purposes and not for speculation;

 

(f)Debt (i) arising from customary agreements for indemnification related to
sales of goods, licensing of intellectual property or adjustment of purchase
price or similar obligations in any case incurred in connection with the
acquisition or disposition of any business, assets or Subsidiary of Borrower
otherwise permitted hereunder, (ii) representing deferred compensation to
employees of any Loan Party incurred in the ordinary course of business, or
(iii) representing customer deposits and advance payments received in the
ordinary course of business from customers for goods purchased in the ordinary
course of business;

 

(g)Debt with respect to cash management obligations and other Debt in respect of
automatic clearing house arrangements, netting services, overdraft protection
and similar arrangements, and including, without limitation, treasury,
depository, credit or debit card, “p-cards,” electronic funds transfer, foreign
exchange services, zero balance arrangements, liquidity management tools (such
as physical pooling or cash concentration) and other cash management
arrangements, including any other arrangement designated in good faith by any
Borrower to Agent as being a “cash management arrangement,” in each case
incurred in the ordinary course of business;

 

(h)Debt incurred in connection with surety bonds, performance bonds or letters
of credit for worker’s compensation, unemployment compensation and other types
of social security and otherwise in the ordinary course of business or referred
to in Section 7.2(e);

 

(i)Debt described on Schedule 7.1 as of the Closing Date, and any extension or
renewal thereof so long (i) as the principal amount thereof is not increased,
(ii) as the terms and conditions of such extension, renewal or refinancing are
substantially identical to the original Debt, (iii) as to such

 



- 48 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

extension or renewal, no collateral or other form of security is granted by
Borrower in connection therewith; and

 

(j)unsecured Debt (which for further clarity shall exclude accounts payable,
take-or- pay contracts, and other current liabilities incurred by Loan Parties
in the ordinary course of business), in addition to the Debt listed above, in an
aggregate principal outstanding amount (excluding an amount equal to accrued
interest, premiums, fees and expenses associated therewith or with any
extension, renewal or re- financing) not at any time exceeding $250,000 and
extensions, renewals and re-financings thereof;

 

(k)to the extent constituting Debt, obligations due by any Loan Party or
Subsidiary thereof under such Loan Party’s or their respective Subsidiaries’
Product warranty programs;

 

(l)Debt arising from cash pooling arrangements among the Loan Parties and their
Subsidiaries; and

 

(m)Debt incurred in connection with the financing of insurance premiums in the
ordinary course of business.

 

 

7.2

Liens.

 

Not, and not permit any other Loan Party to, create or permit to exist any Lien
on any of its real or personal properties, assets or rights of whatsoever nature
(whether now owned or hereafter acquired), except:

 

(a)Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being diligently contested in good faith
by appropriate proceedings and, in each case, for which it maintains adequate
reserves in accordance with GAAP and with respect to which no execution or other
enforcement has occurred;

 

 

(b)

Liens arising in the ordinary course of business (including without limitation

(i) Liens of carriers, warehousemen (including customs warehousemen), mechanics,
landlords and materialmen and other similar Liens imposed by law and (ii) Liens
incurred in connection with worker’s compensation, unemployment compensation and
other types of social security or in connection with surety bonds, bids,
tenders, performance bonds, trade contracts not for borrowed money, licenses,
statutory obligations and similar obligations) for sums not overdue or being
diligently contested in good faith by appropriate proceedings and not involving
any deposits or advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate reserves
in accordance with GAAP and with respect to which no execution or other
enforcement of which is effectively stayed;

 

(c)Liens described on Schedule 7.2 as of the Closing Date (other than Liens
being released at the closing under this Agreement) and the replacement,
extension or renewal of any Lien permitted by this clause (c) upon or in the
same property subject thereto arising out of the extension, renewal or
replacement of the Debt secured thereby (without increase in the amount thereof
(excluding an amount equal to accrued interest, premiums, fees and expenses
associated therewith or with any extension, renewal or re-financing));

 

(d)(i) Liens arising in connection with Capital Leases (and attaching only to
the property being leased), (ii) Liens on any property securing debt incurred
for the purpose of financing all or any part of the cost of acquiring or
improving such property; provided that any such Lien attaches to such property
within ninety (90) days of the acquisition or improvement thereof and attaches
solely to the

 



- 49 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

property so acquired or improved, and (iii) the replacement, extension or
renewal of a Lien permitted by one of the foregoing clauses (i) or (ii) in the
same property subject thereto arising out of the extension, renewal or
replacement of the Debt secured thereby (without increase in the amount thereof
(excluding an amount equal to accrued interest, premiums, fees and expenses
associated therewith or with any extension, renewal or re-financing));

 

(e)Liens (i) relating to litigation bonds and attachments, appeal bonds,
judgments and other similar Liens arising in connection with any judgment or
award that is not an Event of Default hereunder or posted to stay any such
judgment or award pending appeal thereof and (ii) in connection with Debt
incurred under Section 7.1(g);

 

(f)easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of Borrower or any Subsidiary;

 

 

(g)

Liens arising under the Loan Documents;

 

(h)any interest or title of a licensor, sublicensor, lessor or sublessor under
any license, lease, sublicense or sublease (including non-exclusive licenses and
sublicenses) agreement entered into in the normal course of business, only to
the extent limited to the item licensed or leased (and proceeds thereof);

 

(i)Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) customary set off
rights of deposit banks with respect to deposit accounts maintained at such
deposit banks or which are contained in standard agreements for the opening of
an account with a bank;

 

(j)Liens arising from precautionary filings of financing statements under the
Uniform Commercial Code or similar legislation of any applicable jurisdiction in
respect of operating leases permitted hereunder and entered into by a Loan Party
in the ordinary course of business;

 

(k)Liens attaching to cash earnest money deposits in connection with any letter
of intent or purchase agreement permitted hereunder or indemnification other
post-closing escrows or holdbacks;

 

(l)Liens incurred with respect to Hedging Obligations incurred for bona fide
hedging purposes and not for speculation;

 

 

(m)

Liens to secure obligations of a Loan Party to another Loan Party;

 

(n)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;

 

 

(o)

Liens securing an Approved AR Loan Facility;

 

(p)Liens not otherwise permitted by this Section 7.2 so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined, in the case of each such Lien,
as of the date such Lien is incurred) of the assets subject thereto exceeds, at
any time, $250,000;

 



- 50 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

(q)Liens on insurance policies and the proceeds thereof securing the financing
of premiums with respect thereto;

 

(r)Liens of landlords or mortgagees of landlords arising by operation of law or
pursuant to the terms of real property leases;

 

(s)Liens on goods in favor of customs and revenue authorities which secure
payment of customs duties in connection with the import and export of goods and
Products; and

 

 

(t)

Liens on cash collateral with respect to Hedge Agreements.

 

 

7.3

Dividends; Redemption of Equity Interests.

 

Not (a) declare, pay or make any dividend or distribution on any Equity
Interests or other securities or ownership interests, (b) apply any of its
funds, property or assets to the acquisition, redemption or other retirement of
any Equity Interests or other securities or interests or of any options to
purchase or acquire any of the foregoing, (c) otherwise make any payments,
dividends or distributions to any member, manager, managing member, stockholder,
director or other equity owner in such Person’s capacity as such other than in
compliance with Section 7.7 hereof, or (d) make any payment of any management,
service or related or similar fee to any Affiliate or holder of Equity Interests
of Borrower other than in compliance with Section 7.7 hereof; provided, however:

 

(a)any Subsidiary of Borrower may make payments to the holders of its Equity
Interests ratably in accordance with their respective ownership interests;

 

(b)Borrower and any Subsidiary may pay dividends or distributions to the holders
of its Equity in the form of additional Equity Interests;

 

(c)any Subsidiary may pay dividends or distributions to Borrower, in amounts
sufficient to permit Borrower, as the case may be, to (i) pay corporate overhead
expenses incurred in the ordinary course of business, (ii) pay all fees and
expenses, if any, incurred in connection with the transactions expressly
contemplated by this Agreement and the other Loan Documents, and to allow
Borrower to perform its obligations under or in connection with the Loan
Documents to which it is a party and (iii) pay reasonable and necessary expenses
(including professional fees and expenses) incurred by Borrower, as applicable,
in connection with (A) registrations and exchange listings of equity or debt
securities and maintenance of the same, (B) compliance with reporting
obligations under, or in connection with compliance with, federal or state laws
or under this Agreement or any of the other Loan Documents and (C)
indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor);

 

(d)repurchases of Equity Interests deemed to occur as a result of the surrender
of such Equity Interests for cancellation in connection with the exercise of
stock options, warrants or other securities convertible into or exchangeable for
Equity Interests or similar rights issued with respect to any of such Equity
Interests, shall, in each case, be permitted;

 

(e)each Loan Party and each Subsidiary may (and may incur an obligation to)
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new common Equity
Interests if after giving effect to such payment on a pro-forma basis no Default
or Event of Default shall have occurred and be continuing at the time of the
declaration of such payment;

 



- 51 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

(f)Borrower and each Subsidiary may pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (including any options,
warrants or other securities convertible into or exchangeable for Equity
Interests or similar rights issued with respect to any of such Equity Interests)
of Borrower held, directly or indirectly, by any future, present or former
director, officer, employee, member of management, manager or consultant (or any
affiliates, spouses, former spouses, domestic partners, former domestic
partners, other immediate family members, successors, executors, administrators,
heirs, legatees or distributees of any such director, officer, employee, member
of management, manager or consultant) of Borrower or any of its Subsidiaries
pursuant to any employee, management or director equity plan, employee,
management or director stock option plan or any other employee, management or
director benefit plan or any agreement (including any stock option or stock
appreciation or similar rights plan, any management, director and/or employee
stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement) with any such director, officer, employee, member of management,
manager or consultant; and

 

(g)(i) Borrower and each Subsidiary may make payments to pay cash in lieu of
fractional shares in connection with any exercise of warrants, options, or other
securities convertible into or exchangeable for Equity Interests of such
Borrower or Subsidiary, as applicable, or in connection with any other dividend,
split or combination thereof, in each case, otherwise permitted hereunder and
(ii) the Borrower and each Subsidiary may repurchase Equity Interests upon the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests if such Equity Interests represents all or a
portion of the exercise price of such warrants, options or other securities
convertible into or exchangeable for Equity Interests as part of a “cashless”
exercise.

 

 

7.4

Mergers; Consolidations; Asset Sales.

 

(a)Not be a party to any amalgamation or any other form of Division, merger or
consolidation, unless agreed to by Agent in its sole discretion, nor permit any
other Loan Party to be a party to any Division, amalgamation or any other form
of merger or consolidation, unless agreed to by Agent in its reasonable
discretion; provided that any Loan Party may be a party to a Division,
amalgamation or any other form of merger or consolidation to the extent (x) all
Person(s) servicing such Division, amalgamation or other form of merger or
consolidation remain and/or become a Loan Party in accordance with Section 6.8,
(y) other than in respect of a Division, amalgamation or other merger or
consolidation of the Borrower, if the resulting Person(s) do not become Loan
Parties, the Investment in such Person is permitted by Section

7.10 and all material Collateral of any Loan Parties involved in such
transaction remains subject to the lien in favor of Agent in existence prior to
such transaction or (z) the Loan Party survives Division, amalgamation or any
other form of merger or consolidation and all material Collateral of any Loan
Parties involved in such transaction remains subject to the lien in favor of
Agent in existence prior to such transaction.

 

(b)Not, and not permit any other Loan Party to, sell, transfer, dispose of,
convey, lease or license any of its real or personal property assets or Equity
Interests, except for (i) sales of Inventory in the ordinary course of business
for at least fair market value, (ii) transfers, destruction or other disposition
of obsolete or worn-out assets in the ordinary course of business and (iii) any
other sales and dispositions of assets (excluding (A) any Equity Interests of
Borrower or any Subsidiary or (B) sales of Inventory described in clause (i)
above) for at least fair market value (as determined by the Loan Parties) so
long as the net book value of all assets sold or otherwise disposed of in any
Fiscal Year does not exceed $500,000 with respect to sales and dispositions made
pursuant to this clause (iii), (iv) sales and dispositions to Loan Parties, (v)
leases, licenses, subleases and sublicenses entered into in the ordinary course
of business, (vi) sales and exchanges of Cash Equivalent Investments to the
extent otherwise permitted hereunder, (vii) Liens expressly permitted under
Section 7.2 and transactions expressly permitted by clause (a) or Section 7.10,

 



- 52 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

(viii) sales or issuances of Equity Interests by Borrower, (ix) issuances of
Equity Interests by any Loan Party to any other Loan Party, (x) dispositions in
the ordinary course of business consisting of the abandonment of intellectual
property rights which, in the reasonable good faith determination of Borrower,
are not material to the conduct of the business of the Loan Parties, (xi) a
cancellation of any intercompany Debt among the Loan Parties, (xii) a
disposition which constitutes an insured event or pursuant to a condemnation,
expropriation, “eminent domain” or similar proceeding, (xiii) sales and
dispositions among Subsidiaries of Borrower, (xiv) exchanges of existing
equipment for new equipment that is substantially similar to the equipment being
exchanged and that has a value equal to or greater than the equipment being
exchanged and (xv) the sale, transfer, disposition of, conveyance, lease or
license of owned real estate located in Germany as of the Closing Date.

 

(c)Notwithstanding any provision in this Agreement or any other Loan Documents
to the contrary, the prior consent of Agent shall not be required in connection
with the licensing or sublicensing of Intellectual Property pursuant to
collaborations, licenses or other strategic transactions with third parties
executed (i) in the ordinary course of a Loan Party’s business, (ii) on an
arms-length basis and (iii) prior to the occurrence of an Event of Default.

 

(d)Notwithstanding any provision in this Agreement or any other Loan Documents
to the contrary, each of Biolase Australia Pty. Ltd., an entity organized under
the laws of Australia and Biolase (NZ) Limited, an entity organized under the
laws of New Zealand may be liquidated, wound up or dissolved, as applicable.

 

 

7.5

Modification of Organizational Documents.

 

Not permit the charter, by-laws or other organizational documents of Borrower or
any other Loan Party to be amended or modified in any way which could reasonably
be expected to materially and adversely affect the interests of Agent or any
Lender. An amendment to Borrower’s certificate of incorporation to increase
Borrower’s authorized capital stock shall not be deemed to adversely affect the
interests of Agent or any Lender.

 

 

7.6

Use of Proceeds.

 

Use the proceeds of the Loans solely to refinance the Prior Debt and otherwise
for working capital, for fees and expenses related to the negotiation,
execution, delivery and closing of this Agreement and the other Loan Documents
and the transactions contemplated hereby and thereby and for other general
business purposes of Borrower and its Subsidiaries, and not use any proceeds of
any Loan or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock.

 

 

7.7

Transactions with Affiliates.

 

Not, and not permit any other Loan Party to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates, which is on terms which are less favorable than are obtainable from
any Person which is not one of its Affiliates, other than (i) reasonable
compensation and indemnities to, benefits for, reimbursement of expenses of, and
employment arrangements with, officers, employees and directors in the ordinary
course of business, (ii) transactions among Loan Parties, (iii) transactions
permitted by Section 7.3 and Section 7.10, and (iv) transactions pursuant to
agreements in existence on the Closing Date and set forth on Schedule 7.7.

 



- 53 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

7.8

Inconsistent Agreements.

 

Not, and not permit any other Loan Party to, enter into any agreement containing
any provision which would (a) be violated or breached by any borrowing by
Borrower hereunder or by the performance by Borrower or any other Loan Party of
any of its Obligations hereunder or under any other Loan Document, (b) prohibit
Borrower or any other Loan Party from granting to Agent and Lenders a Lien on
any of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any other Loan Party to (i) pay
dividends or make other distributions to Borrower or any other Subsidiary, or
pay any Debt owed to Borrower or any other Subsidiary, (ii) make loans or
advances to Borrower or any other Loan Party or (iii) transfer any of its assets
or properties to Borrower or any other Loan Party, other than, in the cases of
clauses (b) and (c), (A) restrictions or conditions imposed by any agreement
relating to purchase money Debt, Capital Leases and other secured Debt or to
leases and licenses permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt or the
property leased or licensed, (B) customary provisions in leases and other
contracts restricting the assignment thereof, (C) restrictions and conditions
imposed by law, (D) those arising under any Loan Document or any loan documents
governing an Approved AR Loan Facility, and (E) customary provisions in
contracts for the disposition of any assets; provided that the restrictions in
any such contract shall apply only to the assets or Subsidiary that is to be
disposed of and such disposition is permitted hereunder.

 

 

7.9

Business Activities.

 

Not, and not permit any other Loan Party to, engage in any line of business
other than the businesses engaged in on the Closing Date and businesses
reasonably related thereto. Not, and not permit any other Loan Party to, issue
any Equity Interest other than (a) Equity Interests of Borrower that do not
require any cash dividends or other cash distributions to be made prior to the
Obligations being Paid in Full,

(b) any issuance by a Subsidiary to Borrower or another Subsidiary in accordance
with Section 7.4 or Section 7.10, or (c) any issuance of directors’ qualifying
shares as required by applicable law; provided, however, that the issuance of
shares of convertible preferred stock of Borrower on terms substantially similar
to the Series D Participating Convertible Preferred Stock shall not be
prohibited by the foregoing.

 

 

7.10

Investments.

 

Not, and not permit any other Loan Party to, make or permit to exist any
Investment in any other Person, except the following:

 

(a)The creation of any Wholly-Owned Subsidiary and contributions by Borrower to
the capital of any Wholly-Owned Subsidiary of Borrower, so long as the recipient
of any such contribution has guaranteed the Obligations and such guaranty is
secured by a pledge of all of its equity interests and substantially all of its
real and personal property, in each case in accordance with Section 6.8;

 

(b)Cash Equivalent Investments and Investments by and among Loan Parties and
their Subsidiaries arising from ordinary course cash management operations or
similar arrangements by and among the Loan Parties and their respective
Subsidiaries;

 

(c)bank deposits and obligations arising as permitted by Section 7.1(g) and
Section 7.1(l), in each case, in the ordinary course of business;

 

(d)Investments listed on Schedule 7.10 as of the Closing Date, together with any
roll- over or reinvestment of such Investment(s);

 



- 54 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

(e)any purchase or other acquisition by Borrower or any Wholly-Owned Subsidiary
of Borrower of the assets or equity interests of any Subsidiary of Borrower;

 

(f)(i) transactions permitted by, and Investments received or made pursuant to
transactions permitted in, Section 7.1, Section 7.3 and Section 7.4 and (ii)
Contingent Obligations in respect of Obligations arising in the ordinary course
of business and not otherwise constituting Debt;

 

 

(g)

Hedging Obligations permitted under Section 7.1(d);

 

(h)advances given to employees and directors in existence as of the Closing Date
and as listed on Schedule 7.10, which amounts shall not be increased without
Agent’s prior written consent in its sole discretion;

 

(i)lease, utility, insurance, taxes and other similar deposits made in the
ordinary course of business and trade credit extended in the ordinary course of
business;

 

(j)Investments consisting of the non-cash portion of the consideration received
in respect of Dispositions permitted hereunder;

 

(k)Investments permitted by Borrower or any Loan Party as a result of the
receipt of insurance and/or condemnation or exproriation proceeds in accordance
with the Loan Documents;

 

(l)Investments (i) received as a result of the bankruptcy or reorganization of
any Person or taken in settlement of or other resolution of claims or disputes
or (ii) in securities of customers and suppliers received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and bona
fide disputes with, customers and suppliers, and, in each case, extensions,
modifications and renewals thereof;

 

(m)Loans and advances to suppliers and customers or otherwise made in connection
with the purchase of goods and services, in each case, in the ordinary course of
business; and

 

(n)other Investments in an aggregate amount not to exceed $1,000,000 during the
term of this Agreement.

 

 

7.11

Restriction of Amendments to Certain Documents.

 

Not, nor permit any Loan Party to, amend or otherwise modify in any material
manner, or waive any rights under, any provisions of (i) any loan documents
governing any Approved AR Loan Facility (except that the terms of any Approved
AR Loan Facility may be amended, modified or otherwise waived to the extent
permitted under the applicable Intercreditor Agreement, or (ii) any of the
Material Contracts (or any replacements thereof) set forth on Schedule 7.11
hereto (as such schedule may be updated from time to time as reasonably
determined by the Agent and the Borrower).

 

 

7.12

Fiscal Year.

 

Not change its Fiscal Year.

 



- 55 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

7.13

Financial Covenants.

 

 

7.13.1

Consolidated Unencumbered Liquid Assets.

 

Not permit the Consolidated Unencumbered Liquid Assets as of the last day of any
Fiscal Quarter to be less than the greater of (i) $1,500,000, or (ii) Operating
Burn.

 

 

7.13.2

Minimum Aggregate Revenue.

 

Not permit the Aggregate Revenue for the consecutive month period ending on the
last Business Day of any Fiscal Quarter set forth in the table below (designated
by “Q” in the table below) to be less than the applicable amount set forth in
the table below for such period.

 

 

Minimum LTM Aggregate Revenue as of the end of:

Three (3) month period ending Q4 2018

$11,500,000

Six (6) month period ending Q1 2019

$20,000,000

Nine (9) month period ending Q2 2019

$30,000,000

Twelve (12) month period ending Q3 2019

$40,000,000

Twelve (12) month period ending Q4 2019

$41,000,000

Twelve (12) month period ending Q1 2020

$42,500,000

Twelve (12) month period ending Q2 2020

$44,000,000

Twelve (12) month period ending Q3 2020

$46,000,000

Twelve (12) month period ending Q4 2020

$47,500,000

Twelve (12) month period ending Q1 2021

$50,000,000

Twelve (12) month period ending Q2 2021

$51,500,000

Twelve (12) month period ending Q3 2021

$53,000,000

 





- 56 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Minimum LTM Aggregate Revenue as of the end of:

Twelve (12) month period ending Q4 2021 and each Fiscal Quarter thereafter

 

$55,000,000

 

 

 

7.13.3

Minimum EBITDA.

 

Not permit the EBITDA of Borrower and its Subsidiaries for the consecutive month
period ending on the last Business Day of any Fiscal Quarter set forth in the
table below (designated by “Q” in the table below) to be less than the
applicable amount set forth in the table below for such period.

 

Minimum LTM EBITDA as of the end of:

Three (3) month period ending Q4 2018

-($3,000,000)

Six (6) month period ending Q1 2019

-($5,250,000)

Nine (9) month period ending Q2 2019

-($6,750,000)

Twelve (12) month period ending Q3 2019

-($8,500,000)

Twelve (12) month period ending Q4 2019

-($6,000,000)

Twelve (12) month period ending Q1 2020

-($6,500,000)

Twelve (12) month period ending Q2 2020

-($5,500,000)

Twelve (12) month period ending Q3 2020

-($5,000,000)

Twelve (12) month period ending Q4 2020

-($3,000,000)

Twelve (12) month period ending Q1 2021

-($1,500,000)

Twelve (12) month period ending Q2 2021

-($500,000)

 





- 57 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

Minimum LTM EBITDA as of the end of:

Twelve (12) month period ending Q3 2021

$0

Twelve (12) month period ending Q4 2021 and each Fiscal Quarter thereafter

$1,000,000

 

 

 

7.14

Deposit Accounts.

 

Not, and not permit any other Loan Party, to maintain or establish any new
Deposit Accounts other than (a) Exempt Accounts and (b) the Deposit Accounts set
forth on Schedule 7.14 (which Deposit Accounts constitute all of the Deposit
Accounts, securities accounts or other similar accounts maintained by the Loan
Parties as of the Closing Date) without prior written notice to Agent. To the
extent such Deposit Account is not an Exempt Account or otherwise subject to the
control of the lender(s) in relation to an Approved AR Loan Facility, Borrower
or such other applicable Loan Party and the bank or other financial institution
at which the account is to be opened after the Closing Date shall promptly enter
into an Account Control Agreement, in form and substance reasonably satisfactory
to Agent, as requested by Agent.

 

 

7.15

Subsidiaries.

 

Not, and not permit any other Loan Party to, in each case without the prior
written consent of Agent in its sole discretion, establish or acquire any
Subsidiary unless (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) such Subsidiary shall have assumed
and joined each Loan Document as a Loan Party pursuant to documentation
acceptable to Agent in its sole discretion and (iii) all other Loan Parties
shall have reaffirmed all Obligations as well as all representations and
warranties under the Loan Documents (except to the extent such representations
and warranties specifically relate to a prior date only).

 

 

7.16

Regulatory Matters.

 

To the extent that any of the following would reasonably be expected to result
in a Material Adverse Effect, not, and not permit any other Loan Party to, (i)
make, and use commercially reasonable efforts to not permit any officer,
employee or agent of any Loan Party to make, any untrue statement of material
fact or fraudulent statement to the FDA or any Governmental Authority; fail to
disclose a material fact required to be disclosed to the FDA or any Governmental
Authority; or commit a material act, make a material statement, or fail to make
a statement that could otherwise reasonably be expected to provide the basis for
CMS or any Governmental Authority to undertake material adverse action against
such Loan Party, (ii) introduce into commercial distribution any FDA Products
which are, upon their shipment, adulterated or misbranded in violation of 21
U.S.C. § 331, (iii) make, and use commercially reasonable efforts to not permit
any officer, employee or agent of any Loan Party to make, any untrue statement
of material fact or fraudulent statement to the FDA or any other Governmental
Authority; fail to disclose a material fact required to be disclosed to the FDA
or any other Governmental Authority; or commit a material act, make a material
statement, or fail to make a statement in breach of the FD&C Act or that could
otherwise reasonably be expected to provide the basis for the FDA or any other
Governmental Authority to invoke its policy respecting “Fraud, Untrue Statements
of Material Facts, Bribery, and Illegal Gratuities,”

 



- 58 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

as set forth in 56 Fed. Reg. 46191 (September 10, 1991), or (iv) otherwise incur
any material liability (whether actual or contingent) for failure to comply with
Health Care Laws.

 

 

7.17

Name; Permits; Dissolution; Insurance Policies; Disposition of Collateral;
Taxes; Trade

Names.

 

Borrower shall not, nor shall it permit any Loan Party to, (a) change its
jurisdiction of organization or change its corporate name without thirty (30)
calendar days (or such shorter period as Agent may agree in its sole discretion)
prior written notice to Agent, (b) amend, alter, suspend, terminate or make
provisional in any material way, any Permit, the suspension, amendment,
alteration or termination of which could reasonably be expected to be, have or
result in a Material Adverse Effect without the prior written consent of Agent,
which consent shall not be unreasonably withheld, (c) wind up, liquidate or
dissolve (voluntarily or involuntarily) or commence or suffer any proceedings
seeking or that would result in any of the foregoing, (d) amend, modify, restate
or change any insurance policy in a manner adverse to Agent or Lenders or
otherwise allow its aggregate products liability insurance coverage to be less
than $5,000,000 at any time, (e) engage, directly or indirectly, in any business
other than the business it is engaged in on the Closing Date and business
reasonably related thereto and/or sell all or any material portion of its assets
without Agent’s prior written approval in its sole discretion, (f) change its
federal tax employer identification number or similar tax identification number
under the relevant jurisdiction or establish new or additional trade names
without providing not less than thirty (30) days (or such shorter period as
Agent may agree in its sole discretion) advance written notice to Agent, or (g)
revoke, alter or amend any Tax Information Authorization (on IRS Form 8821 or
otherwise) or other similar authorization mandated by the relevant Government
Authority given to any Lender.

 

Section 8Events of Default; Remedies.

 

 

8.1

Events of Default.

 

Each of the following shall constitute an Event of Default under this Agreement:

 

 

8.1.1

Non-Payment of Credit.

 

(a)Default in the payment when due of all outstanding Obligations on the
Termination Date; (b) default in the payment of any Revenue-Based Payment on the
applicable Payment Date; or (c) without duplication of clause (b) hereof,
default, and continuance thereof for five (5) Business Days, in the payment when
due of any fee, or other amount payable by any Loan Party hereunder or under any
other Loan Document.

 

 

8.1.2

Default Under Other Debt.

 

Any default shall occur under the terms applicable to any Debt of any Loan Party
(excluding the Obligations) in an aggregate principal amount (for all such Debt
so affected and including undrawn committed or available amounts and amounts
owing to all creditors under any combined or syndicated credit arrangement)
exceeding $500,000.

 

 

8.1.3

Bankruptcy; Insolvency.

 

(a)Any Loan Party shall (i) be unable to pay its debts generally as they become
due, (ii) file a petition under any insolvency statute, (iii) make a general
assignment for the benefit of its creditors, (iv) commence a proceeding for the
appointment of a receiver, trustee, liquidator or conservator of itself or of
the whole or any substantial part of its property or shall otherwise be
dissolved

 



- 59 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

or liquidated, or (v) make an application or commence a proceeding seeking
reorganization or liquidation or similar relief under any Debtor Relief Law or
any other applicable law; or

 

(b)(i) a court of competent jurisdiction shall (A) enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
any Loan Party or the whole or any substantial part of any of Loan Party’s
properties, which shall continue unstayed and in effect for a period of sixty
(60) calendar days, (B) approve a petition or claim filed against any Loan Party
seeking reorganization, liquidation, appointment of a receiver, interim
receiver, liquidator, conservator, trustee or special manager or similar relief
under the any Debtor Relief Law or any other applicable law, which is not
dismissed within sixty (60) calendar days or, (C) under the provisions of any
Debtor Relief Law or other applicable law or statute, assume custody or control
of any Loan Party or of the whole or any substantial part of any of Loan Party’s
properties, which is not irrevocably relinquished within sixty (60) calendar
days, or (ii) there is commenced against any Loan Party any proceeding or
petition seeking reorganization, liquidation or similar relief under any Debtor
Relief Law or any other applicable law or statute, which (A) is not
unconditionally dismissed within sixty (60) calendar days after the date of
commencement, or (B) is with respect to which Borrower takes any action to
indicate its approval of or consent.

 

 

8.1.4

Non-Compliance with Loan Documents.

 

(a) Any failure by Borrower to comply with or to perform any covenant set forth
in Section 7; or (b) failure by any Loan Party to comply with or to perform any
other provision of this Agreement or any other Loan Document applicable to it
(and not constituting an Event of Default under any other provision of this
Section 8) and continuance of such failure described in this clause (b) for
thirty (30) days after the earlier of any Loan Party becoming aware of such
failure or notice thereof to Borrower from Agent or any Lender.

 

 

8.1.5

Representations; Warranties.

 

Any representation or warranty made by any Loan Party herein or any other Loan
Document is false or misleading in any material respect when made, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party to Agent or any Lender in connection herewith is
false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified.

 

 

8.1.6

Pension Plans.

 

(a)Institution of any steps by any Person to terminate a Pension Plan if as a
result of such termination any Loan Party or any member of the Controlled Group
could be required to make a contribution to such Pension Plan, or could incur a
liability or obligation to such Pension Plan, in excess of

$500,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA securing
obligations in excess of $500,000; or (c) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Pension Plan and the withdrawal
liability (without un-accrued interest) to Multiemployer Pension Plans as a
result of such withdrawal (including any outstanding withdrawal liability that
Borrower or any other Loan Party or any member of the Controlled Group have
incurred on the date of such withdrawal) exceeds $500,000.

 

 

8.1.7

Judgments.

 

Final judgments which exceed an aggregate of $500,000 (to the extent not
adequately covered by insurance as to which the insurance company has not
disclaimed liability (provided that customary “reservation of rights” letters
shall not be deemed to be disclaimers of liability)) shall be

 



- 60 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

rendered against any Loan Party and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within sixty (60)
calendar days after entry or filing of such judgments.

 

 

8.1.8

Invalidity of Loan Documents or Liens.

 

(a)Any Loan Document shall cease to be in full force and effect otherwise in
accordance with its express terms that results in a material diminution of the
rights and remedies afforded to Agent and/or Lenders or any other secured
parties thereunder; (b) any Loan Party (or any Person by, through or on behalf
of any Loan Party) shall contest in writing in any manner the validity, binding
nature or enforceability of any Loan Document; or (c) any Lien created pursuant
to any Loan Document ceases to constitute a valid first priority perfected Lien
(subject to Permitted Liens) on any material portion of the Collateral in
accordance with the terms thereof, or Agent ceases to have a valid perfected
first priority security interest (subject to Permitted Liens) in any material
portion of the Collateral pledged to Agent, for the benefit of Agent and
Lenders, pursuant to the Collateral Documents.

 

 

8.1.9

Invalidity of Subordination Provisions.

 

Any subordination provision in any document or instrument governing any Approved
AR Loan Facility or any subordination provision in any Intercreditor Agreement
or any replacement Intercreditor Agreement, shall cease to be in full force and
effect, or any Loan Party shall contest in any manner the validity, binding
nature or enforceability of any such provision.

 

 

8.1.10

Change of Control.

 

A Change of Control not otherwise permitted pursuant to Section 7.4 above shall
occur that does not result in the payment in full of all Obligations hereunder
in accordance with Section 2.8.3.

 

 

8.1.11

Certificate Withdrawals, Adverse Test or Audit Results, and Other Matters.

 

(a)The institution of any proceeding by FDA, CMS, or any other Governmental
Authority to order the withdrawal of any Product or Product category or Service
or Service category from the market or to enjoin Borrower or any of its
Affiliates from manufacturing, marketing, selling, distributing, or otherwise
providing any Product or Product category or Service or Service category that
could reasonably be expected to have a Material Adverse Effect, (b) the
institution of any action or proceeding by FDA, CMS, or any other Governmental
Authority to revoke, suspend, reject, withdraw, limit, or restrict any Required
Permit held by Borrower or any of its Affiliates or any of their
representatives, which, in each case, could reasonably be expected to have a
Material Adverse Effect, (c) the commencement of any enforcement action against
Borrower or any of its Affiliates by FDA, CMS, or any other Governmental
Authority that could reasonably be expected to have a Material Adverse Effect,
(d) the recall of any Products or Service from the market, the voluntary
withdrawal of any Products or Service from the market, or actions to discontinue
the sale of any Products or Service that could reasonably be expected to have a
Material Adverse Effect, (e) the occurrence of adverse test, audit, or
inspection results in connection with a Product or Service which could
reasonably be expected to have a Material Adverse Effect, or (f) the occurrence
of any event described in clauses (a) through (e) above that would otherwise
cause Borrower to be excluded from participating in any federal, provincial,
state or local health care programs under Section 1128 of the Social Security
Act or any similar law or regulation.

 



- 61 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

8.1.12

Reserved.

 

 

8.2

Remedies.

 

(a)If any Event of Default described in Section 8.1.3 shall occur, the Loan and
all other Obligations shall become immediately due and payable without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, Agent may, and upon the written request
of Required Lenders shall, declare all or any part of the Loans and other
Obligations to be due and payable, whereupon the Loans and other Obligations
(including without limitation the Exit Fee and any amounts due pursuant to
Section 2.8.2 hereof or any COC Prepayment Fee, as applicable, payable with
respect thereto) shall become immediately due and payable (in whole or in part,
as applicable), all without presentment, demand, protest or notice of any kind.
Agent shall use commercially reasonable efforts to promptly advise Borrower of
any such declaration, but failure to do so shall not impair the effect of such
declaration.

 

(b)In addition to the acceleration provisions set forth in Section 8.2(a) above,
upon the occurrence and continuation of an Event of Default, Agent may (or shall
at the request of Required Lenders) exercise any and all rights, options and
remedies provided for in any Loan Document, under the Uniform Commercial Code,
any other applicable foreign or domestic laws or otherwise at law or in equity,
including, without limitation, the right to (i) apply any property of Borrower
held by Agent to reduce the Obligations, (ii) foreclose the Liens created under
the Loan Documents, (iii) realize upon, take possession of and/or sell any
Collateral or securities pledged, with or without judicial process, (iv)
exercise all rights and powers with respect to the Collateral as Borrower might
exercise, (v) collect and send notices regarding the Collateral, with or without
judicial process, (vi) by its own means or with judicial assistance, enter any
premises at which Collateral and/or pledged securities are located, or render
any of the foregoing unusable or dispose of the Collateral and/or pledged
securities on such premises without any liability for rent, storage, utilities,
or other sums, and Borrower shall not resist or interfere with such action,
(vii) at Borrower’s expense, require that all or any part of the Collateral be
assembled and made available to Agent, for the benefit of Agent and Lenders, or
Required Lenders at any place reasonably designated by Required Lenders in their
sole discretion and/or relinquish or abandon any Collateral or securities
pledged or any Lien thereon.

 

(c)The enumeration of any rights and remedies in any Loan Document is not
intended to be exhaustive, and all rights and remedies of Agent and Lenders
described in any Loan Document are cumulative and are not alternative to or
exclusive of any other rights or remedies which Agent and Lenders otherwise may
have. The partial or complete exercise of any right or remedy shall not preclude
any other further exercise of such or any other right or remedy.

 

(d)Notwithstanding any provision of any Loan Document, Agent, in its sole
discretion shall have the right, but not any obligation, at any time that Loan
Parties fail to do so, subject to any applicable cure periods permitted by or
otherwise set forth in the Loan Documents, and from time to time, without prior
notice, to: (i) discharge (at Borrower’s expense) taxes or Liens affecting any
of the Collateral that have not been paid in violation of any Loan Document or
that jeopardize Agent’s Lien priority in the Collateral; or (ii) make any other
payment (at Borrower’s expense) for the administration, servicing, maintenance,
preservation or protection of the Collateral (each such advance or payment set
forth in clauses

(i) and (ii) herein, a “Protective Advance”). Agent shall be reimbursed for all
Protective Advances pursuant to Section 2.9.1(b) and/or Section 2.10, as
applicable, and any Protective Advances shall bear interest at the Default Rate
from the date such Protective Advance is paid by Agent until it is repaid. No
Protective Advance by Agent shall be construed as a waiver by Agent, or any
Lender of any Default, Event of Default or any of the rights or remedies of
Agent or any Lender under any Loan Document.

 



- 62 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

Section 9Agent.

 

 

9.1

Appointment; Authorization.

 

Each Lender hereby irrevocably appoints, designates and authorizes Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent.

 

 

9.2

Delegation of Duties.

 

Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

 

 

9.3

Limited Liability.

 

None of Agent or any of its Affiliates, directors, officers, employees or agents
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender for any
recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of any Loan Party or any other
party to any Loan Document to perform its Obligations hereunder or thereunder.
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or Affiliate of any Loan Party.

 

 

9.4

Reliance.

 

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of Required Lenders (or all Lenders if
expressly required hereunder) as it deems appropriate and, if it so requests,
confirmation from Lenders of their obligation to indemnify Agent against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under

 



- 63 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

this Agreement or any other Loan Document in accordance with a request or
consent of Required Lenders (or all Lenders if expressly required hereunder) and
such request and any action taken or failure to act pursuant thereto shall be
binding upon each Lender.

 

 

9.5

Notice of Default.

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default”. Agent will notify
Lenders of its receipt of any such notice or any such default in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders. Agent shall take such action with respect to such Event of Default or
Default as may be requested by Required Lenders in accordance with Section 8.2;
provided that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Default as it shall deem
advisable or in the best interest of Lenders.

 

 

9.6

Credit Decision.

 

Each Lender acknowledges that Agent has not made any representation or warranty
to it, and that no act by Agent hereafter taken, including any review of the
affairs of Borrower and the other Loan Parties, shall be deemed to constitute
any representation or warranty by Agent to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, and
made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly herein required to be furnished
to Lenders by Agent, Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of any Loan Party which may come into the possession of Agent.

 

 

9.7

Indemnification.

 

Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand Agent and its Affiliates, directors, officers,
employees and agents (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), based on such
Lender’s Pro Rata Term Loan Share, from and against any and all actions, causes
of action, suits, losses, liabilities, damages and expenses, including Legal
Costs, except to the extent any thereof result from the applicable Person’s own
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Legal Costs) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section 9.7 shall survive repayment of the
Loans, cancellation

 



- 64 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

of the Notes, any foreclosure under, or modification, release or discharge of,
any or all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of Agent.

 

 

9.8

Agent Individually.

 

SWK and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with any Loan Party and any Affiliate of any Loan Party as though SWK
were not Agent hereunder and without notice to or consent of any Lender. Each
Lender acknowledges that, pursuant to such activities, SWK or its Affiliates may
receive information regarding Loan Parties or their Affiliates (including
information that may be subject to confidentiality obligations in favor of any
such Loan Party or such Affiliate) and acknowledge that Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), SWK and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though SWK were not
Agent, and the terms “Lender” and “Lenders” include SWK and its Affiliates, to
the extent applicable, in their individual capacities.

 

 

9.9

Successor Agent.

 

Agent may resign as Agent at any time upon 30 days’ prior notice to Lenders and
Borrower (unless during the existence of an Event of Default such notice is
waived by Required Lenders). If Agent resigns under this Agreement, Required
Lenders shall, with (so long as no Event of Default exists) the consent of
Borrower (which shall not be unreasonably withheld or delayed), appoint from
among Lenders a successor agent for Lenders. If no successor agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint, on
behalf of, and after consulting with Lenders and (so long as no Event of Default
exists) Borrower, a successor agent. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent, and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent becomes effective, the provisions of this Section 9 and Sections 10.4 and
10.5 shall continue to inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement. If no successor agent
has accepted appointment as Agent by the date which is thirty (30) days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as
Required Lenders appoint a successor agent as provided for above; provided that
in the case of any collateral security held by Agent for the benefit of Agent
and Lenders under any of the Loan Documents, the retiring Agent shall continue
so to hold such collateral security until such time as a successor Agent is
appointed and the provisions of this Section 9 and Sections 10.4 and 10.5 shall
continue to inure to its benefit so long as retiring Agent shall continue to so
hold such collateral security. Upon the acceptance of a successor’s appointment
as Agent hereunder, the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents in respect of
the Collateral.

 

 

9.10

Collateral and Guarantee Matters.

 

Lenders irrevocably authorize Agent, at its option and in its discretion, (a) to
release any Lien granted to or held by Agent under any Collateral Document (i)
when all Obligations have been Paid in Full; (ii) constituting property sold or
to be sold or disposed of as part of or in connection with any sale or other
disposition permitted hereunder (including by consent, waiver or amendment and
it being agreed and understood that Agent may conclusively rely without further
inquiry on a certificate of an officer of Borrower as to the sale or other
disposition of property being made in compliance with this Agreement); or

(iii) subject
to  Section  10.1,  if  approved,  authorized  or  ratified  in  writing  by  Required  Lenders;
(b)

 



- 65 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

notwithstanding Section 10.1(a)(ii) hereof to release any party from its
guaranty under the Guarantee and Collateral Agreement (i) when all Obligations
have been Paid in Full or (ii) if such party was sold or is to be sold or
disposed of as part of or in connection with any disposition permitted hereunder
(including by consent, waiver or amendment and it being agreed and understood
that Agent may conclusively rely without further inquiry on a certificate of an
officer of Borrower as to the sale or other disposition being made in compliance
with this Agreement); or (c) to subordinate its interest in any Collateral to
any holder of a Lien on such Collateral which is permitted by Section 7.2(d) (it
being understood that Agent may conclusively rely on a certificate from Borrower
in determining whether the Debt secured by any such Lien is permitted by Section
7.1). Upon request by Agent at any time, Lenders will confirm in writing Agent’s
authority to release, or subordinate its interest in, particular types or items
of Collateral pursuant to this Section 9.10.

 

Agent shall release any Lien granted to or held by Agent under any Collateral
Document

(i) when all Obligations have been Paid in Full, (ii) in respect of property
sold or to be sold or disposed of as part of or in connection with any sale or
other disposition permitted hereunder (it being agreed and understood that Agent
may conclusively rely without further inquiry on a certificate of an officer of
Borrower as to the sale or other disposition of property being made in
compliance with this Agreement) or

(iii) subject to Section 10.1, if directed to do so in writing by Required
Lenders.

 

In furtherance of the foregoing, Agent agrees to execute and deliver to
Borrower, at Borrower’s expense, such termination and release documentation as
Borrower may reasonably request to evidence a Lien release that occurs pursuant
to terms of this Section 9.10.

 

 

9.11

Intercreditor Agreements.

 

Each Lender hereby irrevocably appoints, designates and authorizes Agent to
enter into one or more intercreditor agreements in relation to any other Debt of
Borrower entered into in accordance with this Agreement or as otherwise approved
by Required Lenders, on its behalf and to take such action on its behalf under
the provisions of any such agreement (subject to the last sentence of this
Section 9.11). Each Lender further agrees to be bound by the terms and
conditions of any such intercreditor agreement. Each Lender hereby authorizes
Agent to issue blockages notices in connection with any such Debt of Borrower
and such intercreditor agreement, or any replacement intercreditor agreement, in
its discretion or, at the direction of Required Lenders.

 

 

9.12

Actions in Concert.

 

For the sake of clarity, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement, the Notes or any other Loan Document (including exercising any
rights of set-off) without first obtaining the prior written consent of Agent
and Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement, the Notes and the other Loan
Documents shall be taken in concert and at the direction or with the consent of
Agent or Required Lenders.

 

Section 10Miscellaneous.

 

 

10.1

Waiver; Amendments.

 

(a)Except as otherwise expressly provided in this Agreement, no amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement or any of the other Loan Documents shall in any event be effective
unless the same shall be in writing and signed by Borrower (with respect to Loan
Documents to which Borrower is a party), by Lenders having aggregate Pro Rata
Term Loan Shares of not less than the aggregate Pro Rata Term Loan Shares
expressly designated herein

 



- 66 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

with respect thereto or, in the absence of such express designation herein, by
Required Lenders, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that:

 

(i)no such amendment, modification, waiver or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby, in addition to
Required Lenders and Borrower, do any of the following: (A) increase any of the
Commitments (provided that only the Lenders participating in any such increase
of the Commitments shall be considered directly affected by such increase), (B)
extend the date scheduled for payment of any principal of (except as otherwise
expressly set forth below in clause (C)) or interest on the Loans or any fees or
other amounts payable hereunder or under the other Loan Documents, or (C) reduce
the principal amount of any Loan, the amount or rate of interest thereon
(provided that Required Lenders may rescind an imposition of default interest
pursuant to Section 2.6.1), or any fees or other amounts payable hereunder or
under the other Loan Documents; and

 

(ii)no such amendment, modification, waiver or consent shall, unless in writing
and signed by all of the Lenders in addition to Borrower (with respect to Loan
Documents to which Borrower is a party), do any of the following: (A) release
any material guaranty under the Guarantee and Collateral Agreement or release
all or substantially all of the Collateral granted under the Collateral
Documents, except as otherwise specifically provided in this Agreement or the
other Loan Documents, (B) change the definition of Required Lenders, (C) change
any provision of this Section 10.1, (D) amend the provisions of Section 2.10.2
or Section 2.10.4, or (E) reduce the aggregate Pro Rata Term Loan Shares
required to effect any amendment, modification, waiver or consent under the Loan
Documents.

 

(b)No amendment, modification, waiver or consent shall, unless in writing and
signed by Agent, in addition to Borrower and Required Lenders (or all Lenders
directly affected thereby or all of the Lenders, as the case may be, in
accordance with the provisions above), affect the rights, privileges, duties or
obligations of Agent (including without limitation under the provisions of
Section 9), under this Agreement or any other Loan Document.

 

(c)No delay on the part of Agent or any Lender in the exercise of any right,
power or remedy shall operate as a waiver thereof, nor shall any single or
partial exercise by any of them of any right, power or remedy preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.

 

 

10.2

Notices.

 

All notices hereunder shall be in writing (including via electronic mail) and
shall be sent to the applicable party at its address shown on Annex II or at
such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
electronic mail transmission shall be deemed to have been given when sent if
sent during regular business hours on a Business Day, otherwise, such deemed
delivery will be effective as of the next Business Day; notices sent by mail
shall be deemed to have been given five (5) Business Days after the date when
sent by registered or certified mail, first class postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. Borrower, Agent and Lenders each hereby acknowledge that,
from time to time, Agent, Lenders and Borrower may deliver information and
notices using electronic mail.

 



- 67 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

10.3

Computations.

 

Unless otherwise specifically provided herein, any accounting term used in this
Agreement (including in Section 7.13 or any related definition) shall have the
meaning customarily given such term in accordance with GAAP, and all financial
computations (including pursuant to Section 7.13 and the related definitions,
and with respect to the character or amount of any asset or liability or item of
income or expense, or any consolidation or other accounting computation)
hereunder shall be computed in accordance with GAAP consistently applied;
provided that if Borrower notifies Agent that Borrower wishes to amend any
covenant in Section 7.13 (or any related definition) to eliminate or to take
into account the effect of any change in GAAP on the operation of such covenant
(or if Agent notifies Borrower that Required Lenders wish to amend Section 7.13
(or any related definition) for such purpose), then Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to Borrower and Required Lenders. The explicit qualification of
terms or computations by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (Codification of Accounting Standards 825-10) to value
any Debt or other liabilities of any Loan Party or any Subsidiary at “fair
value”, as defined therein.

 

 

10.4

Costs; Expenses.

 

Borrower agrees to pay on demand the reasonable and documented out-of-pocket
costs and expenses of (a) Agent (including Legal Costs) in connection with (i)
the preparation, execution, syndication and delivery (including perfection and
protection of Collateral) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith, (ii) the administration of the Loans and the Loan
Documents, and (iii) any proposed or actual amendment, supplement or waiver to
any Loan Document, and (b) Agent and Lenders (including Legal Costs) in
connection with the collection of the Obligations and enforcement of this
Agreement, the other Loan Documents or any such other documents; provided,
however, that notwithstanding anything to the contrary herein, Borrower shall
only be obligated to pay Legal Costs of a single firm of counsel for the Agent
and the Lenders, taken as a whole (and, in the case of an actual or perceived
conflict of interest, one additional firm of counsel for all similarly affected
indemnitees), and, if reasonably necessary, by a single firm of local counsel in
each relevant jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for the Agent and the Lenders taken as a whole
(and, in the case of an actual or perceived conflict of interest, one additional
firm of local counsel in each relevant jurisdiction for similarly affected
Indemnitees). In addition, Borrower agrees to pay and to save Agent and Lenders
harmless from all liability for, any fees of Borrower’s auditors in connection
with any reasonable exercise by Agent and Lenders of their rights pursuant to
and to the extent provided in Section 6.2. All Obligations provided for in this
Section 10.4 shall survive repayment of the Loans, cancellation of the Notes,
and termination of this Agreement.

 

 

10.5

Indemnification by Borrower.

 

In consideration of the execution and delivery of this Agreement by Agent and
Lenders and the agreement to extend the Commitments provided hereunder, Borrower
hereby agrees to indemnify, exonerate and hold Agent, each Lender and each of
the officers, directors, employees, Affiliates and agents of Agent and each
Lender (each a “Lender Party”) free and harmless from and against any and all
actions, causes of action, suits, losses, liabilities, damages and expenses,
including Legal Costs (collectively, the “Indemnified Liabilities”) of a single
firm of counsel for all Lender Parties, taken as a whole (and, in the

 



- 68 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

case of an actual or perceived conflict of interest, one additional firm of
counsel for all similarly affected Lender Parties), and, if reasonably
necessary, by a single firm of local counsel in each relevant jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for all Lender Parties taken as a whole (and, in the case of an
actual or perceived conflict of interest, one additional firm of local counsel
in each relevant jurisdiction for similarly affected Lender Parties), incurred
by Lender Parties or any of them as a result of, or arising out of, or relating
to any Loan Party or any of their respective officers, directors or agents,
including, without limitation, (a) any tender offer, merger, purchase of equity
interests, purchase of assets or other similar transaction financed or proposed
to be financed in whole or in part, directly or indirectly, with the proceeds of
any of the Loans, (b) the use, handling, release, emission, discharge,
transportation, storage, treatment or disposal of any Hazardous Substance at any
property owned or leased by Borrower or any other Loan Party, (c) any violation
of any Environmental Laws with respect to conditions at any property owned or
leased by any Loan Party or the operations conducted thereon,

(d) the investigation, cleanup or remediation of offsite locations at which any
Loan Party or their respective predecessors are alleged to have directly or
indirectly disposed of Hazardous Substances, (e) the execution, delivery,
performance or enforcement of this Agreement or any other Loan Document by any
Lender Party, or (f) such Loan Party’s general operation of its business
including all product liability out of or in connection with such Person’s or
any of its Affiliates or licensees manufacture use or sale of a Product or the
provision of a Service; provided that Borrower shall not have any obligation
hereunder to any Lender Party with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities have resulted from

(i) the gross negligence, bad faith or willful misconduct of such Lender Party
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), (ii) intentional breach by such Lender Party of its
material obligations hereunder or any other Loan Document (as determined by a
court of competent jurisdiction in a final and non-appealable decision) or (iii)
any proceeding between and among Lenders (other than any claims against a Lender
Party in its capacity as an Agent) that does not involve an act or omission by
Borrower or any other Subsidiary of Borrower. Each Lender Party shall be
obligated to refund or return any and all amounts paid by the Borrower pursuant
to this Section 10.5 to such Lender Party for any fees, expenses, or damages to
the extent such Lender Party is not entitled to payment of such amounts in
accordance with the terms hereof. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. All
Obligations provided for in this Section 10.5 shall survive repayment of the
Loans, cancellation of the Notes, any foreclosure under, or any modification,
release or discharge of, any or all of the Collateral Documents and termination
of this Agreement.

 

 

10.6

Marshaling; Payments Set Aside.

 

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in favor of Borrower or any other Person or against or in payment of any or all
of the Obligations. To the extent that Borrower makes a payment or payments to
Agent or any Lender, or Agent or any Lender enforces its Liens or exercises its
rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the fullest extent permitted by applicable law, to the extent of such recovery,
the obligation hereunder or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or set-off had not occurred and (b) each
Lender severally agrees to pay to Agent upon demand its ratable share of the
total amount so recovered from or repaid by Agent to the extent paid to such
Lender.

 



- 69 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

10.7

Nonliability of Lenders.

 

The relationship between Borrower on the one hand and Lenders and Agent on the
other hand shall be solely that of borrower and lender. Neither Agent nor any
Lender shall have any fiduciary responsibility to Borrower. Neither Agent nor
any Lender undertakes any responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower’s business or
operations. To the fullest extent permitted under applicable law, execution of
this Agreement by Borrower constitutes a full, complete and irrevocable release
of any and all claims which Borrower may have at law or in equity in respect of
all prior discussions and understandings, oral or written, relating to the
subject matter of this Agreement and the other Loan Documents. Neither Agent nor
any Lender shall have any liability with respect to, and Borrower hereby, to the
fullest extent permitted under applicable law, waives, releases and agrees not
to sue for, any special, indirect, punitive or consequential damages or
liabilities.

 

 

10.8

Assignments.

 

 

10.8.1

Assignments.

 

(a)Any Lender may at any time assign to one or more Persons (other than a Loan
Party and their respective Affiliates) (any such Person, an “Assignee”) all or
any portion of such Lender’s Loans and Commitments, with the prior written
consent of Agent, and, so long as no Event of Default (subject, for the
avoidance of doubt, to any cure periods) has occurred and is continuing,
Borrower (which consents shall not be unreasonably withheld or delayed),
provided, however, that no such consent(s) shall be required:

 

(i)from Borrower for an assignment by a Lender to another Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, but such Lender will give written
notice to Borrower of any such assignment;

 

(ii)from Agent for an assignment by a Lender to an Affiliate of a Lender or an
Approved Fund of a Lender;

 

(iii)from Borrower or Agent for an assignment by SWK Funding LLC, as a Lender,
to any Person for which SWK Advisors LLC acts as an investment advisor (or any
similar type of representation or agency) pursuant to a written agreement, but
SWK Funding LLC will give written notice to Borrower of any such assignment;

 

(iv)from Borrower or Agent for an assignment by a Lender of its Loans and its
Note as collateral security to a Federal Reserve Bank or, as applicable, to such
Lender’s trustee for the benefit of its investors (but no such assignment shall
release any Lender from any of its obligations hereunder); or

 

(v)from Borrower, Agent or any Lender for (A) the assignment of SWK's Loans and
Commitments to a Permitted Assignee (as defined below) or (B) a collateral
assignment by SWK of, and the grant by SWK of a security interest in, all of
SWK's right, title and interest in, to and under each of the Loan Documents,
including, without limitation, all of SWK's rights and interests in, to and
under this Agreement, the Obligations and the Collateral (collectively, the
“Assigned Rights”), to a Permitted Assignee, provided that no such collateral
assignment shall release SWK from any of its obligations under any of the Loan
Documents. In connection with any enforcement of or foreclosure upon its
security interests in any of the Assigned Rights, a Permitted Assignee, upon
notice to Borrower, SWK and the other Lenders, shall be entitled to substitute
itself, or its designee, for SWK as a Lender under this Agreement. For purposes
hereof,

 



- 70 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

the term “Permitted Assignee” shall mean any lender to or funding source of SWK
or its Affiliate, together with its successors, assigns or designees (including,
without limitation, any purchaser or other assignee of the Assigned Rights from
such Person). Effective immediately upon the replacement of SWK as a Lender
under this Agreement by a Permitted Assignee in accordance with this clause (v),
SWK shall automatically be deemed to have resigned as Agent pursuant to Section
9.9 of this Agreement (without the need for Agent giving advance written notice
of such resignation as required pursuant to such Section 9.9), and Required
Lenders shall appoint a successor Agent in accordance with Section 9.9 of this
Agreement.

 

(b)From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Agent for delivery
to the Assignee (and, as applicable, the assigning Lender) a Note in the
principal amount of the Assignee’s Pro Rata Term Loan Share (and, as applicable,
a Note in the principal amount of the Pro Rata Term Loan Share retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to Borrower any prior Note held by it.

 

(c)Agent, acting solely for this purpose as an agent of Borrower, shall maintain
at one of its offices in the United States a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
each Lender, and the Commitments of, and principal amount of the Loans owing to,
such Lender pursuant to the terms hereof. The entries in such register shall be,
in the absence of manifest error, conclusive, and Borrower, Agent and Lenders
may treat each Person whose name is recorded therein pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by
Borrower and any Lender, at any reasonable time upon reasonable prior notice to
Agent.

 

(d)Notwithstanding the foregoing provisions of this Section 10.8.1 or any other
provision of this Agreement, any Lender may at any time assign all or any
portion of its Loans and its Note (i) as collateral security to a Federal
Reserve Bank or, as applicable, to such Lender’s trustee for the benefit of its
investors (but no such assignment shall release any Lender from any of its
obligations hereunder) and (ii) to (w) an Affiliate of such Lender which is at
least fifty percent (50%) owned (directly or indirectly) by such Lender or by
its direct or indirect parent company, (x) its direct or indirect parent
company, (y) to one or more other Lenders or (z) to an Approved Fund.

 

 

10.9

Participations.

 

Any Lender may at any time sell to one or more Persons participating interests
in its Loans, Commitments or other interests hereunder (any such Person, a
“Participant”). In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (b) Borrower and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (c) all amounts payable by Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. No Participant shall have any direct or indirect voting
rights hereunder except with respect to any event described in Section 10.1
expressly requiring the unanimous vote of all Lenders or, as applicable, all
affected Lenders.  Each Lender agrees to incorporate the requirements of the
preceding

 



- 71 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

sentence into each participation agreement which such Lender enters into with
any Participant. Borrower agrees, to the fullest extent permitted by applicable
law, that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided
that such right of set-off shall be subject to the obligation of each
Participant to share with Lenders, and Lenders agree to share with each
Participant, as provided in Section 2.10.4. Borrower also agrees that each
Participant shall be entitled to the benefits of Section 3 as if it were a
Lender (provided that a Participant shall not be entitled to such benefits
unless such Participant agrees, for the benefit of Borrower, to comply with the
documentation requirements of Section 3.1(c) as if it were a Lender and complies
with such requirements, and provided, further, that no Participant shall receive
any greater compensation pursuant to Section 3 than would have been paid to the
participating Lender if no participation had been sold). Any such Lender
transferring a participation shall, as an agent for Borrower, maintain in the
United States a register to record the names, address, and interest, principal
and other amounts owing to, each Participant. The entries in such register shall
be, in the absence of manifest error, conclusive, and Borrower, Agent and the
Lenders may treat each Person whose name is recorded therein pursuant to the
terms hereof as a Participant hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such participation register shall be
available for inspection by the Agent or Borrower, at any reasonable time upon
reasonable prior written notice from Agent or Borrower.

 

 

10.10

Confidentiality.

 

Borrower, Agent and each Lender agree to use commercially reasonable efforts
(equivalent to the efforts Borrower, Agent or such Lender applies to maintain
the confidentiality of its own confidential information) to maintain as
confidential all information (including, without limitation, any information
provided by Borrower pursuant to Sections 6.1, 6.2 and 6.9) provided to them by
any other party hereto and/or any other Loan Party, as applicable, except that
Agent and each Lender may disclose such information (a) to Persons employed or
engaged by Agent or such Lender or any of their Affiliates (including collateral
managers of Lenders) in evaluating, approving, structuring or administering the
Loans and the Commitments (provided that such Persons have been informed of the
covenants contained in this Section 10.10); (b) to any assignee or participant
or potential assignee or participant that has agreed to comply with the
covenants contained in this Section 10.10 (and any such assignee or participant
or potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of Agent’s or such Lender’s counsel, is
required by law; (e) in connection with the exercise of any right or remedy
under the Loan Documents or in connection with any litigation to which Agent or
such Lender is a party;

(f)to any nationally recognized rating agency or investor of a Lender that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued or investment decisions with respect to such
Lender; (g) that ceases to be confidential through no fault of Agent or any
Lender; (h) to a Person that is an investor or prospective investor in a
Securitization that agrees that its access to information regarding Borrower and
the Loans and Commitments is solely for purposes of evaluating an investment in
such Securitization and who agrees to treat such information as confidential; or
(i) to a Person that is a trustee, collateral manager, servicer, noteholder or
secured party in a Securitization in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For purposes of this Section, “Securitization” means a public or
private offering by a Lender or any of its Affiliates or their respective
successors and assigns, of securities which represent an interest in, or which
are collateralized, in whole or in part, by the Loans or the Commitments. In
each case described in clauses (c), (d) and (e) (as such disclosure in clause
(e) pertains to litigation only), where the Agent or Lender, as applicable, is
compelled to disclose a Loan Party’s confidential information, promptly after
such disclosure

 



- 72 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

the Agent or such Lender, as applicable, shall notify Borrower of such
disclosure provided, however, that neither the Agent nor any Lender shall be
required to notify Borrower of any such disclosure (i) to any federal or state
banking regulatory authority conducting an examination of the Agent or such
Lender, or (ii) to the extent that it is legally prohibited from so notifying
Borrower. Notwithstanding the foregoing, Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

 

 

10.11

Captions.

 

Captions used in this Agreement are for convenience only and shall not affect
the construction of this Agreement.

 

 

10.12

Nature of Remedies.

 

All Obligations of Borrower and rights of Agent and Lenders expressed herein or
in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

 

10.13

Counterparts.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt by facsimile machine or in
“.pdf” format through electronic mail of any executed signature page to this
Agreement or any other Loan Document shall constitute effective delivery of such
signature page. This Agreement and the other Loan Documents to the extent signed
and delivered by means of a facsimile machine or other electronic transmission
(including “.pdf”), shall be treated in all manner and respects and for all
purposes as an original agreement or amendment and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No party hereto or to any such other Loan Document shall
raise the use of a facsimile machine or other electronic transmission to deliver
a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

 

10.14

Severability.

 

The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

 

 

10.15

Entire Agreement.

 

This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

 



- 73 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

10.16

Successors; Assigns.

 

This Agreement shall be binding upon Borrower, Lenders and Agent and their
respective successors and assigns, and shall inure to the benefit of Borrower,
Lenders and Agent and the successors and assigns of Lenders and Agent. No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Borrower may not assign or transfer any of its rights
or Obligations under this Agreement without the prior written consent of Agent
and each Lender.

 

 

10.17

Governing Law.

 

THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS CODE).

 

 

10.18

Forum Selection; Consent to Jurisdiction.

 

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, U.S. FIRST CLASS POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

 

10.19

Waiver of Jury Trial.

 

EACH OF BORROWER, AGENT AND EACH LENDER, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 



- 74 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

 

10.20

Patriot Act.

 

Each Lender that is subject to the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), and Agent (for itself
and not on behalf of any Lender), hereby notifies each Loan Party that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or Agent, as applicable, to identify
each Loan Party in accordance with the Patriot Act.

 

 

10.21

Independent Nature of Relationship.

 

Nothing herein contained shall constitute any Loan Party and SWK as a
partnership, an association, a joint venture or any other kind of entity or
legal form or constitute any party the agent of the other. No party shall hold
itself out contrary to the terms of this Section 10.21 and no party shall become
liable by any representation, act or omission of the other contrary to the
provisions hereof. No Loan Party, Lender, nor SWK has any fiduciary or other
special relationship with the other party hereto or any of its Affiliates. The
Loan Parties and SWK agree that SWK is not involved in or responsible for the
manufacture, marketing or sale of any Product or the provision of any Service.

 

 

10.22

Approved AR Loan Facility.

 

(a)Agent and Lenders acknowledge that Borrower is seeking a revolving loan
facility to be secured by a first lien security interest in Borrower’s Inventory
and accounts receivable generated by product sales in the normal course of
business; provided that (a) any such loan facility will be (i)(x) in a maximum
principal amount of $2,500,000, (y) subject to an advance rate of no greater
than (A) seventy- five percent (75.0%) in respect of such accounts receivable
and (B) fifty percent (50.0%) in respect of Inventory, in each case unless
otherwise agreed to in writing by Agent in its sole discretion, and (ii) subject
to an Intercreditor Agreement, (b) Agent shall have a second priority Lien and
security interest in any accounts receivable and Inventory securing such
revolving loan facility, and (c) the material terms and conditions of such
revolving loan facility shall be acceptable to Agent in its commercially
reasonable discretion (such revolving loan facility, together with any
replacement revolving loan facility as approved by Agent that is subject to an
Intercreditor Agreement, collectively an “Approved AR Loan Facility”). Agent and
Borrower agree to work together in good faith, and at Borrower’s sole cost and
expense, to negotiate and enter into such amendments to this Agreement and such
other Loan Documents as may be necessary to permit such Debt owing under any
Approved AR Loan Facility, to release and/or subordinate such Liens as may be
necessary to effectuate any such Approved AR Loan Facility, and to enter into
such third party documents as may be reasonably requested by Borrower and/or the
revolving loan lender under any such Approved AR Loan Facility.

 

(b)In the event an Approved AR Loan Facility is not consummated on or before
December 31, 2019, Agent and Borrower agree to work in good faith to increase
the Term Loan Commitment hereunder by an amount not to exceed in the aggregate
$2,500,000 and otherwise on such terms and in form and substance acceptable to
Agent in its sole discretion.

 

 

[Remainder of page intentionally blank; signature pages follow.]

 



- 75 -

[Biolase] Credit Agreement #61304369

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

 

BORROWER: BIOLASE, INC.,

a Delaware corporation

By:/s/ John R. Beaver

Name:   John R. Beaver

Title:Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]

 

#61304369

 

 

--------------------------------------------------------------------------------

 

AGENT AND LENDERS:

 

SWK FUNDING LLC,

as Agent and a Lender

 

 

 

[gfnhxfs5fp4q000001.jpg]By: SWK Holdings Co its sole Manager

 

 

By: ----=----=:......_,_,'--l-c.........:::=--      :,. --+---­



 

•

""""---"

Name: Winston



Title: ChiefExec .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]

 



#61304369

 



--------------------------------------------------------------------------------

 

ANNEX I

 

Commitments and Pro Rata Term Loan Shares

 

 

 

Lender

 

Commitment

 

Pro Rata Term Loan Share

SWK Funding LLC

$12,500,000

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex I - 1

[Biolase] Annexes to Credit Agreement

 



#61337668

 



--------------------------------------------------------------------------------

 

ANNEX II

 

Addresses

 

 

 

Party

 

Notice Address

Agent:

SWK Funding LLC

14755 Preston Road, Suite 105

Dallas, Texas 75254

Email: notifications@swkhold.com with a copy to:

Holland & Knight LLP

200 Crescent Court, Suite 1600

Dallas, Texas 75201 Attn: Ryan Magee

Email: ryan.magee@hklaw.com

Borrower:

Biolase, Inc.

4 Cromwell

Irvine, CA 92618 Attn: Michael Carroll

Email: mcarroll@biolase.com And

Attn: Brendan O’Connell Email: boconnell@biolase.com

 

with a copy to:

 

Sidley Austin LLP

One South Dearborn, Suite 900 Chicago, IL 60603

Attn: Beth Peev

Email: bpeev@sidley.com

 



Annex II - 1

[Biolase] Annexes to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Assignment Agreement

 

This  ASSIGNMENT  AGREEMENT  (the  “Assignment  Agreement”)  is  entered  into  as  of  
[ ] 20[ ], by and between the Assignor named on the signature page hereto
(“Assignor”)  and the Assignee named on the signature page hereto (“Assignee”).
Reference is made to the Credit Agreement dated as of November 9, 2018 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) among BIOLASE, INC., a Delaware corporation (“Borrower”),
the Lenders party thereto from time to time (“Lenders”), and SWK FUNDING LLC, as
administrative agent (in such capacity, together with its successors and
assigns, the “Agent”) on behalf of the Lenders. Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to them in the Credit
Agreement.

 

Assignor and Assignee agree as follows:

 

1.For an agreed consideration, Assignor hereby irrevocably sells and assigns to
Assignee, and the Assignee hereby irrevocably purchases and assumes from
Assignor, subject to and in accordance with the Credit Agreement, as of the
Effective Date (as defined below) (a) all of Assignors’ rights and obligations
in its capacities as Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest, as identified on the schedule attached hereto, of all
of such outstanding rights and obligations of Assignor under or in relation to
the Credit Agreement, and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of
Assignor (in its capacity as Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by Assignor to the Assignee pursuant to clauses
(a) and (b) above being referred to herein collectively as an “Assigned
Interest”). Such sale and assignment is without recourse to Assignor and, except
as expressly provided in this Assignment Agreement, without representation or
warranty by Assignor.

 

2.Assignor (a) represents that as of the Effective Date, that it is the legal
and beneficial owner of the Assigned Interests free and clear of any adverse
claim; (b) represents that, as of the date hereof, the balance of the Loan is $[
]; (c) makes no other representation or warranty and assumes no responsibility
with respect to any statement, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Loan Documents or any other instrument or document furnished pursuant
thereto; and (d) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or any
other Person or the performance or observance by any Loan Party of its
Obligations under the Credit Agreement or the other Loan Documents or any other
instrument or document furnished pursuant thereto.

 

3.Assignee (a) represents and warrants that it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment Agreement
and to consummate the transactions contemplated hereby and to become a Lender
under the Credit Agreement; (b) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (c) represents and warrants
that it has, independently and without reliance upon Agent or

 



Exhibit A-1

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment Agreement and to purchase such Assigned Interest; (d) agrees
that it will, independently and without reliance upon Agent, Assignor or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement;

(e) appoints and authorizes Agent to take such action as agent on its behalf and
to exercise such powers under the Credit Agreement as are delegated to Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; (f) hereby represents and warrants that upon the effectiveness of this
Assignment Agreement, Assignee will be a Lender under the Credit Agreement and
further agrees that it will perform in accordance with their terms all
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; (g) represents that on the date of this Assignment
Agreement it is not presently aware of any facts that would cause it to make a
claim under the Credit Agreement; (h) if organized under the laws of a
jurisdiction outside the United States, attaches the forms prescribed by the
Internal Revenue Service of the United States, which have been duly executed,
certifying as to Assignee’s exemption from United States withholding taxes with
respect to all payments to be made to Assignee under the Credit Agreement or
such other documents as are necessary to indicate that all such payments are
subject to such tax at a rate reduced by an applicable tax treaty; and (i)
represents and warrants that it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type.

 

4.The effective date for this Assignment Agreement shall be as set forth on the
schedule attached hereto (the “Effective Date”). Following the execution of this
Assignment Agreement, it will be  delivered to Agent for acceptance and
recording by Agent pursuant to the Credit Agreement.

 

5.Upon such acceptance and recording, from and after the Effective Date, (a)
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment Agreement, have the rights and obligations of a Lender
thereunder and (b) Assignor shall, to the extent provided in this Assignment
Agreement, relinquish its rights (other than indemnification rights) and be
released from its obligations under the Credit Agreement.

 

6.From and after the Effective Date, Agent shall make all payments in respect of
each Assigned Interest (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued to but excluding the
Effective Date and to Assignee for amounts which have accrued from and after the
Effective Date. Notwithstanding the foregoing, Agent shall make all payments of
interest, fees or other amounts paid or payable in kind from and after the
Effective Date to Assignee.

 

7.THIS ASSIGNMENT AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS CODE).

 

8.This Assignment Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
Agreement may be executed in any number of counterparts and by the different
parties hereto on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Assignment Agreement. Receipt by facsimile, portable
document format (.pdf), or other electronic transmission of any executed
signature page to this Assignment Agreement shall constitute effective delivery
of such signature page.

 



Exhibit A-2

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

The parties hereto have caused this Assignment Agreement to be executed and
delivered as of the date first written above.

 

 

ASSIGNOR:

[ ]

 

 

By: Name: Title:  

 

 

ASSIGNEE:

[ ]

 

 

By: Name: Title:  

 

Acknowledged and Agreed:

 

SWK FUNDING LLC,

as Agent

 

By: SWK Holdings Corporation, its sole Manager

 

 

By: Name: Title:  

 

 

 

Acknowledged and Agreed:

 

BIOLASE, INC.,

a Delaware corporation

[as needed prior to an Event of Default]

 

By: Name: Title:        

 

By: Name: Title:        

 



Exhibit A-4

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

Schedule to Assignment Agreement

 

 

Assignor:

 

Assignee:

 

Effective Date:

 

 

Credit Agreement: Credit Agreement, dated as of November 9, 2018, among BIOLASE,
INC., a Delaware corporation, as Borrower, the financial institutions party
thereto from time to time as Lenders, and SWK FUNDING LLC, as Agent, as it may
be amended, restated, supplemented or otherwise modified from time to time

 

Interests Assigned:

 

 

Term Loan

Aggregate Pro Rata Term Loan Share

Assignor Amounts (pre-assignment)

$12,500,000

100%

Assignor Amounts (post-assignment)

$

 

Amounts Assigned

$

 

Assignee Amounts (pre-assignment)

$

 

Assignee Amounts

(post-assignment)

 

$

 

 

Assignee Information:

 

Address for Notices:

 

[gfnhxfs5fp4q000002.jpg]

 

[gfnhxfs5fp4q000003.jpg]

Attention: Telephone: Telecopy:        

Address for Payments:

 

Bank: ABA #:

Account #: Reference:

 



Exhibit A-6

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

 

Form of Compliance Certificate COMPLIANCE CERTIFICATE [

] 20[ ]

 

Please refer to the Credit Agreement, dated as of November 9, 2018 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”) among
BIOLASE, INC., a Delaware corporation (“Borrower”), the lenders party thereto
from time to time as Lenders, and SWK FUNDING LLC, as administrative agent (in
such capacity, together with its successors and assigns, the “Agent”) on behalf
of the Lenders. This certificate (this “Certificate”), together with supporting
calculations attached hereto, is delivered to Agent pursuant to the terms of the
Credit Agreement. Terms used but not  otherwise defined herein are used herein
as defined in the Credit Agreement.

 

Enclosed herewith is a copy of the [annual audited/quarterly] financial
statements required under the Credit Agreement as at and for the period ending  
[ ] (the “Computation Date”), which financial statements fairly present in all
material respects the financial condition and results of operations of the
Persons covered by such financial statements as of the Computation Date and for
the period then ended and have been prepared in accordance with GAAP
consistently applied (subject to the absence of footnotes and to normal year-end
adjustments).

 

Borrower hereby certifies and warrants that the computations set forth on the
schedule attached hereto correspond to the computations required by Sections
7.13.1, 7.13.2, and 7.13.3 of the Credit Agreement and such computations are
true and correct as of the Computation Date.

 

Borrower further certifies that no Event of Default or Default has occurred and
is continuing [except as set forth on Annex I hereto, which Annex describes such
Event of Default or Default and the steps, if any, being taken to cure it].

 

Borrower has caused this Certificate to be executed and delivered by its officer
thereunto duly authorized on [ ] 20[ ].

 

 

 

BIOLASE, INC.,

a Delaware corporation

 

By: Name: Title:  

 



Exhibit B-1

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

Schedule to Compliance Certificate Dated as of 1

 

 

A.Section 7.13.1 – Consolidated Unencumbered Liquid Assets

 

1A.any Cash Equivalent Investment owned by Borrower and its Subsidiaries on a
consolidated basis which are not the subject of any Lien or other arrangement
with any creditor to have its claim satisfied out of the asset (or proceeds
thereof) prior to the general creditors of Borrower and such Subsidiaries other
than the Lien for the benefit of Agent and Lenders:

 

(a)any evidence of Debt, maturing not more than one year after such time, issued
or guaranteed by the United States Government or any agency thereof

 

 

$

(b)commercial paper, or corporate demand notes, in each case (unless issued by a
Lender or its holding

company) rated at least “A-l” by Standard & Poor’s

Ratings Group or “P-l” by Moody’s Investors Service, Inc.

 

 

 

 

$

(c)any certificate of deposit (or time deposit represented by a certificate of
deposit) or banker’s acceptance maturing not more than one year after such time,
or any overnight Federal Funds transaction that is issued or sold by any Lender
(or by a commercial banking institution that is a member of the Federal Reserve
System or is a U.S. branch of a foreign banking institution and has a combined
capital and surplus and undivided profits of not less than $500,000,000)

 

 

 

 

$

(d)any repurchase agreement entered into with any Lender (or commercial banking
institution of the nature referred to in Item (c) above) which (i) is secured by
a fully perfected security interest in any obligation of the type described in
any of Items (a) through (c) above and (ii) has a market value at the time such
repurchase agreement is entered into of not less than one-hundred percent (100%)
of the repurchase obligation of such Lender (or other commercial banking
institution) thereunder

 

 

 

 

 

 

 

 

$

(e)money market accounts or mutual funds which invest exclusively or
substantially in assets satisfying the

$

 



1 The descriptions of the calculations set forth in this certificate are
sometimes abbreviated for simplicity, but are qualified in their entirety by
reference to the full text of the calculations provided in the Credit Agreement.

 





Exhibit B-2

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

foregoing requirements

 

(f)cash

$

(g)other short-term investments utilized by Foreign Subsidiaries in accordance
with the normal investment practices for cash management in investments of a
type analogous to the foregoing

 

 

 

$

(h)other short term liquid investments approved in writing by Agent

 

$

1B.The aggregate amount of Borrower’s accounts payable under GAAP that are
ninety (90) days or more past due the invoice date for such accounts payable

 

1C.Total of Items 1(A)(a) through (h) above, minus Item 1(B) above

 

$

 

 

$

 

2. Minimum Required for Corresponding Fiscal Quarter: the greater of:

 

 

 

$1,500,000

 

or

an amount equal to the (i) aggregate cash flow from operations of Borrower and
its Subsidiaries less (ii) capital expenditures (in the case of clauses (i) and
(ii), for the period being measured and as determined in accordance with GAAP

 

3.Is the amount in Item 1C equal to or greater than the amount referenced in
Item 2?

 

 

 

 

 

Yes

 

No

A.Section 7.13.1 – Consolidated Unencumbered Liquid Assets

 

1A.any Cash Equivalent Investment owned by Borrower and its Subsidiaries on a
consolidated basis which are not the subject of any Lien or other arrangement
with any creditor to have its claim satisfied out of the asset (or proceeds
thereof) prior to the general creditors of Borrower and such Subsidiaries other
than the Lien for the benefit of Agent and Lenders:

 

(a)any evidence of Debt, maturing not more than one year after such time, issued
or guaranteed by the United States Government or any agency thereof

 

 

$

(b)commercial paper, or corporate demand notes, in each case (unless issued by a
Lender or its holding

$

 





Exhibit B-3

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

company) rated at least “A-l” by Standard & Poor’s

Ratings Group or “P-l” by Moody’s Investors Service, Inc.

 

(c)any certificate of deposit (or time deposit represented by a certificate of
deposit) or banker’s acceptance maturing not more than one year after such time,
or any overnight Federal Funds transaction that is issued or sold by any Lender
(or by a commercial banking institution that is a member of the Federal Reserve
System or is a U.S. branch of a foreign banking institution and has a combined
capital and surplus and undivided profits of not less than $500,000,000)

 

 

 

 

$

(d)any repurchase agreement entered into with any Lender (or commercial banking
institution of the nature referred to in Item (c) above) which (i) is secured by
a fully perfected security interest in any obligation of the type described in
any of Items (a) through (c) above and (ii) has a market value at the time such
repurchase agreement is entered into of not less than one-hundred percent (100%)
of the repurchase obligation of such Lender (or other commercial banking
institution) thereunder

 

 

 

 

 

 

 

 

$

(e)money market accounts or mutual funds which invest exclusively or
substantially in assets satisfying the foregoing requirements

 

 

$

(f)cash

 

(g)other short-term investments utilized by Foreign Subsidiaries in accordance
with the normal investment practices for cash management in investments of a
type analogous to the foregoing

 

 

 

$

 

$

(h)other short term liquid investments approved in writing by Agent

 

$

1B.The aggregate amount of Borrower’s accounts payable under GAAP that are
ninety (90) days or more past due the invoice date for such accounts payable

 

1C.Total of Items 1(A)(a) through (g) above, minus Item 1(B) above

 

$

 

 

$

2. Minimum Required for Corresponding Fiscal Quarter: the greater of:

 

$1,500,000

 

or

 



Exhibit B-4

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

 

 

an amount equal to the (i) aggregate cash flow from operations of Borrower and
its Subsidiaries less (ii) capital expenditures and changes in net working
capital (normalized for any non-recurring items; in the case of clauses (i) and
(ii), for the period being measured and as determined in accordance with GAAP

 

3.Is the amount in Item 1C equal to or greater than the amount referenced in
Item 2?

 

 

 

 

 

Yes

 

No

B.Section 7.13.2 – Minimum Aggregate Revenue

 

In each case, for consecutive month period ending on the Computation Date as set
forth in the table in Section 7.13.12 of the Credit Agreement

 

1.Net Sales

$

2.Royalties

$

3.Other revenue realized by Borrower and/or its Subsidiaries, on a consolidated
basis, in accordance with GAAP

 

 

$

4.Sum of Items 1 through 3

$

5.Minimum Required for corresponding Fiscal Quarter

(See table in Section

7.13.2 of the Credit Agreement)

Is the amount in Item 4 equal to or greater than the amount referenced in Item
5?

Yes

 

No

C.Section 7.13.3 – Minimum EBITDA

 

1.Consolidated Net Income (or loss) of Borrower and its Subsidiaries as
determined under GAAP for2

[gfnhxfs5fp4q000004.jpg]

consecutive month period ending on the Computation Date

 

 

 

$

In each case, to the extent deducted in determining Item 1 and without
duplication of the foregoing items, and in each case for Borrower and its
Subsidiaries for the 3 month period ending on the Computation Date

 

 



2  See table in Section 7.13.3 of the Credit Agreement

 

3  See table in Section 7.13.3 of the Credit Agreement

 





Exhibit B-5

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

2.Interest Expense

$

3.Tax expense (including tax accruals)

$

4.Depreciation and amortization

$

5.Nonrecurring cash fees, costs and expenses incurred in connection with the
Acquisitions of product licenses and product lines from a third party, and
milestone and royalty payments to any third party, in relation to any Material
Contract or any other Acquisition made prior to the Closing Date

$

 

 

 

 

$

6.Non-cash expenses relating to equity-based compensation or purchase accounting

 

7.Non-cash charges reducing Consolidated Net Income

 

8.Fees, premiums, expenses and other transaction costs incurred in connection
with the negotiation and entry into the Credit Agreement and the Approved AR
Loan Facility

 

 

$

 

 

$

9.Other nonrecurring and/or non-cash expenses or charges approved by the Agent

$

 

10.Sum of Items 1 through 9

 

$

11.Minimum Required for corresponding Fiscal Quarter

(See table in Section

7.13.3 of the Credit Agreement)

Is the amount in Item 10 equal to or greater than the amount referenced in Item
11?

Yes

 

No

 



Exhibit B-6

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

Form of Note

 

PROMISSORY NOTE

 

$[ ]

[ ], 20[ ]

 

FOR VALUE RECEIVED and pursuant to the terms of this PROMISSORY NOTE (as
amended, restated, supplemented, or otherwise modified from time to time, this
“Note”), the undersigned, BIOLASE,
INC.,  a  Delaware  corporation  (“Borrower”),  having  an  address at [ ],
promises to pay to the order of [ ] (together with all subsequent holders of
this Note being hereinafter referred to collectively, as “Holder”), at the
offices of SWK FUNDING LLC, a Delaware limited liability company, as agent (in
such capacity, together with its successors and assigns, the “Agent”), on behalf
of Holder and the other Lenders (defined below), having an address at 14755
Preston Road, Suite 105, Dallas, Texas 75254, or at
such  other  place  as  Holder  hereof  may  designate  in  writing,  the  principal  sum  of  up  to  
[ ] DOLLARS ($[ ]), or such lesser amount as may be advanced by Holder pursuant
to that certain Credit Agreement, of even date herewith (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among Borrower, the lenders party thereto from time to time (each a “Lender” and
collectively, the “Lenders”), and Agent, together with interest on the unpaid
amount from time to time outstanding under this Note at the rate or rates of
interest provided therefor in the Credit Agreement. This Note evidences the
obligation of Borrower to repay, with interest thereon, the Loans under the
Credit Agreement made by Lenders to Borrower pursuant to the Credit Agreement.

 

DEFINITIONS

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.

 

PRINCIPAL AND INTEREST

 

Principal. Borrower shall make payments on the principal balance of this Note
and accrued interest on the principal balance of this Note in accordance with
the provisions of the Credit Agreement. If not sooner paid, the entire unpaid
principal balance of this Note and all interest thereon shall be paid on the
Term Loan Maturity Date.

 

Interest. Interest on the unpaid balance of this Note will accrue from the date
of this Note until final payment thereof in accordance with the applicable
provisions of the Credit Agreement.

 

Prepayments. Borrower may prepay the principal sum outstanding from time to time
hereunder as provided in the Credit Agreement, subject to any prepayment premium
set forth in the Credit Agreement.

 



Exhibit C-1

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

 

INCORPORATION OF CREDIT AGREEMENT

 

This Note has been issued pursuant to the Credit Agreement, and all of the
terms, covenants and conditions of the Credit Agreement (including all Exhibits
and Schedules thereto) and all other instruments evidencing or securing the
indebtedness hereunder are hereby made a part of this Note and are deemed
incorporated herein in full.

 

EVENTS OF DEFAULT

 

Upon the occurrence and during the continuance of an Event of Default, the
Holder shall have the rights and remedies set forth in the Credit Agreement and
the other Loan Documents, in addition to any other remedies to which the Holder
may be entitled.

 

LAWFUL LIMITS

 

All agreements between Borrower and Holder, whether now existing or hereafter
arising and whether written or oral, are expressly limited so that in no
contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance
hereof, or otherwise, shall the amount paid or agreed to be paid to Holder for
the use, forbearance or detention of the money to be advanced hereunder exceed
the highest lawful rate permissible under applicable usury laws. If, from any
circumstances whatsoever, performance or fulfillment of any provision hereof, of
the Credit Agreement or of any other Loan Documents shall involve transcending
the limit of validity prescribed by any law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
performed or fulfilled shall be reduced to the limit of such validity, and, if
from any circumstance Holder shall ever receive anything of value deemed as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the unpaid
principal balance due hereunder and not to the payment of interest. All interest
(including any amounts or payments deemed to be interest) paid or agreed  to be
paid to Holder shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal balance of the Note so that the interest thereof for such full
period will not exceed the maximum amount permitted by applicable law. This
provision shall control every other provision of all agreements between Borrower
and Holder.

 

To the extent that either Chapter 303 or 306, or both, of the Texas Finance
Code, as amended from time to time, apply in determining the Maximum Lawful Rate
notwithstanding that the parties have chosen the laws of the State of New York
(or applicable United States federal law to the extent that it permits Holder to
contract for, charge, take, receive or reserve a greater amount of interest than
the laws of the State of New York) to govern and control in the enforcement,
interpretation and construction of the Loan Documents generally, Holder hereby
elects to determine the applicable rate ceiling by using the weekly ceiling from
time to time in effect, subject to Holder’s right from time to time to change
such method in accordance with applicable law, as the same may be amended or
modified from time to time, to utilize any other method of establishing the
Maximum Lawful Rate under the Texas Finance Code or under other applicable law
by giving notice, if required, to Borrower as provided by applicable law now or

 



Exhibit C-2

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

hereafter in effect. To the extent United States federal law permits Holder to
contract for,  charge, take, receive or reserve a greater amount of interest
than under Texas law, Holder will rely on United States federal law instead of
applicable state law for the purpose of determining the Maximum Lawful Rate.

 

MISCELLANEOUS

 

WAIVERS. PRESENTMENT FOR PAYMENT, NOTICE OF  NONPAYMENT OR DISHONOR, PROTEST,
NOTICE OF PROTEST, DEMAND, NOTICE OF DEMAND, NOTICE OF ACCELERATION OR INTENT TO
ACCELERATE AND ALL OTHER NOTICES IN CONNECTION WITH THE DELIVERY, ACCEPTANCE,
PERFORMANCE, DEFAULT OR ENFORCEMENT OF THIS NOTE ARE HEREBY IRREVOCABLY WAIVED
BY BORROWER.

 

Exercise of Remedies. No delay on the part of Agent or Holder in the exercise of
any right, power or remedy hereunder, under the Credit Agreement or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise by Agent or Holder of any right, power or remedy hereunder,
under the Credit Agreement or under any other Loan Document preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.
Upon the occurrence and continuance of an Event of Default, Agent and Holder
shall at all times have the right to proceed against any portion of the
Collateral in such order and in such manner as Agent and Holder may deem fit,
subject to and in accordance with the Credit Agreement, Guarantee and Collateral
Agreement and IP Security Agreement without waiving any rights with respect to
any other security.

 

Invalid Provisions. The illegality or unenforceability of any provision of this
Note shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Note.

 

Governing Law. THIS NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5- 1401 AND SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS CODE).

 

Definition of Note. All references to “Note” or “Notes” in the Loan Documents
shall also include this Note, to the extent not returned to Borrower for
cancellation, as the same may be amended, supplemented, modified, divided and/or
restated and in effect from time to time.

 

New Notes. Upon Agent’s written request (on behalf of Holder) Borrower shall
execute and deliver to Agent new Notes and/or split or divide the Notes, or any
of them, in exchange for the then existing Notes, in such smaller amounts or
denominations as Agent shall specify; provided, that the aggregate principal
amount of such new, split or divided Notes shall not exceed the aggregate
principal amount of the Notes outstanding at the time such request is made; and
provided, further, that such Notes that are replaced shall then be deemed no
longer outstanding under the Credit Agreement and replaced by such new Notes and
returned to Borrower within a reasonable period of time after Agent’s receipt of
the replacement Notes.

 



Exhibit C-3

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

Replacement Notes. Upon receipt of evidence reasonably satisfactory to Borrower
of  the mutilation, destruction, loss or theft of any Notes and the ownership
thereof, Borrower shall, upon the written request of the holder of such Notes,
execute and deliver in replacement thereof new Notes in the same form, in the
same original principal amount and dated the same date as the Notes so
mutilated, destroyed, lost or stolen; and such Notes so mutilated, destroyed,
lost or stolen shall then be deemed no longer outstanding under the Credit
Agreement. If the Notes being replaced have been mutilated, they shall be
surrendered to Borrower; and if such replaced Notes have been destroyed, lost or
stolen, such holder shall furnish Borrower with an indemnity in writing to
indemnify, defend and save them harmless in respect of such replaced Notes.

 

[Remainder of page intentionally blank; signature page follows].

 



Exhibit C-4

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Promissory Note to be
executed as of the day and year first written above.

 

 

BORROWER:

 

BIOLASE, INC.,

a Delaware corporation

 

 

By: Name: Title:  

 

 



Exhibit C-5

[Biolase] Exhibits to Credit Agreement

#61337668

 



--------------------------------------------------------------------------------

 

 

 